Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 1 of 79 PageID #: 531




                     EXHIBIT A-16
      J         Case 2:18-cv-00988        Document
                        Contact Us: Customer                50-19I Insurance:
                                             Service: 866.545.9070    Filed 866.318.0208
                                                                              08/22/19/ Web:
                                                                                         Page    2 of 79 PageID #: 532
                                                                                             www.PennyMacUSA.com


Aenn1JuMac®           I
                                             P.0.BoxSl 4387
                                             Los Angeles, CA 90051-4387
                                                                                                                        Monthly Mortgage Statement

                                                                                                                                                   Statement Date:                                                    02/12/2018
                                                                                                                                                   Loan Number:
 JESSICA L STOLER
                                                                                                                                                   Amount Due as of
 2122 21STST                                                                                                                                                                                                          $7,144.28
                                                                                                                                                   02/12/2018 :
 NITRO, VV\/25143-1726

                                                                                                                                                  Please see below for information on the amount needed
                                                                                                                                                  to bring your loan current and avoid foreclosure. If you
                                                                                                                                                  want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                  due, please contact us at 866-545-9070 for the full
                                                                                                                                                  reinstatement amount.




Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in expenses
and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your loan and
avoid foreclosure.


      Loan Overview                             Current Loan Balances                                **Delinquency Notice**                                  Total Payment Breakdown
Property Address:                          Principal Balance:                 $103,998.47       Your loan became delinquent on 05/01/17                 Principal:                                                 $174.32
212221STST                                 Escrow Balance:                      ($681.05)       and is now 288 days delinquent.                         Interest                                                   $373.36
NITRO, V\iV 25143                          Past Due Balance:                    $7,051.51                                                               Escrow:                                                    $157.27
Loan Type:                                 Outstanding                                                                                                  Past Due Payment(s):                                      $7,051.51
RHS                                        Late Charges:                             $0.00      Recent Account History                                  Outstanding Late Charges:                                     $0.00
                                           Credit Balance*                                        Due Date       Amt Due Pmt Date           Amt Paid Other Fees:                                                    $209.10
Prepayment Penalty: No                     (since last statement):               $116.33          10/01/17        $704.95  N/A                    N/A The total payment amount needed to bring the

Interest Bate Information-                                                                        11/01/17        $704.95  N/A                    N/A account current is $7,144.28 .
current Interest Rate:                                                            4.375%          12/01/17        $704.95  N/A                    N/A Accelerated Amount'"*:                                  $104,77229
                                                                                                  01/01/18        $704.95  N/A                    N/A "The amount necessary to pay off your loan as of
                                                                                                  02/01/18        $704.95  N/A                    NIA 02/12/2018. ~you want to ensure your loan is
                                                                                                  03/01/18        $704.95  N/A                    N/A ful~ up-to-date on all amounts due, please
Next Payment Change Date (Escrow):                                            08/01/18
Reason For Payment Change:                                              Escrow Analysis                                                               contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                       amount.

                  Transactions Since Your Last Statement
                                                                                                  Past Payments Breakdown
     Date                 Description                       Charges            Payments
   02/01/18 County Tax                                          $0.00           ($427.42)         Payment Elements                                        Paid Last Month                      Paid Year to Date
                                                                                                  Principal                                                                 $0.00                                 $0.00
                                                                                                  Interest                                                                  $0.00                                 $0.00
                                                                                                  Escrow (Taxes & Insurance)                                                $0.00                                 $0.00
                                                                                                  Fees                                                                      $0.00                                 $0.00
                                                                                                  Credit Balance                                                            $0.00                               $116.33
                                                                                                  Total                                                                     $0.00                                 $0.00




                See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
            housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
            * Partiii payments are credited to the a11Dunt as ofthe date recehed but are not applied to the account until enough funds are received to constitute a full regular payment




                                                                         Amount Due:                                 $7,144.28
                                                                                                                                                            Amount Due:             $
                                                                                                                                                                                    $
  Loan Number:                                                                                                                                                                      $
                                                                                                                                                                                    $
                                                                                                                                              Total Amount Enclosed:                $
  PENNYMAC LOAN SERVICES, LLC                                                                                                                             Clearly indicate in the boxes ato-.e ho,v aOOrtbnal funds need to t>e a~lied

  PO BOX 660929
  DALLAS, TX 75266-0929                                                                                                                    JESSICA L STOLER
                                                                                                                                           2122 21STST
                                                                                                                                           NITRO, WV 25143-1726
                 Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 3 of 79 PageID #: 533
                                    Q      www.PennyMacUSA.com                                      ~       PennyMac Customer Service:                      G       Pen nyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                           Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                         M - F: 6:00 AM - 6:00 PM PT                              P.O. Box 514387
  Contact Us                       EI sitio web y I as declaraci on es estcin                      Sat: 7:00 AM - 1 1:00 AM PT                              Los Angeles, CA 90051 -4387
                                   disponibles en espanol.                                         Fax: (866) 577-7205                                      Notices of error or information requests
                                   Go Paperless today!                                                                                                      must be mailed to this address.


                                   Auto-Pay*: Enroll in Auto-Pay,on our                            Pay-by-Phone: (800) 777-4001                            Check**: Mail to PennyMac
                                   website, to set up recurring payments from                      (Fees may apply to use thisservice)                     Standard Address:
                                   the bank account of your choice.                                Western Union:                                          P.O. Box 660929
  How to Make a                    Pay Online: Make a one-time payment on                          Code City: PennyMac                                     Dallas, TX 75266-0929
  Payment                          our website.                                                    Pay To: PennyMac Loan Services                          Overnight Address:
                                                                                                   Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                   ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                           Carson,CA 90746

                                   Property Tax Bills:                                                                               General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                  Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                          insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                         Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                 Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                           P.O. Box6618
                                   receive information for negotiation of the check.                                                      Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you .IJlllll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass. AS REQUIRED BY NEW YORK STATE LAW, if a creditor or
debt collector receives a money judgment against you in court, state and federal laws prevent the following types of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security;
3) Public assistance (welfare); 4) Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or private pensions; 9)
Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; 11) and Ninety percent of your wages or salary earned in the last sixty days. PennyMac Loan Services, LLC is
registered with the Superintendent of the New York State Department of Financial Services (Department). You may file complaints about PennyMac with the Department. You may obtain further information from the
Department by calling the Department's Consumer Assistance Unit at 1-800-342-3736 or by visiting www.dfs.ny.gov.


e        Equal Housing Opportunity © 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7442. NMLS ID# 35953 (www.nmlsconsumeraccess.org).
Trade/service marks are the property of PennyMac loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under the
California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee
#33027. Illinois Residential Mortgage Licensee# MB.6760595. Massachusetts Mortgage lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant
to Minn. Stat. §47.206 (3) & (4). licensed by the NJ. Department of Banking and Insurance. North Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer loan License
# Cl-35953. For more information, please visit www.pennymacusa.com/state-licenses. loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to
change without prior notice at the sole discretion of PennyMac loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
restrictions apply. All rights reserved. (01-2018)




          •      Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day asreceipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
                 Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.




  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment ls) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If themoneyyou sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept a payment that is less than
  your periodic payment by an am • unt up to $50 .00. PennyMac wil I short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For no n-t>scrowed loans, we will accept a payment that is less than your periodic payment by an amount up to $1 0.00. We will use acorporate advance, which will be
  billed to your account, to make the full periodic payment.Depending on the requirements of your loan docu ments,owner/ insurer/guarantor D$'T'l!M£~cap~N~01 tl00115439account,
  partial payments that are outside the tolerances described above may be promptly returned to you, appl 1ed to your account, or held in a non-interest bearing account until additional funds su flTcientto equal a periodic
  payment are received.
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 4 of 79 PageID #: 534

                                                                                                            P.O.Box 514387
                                                                                                Los Angeles, CA 90051-4387

        nny            ac   ®
                                                                                                            {800) 777-4001
                                                                                                         fax(866)577-7205
                                                                                                             NMLS# 35953


 February 15, 2018



Mount State Justice, Inc.
Attn: Bren J. Pomponio
1031 Quarrier Street, Suite 200
Charleston, WV 25301



Loan Number:
Property Address:          1031 Quarrier Street, Suite 200
                           Charleston, WV 25301



Dear Bren J. Pomponio:

This letter is in response to correspondence received from Jessica L. Stoler on February 1, 2018, addressed to PennyMac
Loan Services, LLC ("PennyMac"} regarding the Loss Mitigation Review. Ms. Stoler has requested that any communications
regarding her concern should be sent directly to your attention.

Our records indicate that on February 20, 2017, Ms. Stoler was referred over for a United States of Department and
Agriculture ("USDA") Modification review. After the underwriter reviewed Ms. Stoler financial information, it was
determined that Ms. Stoler did not qualify tor any USDA programs. The financial documents that Ms. Stoler supplied
determined that Ms. Stoler had insufficient cash flow and the Housing Expense Ratio was outside of acceptable range. A
decline letter was issued out on April 7, 2017 informing the customer of the decision.

On June 9, 2017, Ms. Stoler spoke with a collection representative which informed Ms. Stoler that a new modification packet
will be sent due to a change in circumstances. On June 14, 2017, PennyMac received Ms. Stoler Modification packet and it
was discovered that Ms. Stoler was unemployed. On June 30, 2017, Ms. Stoler was approved a USDA Special Forbearance
("SFB") Unemployment Plan. This plan allotted a reduction of her monthly payment for the next 6 months. Ms. Stoler was
required to make a payment of $411.73 beginning on July 1, and ending on December 1, 2017. During this period,
Foreclosure activities along with Late Charges will be suppressed. In addition, USDA requires PennyMac to follow up every
month to retrieve the reduced monthly payment along with an Unemployment status check.

Ms. Stoler successfully made the arranged monthly payments on July 5, August 29, September 29, and October 31, 2017.
Thereafter, the Single Point of Contact ("SPOC") Joshua Price attempted to reach the customer on November 8, November
1S, November 20, and November 24, 2017, as the November monthly payment was not received, but was unsuccessful. As
the SPOC could not reach Ms. Stoler and Ms. Stoler failed to make the November payment, the loan was declined on
December S, 2017 which a notice was sent to her.

As repercussions of the loan being declined, the foreclosure suppression was lifted. On December 20, 2017, Ms. Stoler
spoke with our collections department advising that she obtained employment. The collection representative referred the
customer for another USDA modification review.

On December 28, 2017, a Foreclosure Sale Date was placed on the property for January 30, 2018. Ms. Stoler returned the
Mortgage Assistance Application ("MAA") on January 8, 2018 for the USDA modification review; however, it was
determined that per investor guidelines the customer cannot request a modification within 37 days of the Foreclosure Sale
date. For this reason, a Decline letter was issued on January 10 and January 16, 2018 informing Ms. Stoler.




                                                                                 STOLER_PENNYMAC_001440
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 5 of 79 PageID #: 535

 Bren J. Pomponio
 Page 2

PennyMac has acted in good faith in our attempts to assist Ms. Stoler in retaining her home and has exhausted all loss
mitigation options that are available. Should you have further questions related to the matter above, you may contact me
directly at (866) 695-4122, extension 2974. My office hours are 8:00 AM to 5:00 PM PT, Monday through Friday.



Sincerely,



9'ou 'f11M,'.:(~
Jose Martinez
Priority Complaint Specialist
PennyMac Loan Services, LLC


CC: Jessica L. Stoler, via US Postal Service




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: {i) the use or threat of violence; (ii) the use of obscene or
profane language: and (iii) repeated phone calls made with the intent to annoy, abuse. or harass. AS REQUIRED BY NEW YORK STATE
LAW, if a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
support, maintenance (alimony) or child support; 5) Unemployment benefits: 6) Disability benefits; 7) Workers· compensation benefits: 8)
Public or private pensions; 9) Veterans' benefits: 1O) Federal student loans, federal student grants, and federal work study funds; 11) and
Ninety percent of your wages or salary earned in the last sixty days.

This ;s an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
  account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                    informational purposes only and is not an attempt to collect a debt against you personafly.


                                                             Licensing Information


!S:r'    Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200. Westlake Village, CA 91361,
818-224-7442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan Services, LLC
and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business Oversight under
the California Residential Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200,
Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage Licensee# MB.6760595.
Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be
made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753,
112228, Rhode Island Lender License# 20092600LL Washington Consumer Loan License# CL-35953. For more information, please visit
www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates
and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to
borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights reserved. (01-
2018)




                                                                                                STOLER_PENNYMAC_001441
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 6 of 79 PageID #: 536
                                                                                                             P.O.Box 514387
                                                                                                 Los Angeles, CA 90051-4387
                                                                                                              (800) 777-4001
                                                                                                         fax (866) 577-7205
                                                                                                               NMLS # 35953


February 15, 2018




Mountain State Justice, Inc.
Attn: Bren J. Pomponio
1031 Quarrier Street, Suite 200
Charleston, WV 25301




Borrower:
Loan Number:
Property Address:
                           Nitro, WV 25143




Dear Bren J. Pomponio:

This letter is in response to correspondence received from Jessica L. Stoler on February 1, 2018, addressed to PennyMac
Loan Services, LLC ("PennyMac"), regarding her request for payment assistance on the above referenced loan. Ms. Stoler
requested that communications regarding her concerns be sent directly to your attention.

Our records indicate that on February 20, 2017, the loan was referred to our Loss Mitigation Department to be reviewed
for a United States Department of Agriculture ("USDA") Modification and PennyMac received all required documents on
March 7, 2018. Unfortunately, Ms. Stoler did not qualify for any USDA loss mitigation programs, and a decline letter was
mailed to her on April 7, 2017 (copy enclosed}, explaining the reasons for the decline. Subsequently, the loan was referred
to foreclosure on June 6, 2017.

On June 14, 2017, PennyMac received Ms. Stoler's request for assistance due to unemployment, and she was approved for
a USDA Special Forbearance ("SFB") Unemployment Plan on June 30, 2017. This plan required Ms. Stoler to make a reduced
monthly payment of $411.73, effective July 1, through December 1, 2017. In addition, Ms. Stoler would need to keep
PennyMac informed regarding her employment status, on a monthly basis.

Ms. Stoler successfully made the arranged monthly payments on July 5, August 29, September 29, and October 31, 2017.
Thereafter, her single point of contact ("SPOC"), Mr. Joshua Price attempted to reach her several times between November
8 and 24, 2017, as the November 2017 SFB payment was not received. Unfortunately, his attempts to reach Ms. Stoler
were unsuccessful, and the SFB was declined on December 5, 2017, due to non-payment. I have enclosed a copy of the
decline letter for your review.

On December 28, 2017, a foreclosure sale of the property was scheduled for January 30, 2018. Subsequently, PennyMac
received a Mortgage Assistance Application ("MAA'') on January 8, 2018; however, as the request was received within thirty-
seven (37) days of the scheduled foreclosure sale, decline letters (copies enclosed) were mailed to Ms. Stoler on January 10
and 16, 2018.

My research confirmed that PennyMac acted in good faith in our attempts to assist Ms. Stoler in retaining her home and
has exhausted all loss mitigation options. Please be aware that foreclosure proceedings are currently on hold as of January
26, 2018. As of the date of this letter, the loan remains due for the May 2017 payment and all subsequent payments.




                                                                                 STOLER_PENNYMAC_001442
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 7 of 79 PageID #: 537
 Bren J. Pomponio
 Page 2



 In accordance with the Real Estate Settlement Procedures Act ("RESPA"), you have the right to request documents that we
 relied upon in reaching our determination; therefore, I have enclosed the supporting documents for your convenience.
 Please contact us if you have any further questions or would like additional information.

Should you have further questions related to the matter above, you may contact me directly at (866) 695-4122, extension
2974. My office hours are 8:00 AM to 5:00 PM PT, Monday through Friday.

Sincerely,



9-o~ m~4
Jose Martinez
Priority Complaint Specialist
PennyMac Loan Services, LLC

Enclosures

cc: Jessica L. Stoler, via US Postal Service




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
profane language; and (iii) repeated phone calls made with the intent to annoy, abuse. or harass. AS REQUIRED BY NEW YORK STATE
LAW, if a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security: 3) Public assistance (welfare): 4) Spousal
support, maintenance (alimony) or child support: 5) Unemployment benefits: 6) Disability benefits; 7) Workers' compensation benefits; 8)
Public or private pensions; 9) Veterans' benefits: 10) Federal student loans, federal student grants, and federal work study funds; 11) and
Ninety percent of your wages or salary earned in the last sixty days.

This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
  account Is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                    informational purposes only and is not an attempt to collect a debt against you personally.


                                                             Licensing Information


(Rt      Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC. 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361,
818-224-7442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan Services, LLC
and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under
the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200,
Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage Licensee# MB.6760595.
Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be
made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753,
112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For more information, please visit
www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates
and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to
borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights reserved. (01-
2018)




                                                                                                STOLER_PENNYMAC_001443
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 8 of 79 PageID #: 538
                II

    PennyMac·                                                                                  Notice Date: March 05, 2018
     P.O. BOX 514387
     LOS ANGELES, CA 90051-4387
                                                                                               Loan Number: -
                                                                                               Property Address:
                                                                                               2122 21ST ST
                                                                                               NITRO WV 25143




            JESSICA STOLER
            2122 21ST ST
            NITRO WV 25143




 ABOUT YOUR LOAN
 PennyMac wants to work with you to resolve your delinquency issues and help you manage the financial
 challenges that may be affecting your ability to pay your mortgage. Let us tell you about your options and show
 you how we can help.

 WHAT THIS MEANS
 Your monthly mortgage payment is now past due. We have not received the payment due on May 01, 2017 or
 any subsequent payments. As a result, you may begin receiving foreclosure notices if you do not bring your
 mortgage current soon.

 I have been assigned as your Relationship Manager to assist you from falling further behind on your mortgage
 payments. My primary responsibility is to work with you and explore the home retention programs available to
 you. As your single point of contact, I am available to:

       •    Discuss programs such as:
            0
                     Repayment Plan - Repay your delinquent balance along with your regular monthly payments over a
                     period of time.
            0
                     Forbearance Plan - Make reduced payments or no payments over a period of time while you
                     resolve the circumstance of your default. Then, enter into a Repayment Plan or apply for a
                     Modification.
            0
                     Modification - Adjust the terms of your loan to potentially make your payments and/or debt more
                     manageable based on your household finances.
            0
                     Short Sale - Sell your home for less than the total amount you owe on your mortgage loan without
                     having to pay back the difference. This option may include relocation assistance to help you
                     transition to a new home.
            0
                     Deed-in-Lieu of Foreclosure - Transfer ownership of your property to the lender in lieu of a
                     foreclosure action and make no further payments on your mortgage loan. This option may also
                     include relocation assistance.




: Toll-Free: (866) 629-4570       WebsitP: W\'l'W.PennyMacUSA.com            Payments:                            Correspondence:            -

 M - F 8:00am-5:00pm CT           Secure Messaging Online:                   Standard Address:                    Attn: Correspondence Unit
 SAT 7:00 AM - 11:00 AM PT        Create an account and/or log in to         P O. Box 30597                       P.O. Box 514387
 Toll-Free Fax: (866) 577-7205    http://www.PennyMacUSA.com,                Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                  then look for the Secured Message          Overnight Address:                   (Please do not send payments)
                                  Center to communicate with us securely.    Attn: Lockbox Operations POB 30597
                                                                             20500 Belshaw Ave
                                                                             Carson, CA 90746
                                                                             (Please do not   sendS'ftft.ftelp&NNYMAC 001444
                                                                   45DaySPOC - 171                        -                  -         74530037
  Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 9 of 79 PageID #: 539



    •   Manage the required tasks to determine your eligibility for those programs, along with the time
        required by you to complete those activities to ensure compliance with all applicable requirements;
    •   Coordinate and track documents provided by you, and promptly notify you when additional
        information is required; and
    •   Provide you with a timely status of the evaluation of your application for those programs.

ACTION REQUIRED
Act now to get the help you need! Call me today to learn about your options and see if you qualify for a more
affordable payment. The sooner we know what you're facing, the more we can do to help you work through it.

Beware of fraudulent 'Making Home Affordable' offer letters that also include payment instructions that are not
directed to PennyMac. Whenever you make a payment, use only the address provided on your PennyMac
monthly statement. This includes Western Union and Money Gram payments. Please call us at (866) 545-9070
if you have any questions or need PennyMac's payment address.


QUESTIONS? CONTACT US
Should you have questions or require further assistance, please call me directly at (866) 629-4570 ext. 5504
Monday-Friday between the hours of 8:00am-5:00pm CT.

                                                 Marilyn Meeks
                                         PennyMac Loan Services, LLC
                                           (866) 629-4570 ext. 5504

PennyMac wants to make sure you are receiving the assistance you need in a timely manner should your
delinquency continue to progress.         If I am not available at the time of your call, there is a team of Loan
Specialists with similar skill sets that are available to assist you. Their names and numbers are listed below:

        Team Member Name                 Team Member Phone Number               Team Member Office Hours

Aaron Alvarado                        (866) 629-4570 ext. 5058          8:00am-5:00pm CT
                           -
Alisa Walker                       • (866) 629-4570 ext. 5135           8:00am-5:00pm CT
Brandalyn Ashworth                    (866) 629-4570 ext. 57 48         8:00am-5:00pm CT
Bryan Sims                            (866) 629-4570 ext. 5435      : 8:00am-5:00pm CT
                                                                    I


Carlos Mejia                          (866) 629-4570 ext. 5009          8:00am-5:00pm CT
                                  I

Cheryl McMillan                       (866) 629-4570 ext. 5904          8:00am-5:00pm CT
Crystal Jones                         (866) 629-4570 ext. 5496      , 8:30am-5:30pm CT
Debra Williams                        (866) 629-4570 ext. 5456          8:00am-5:00pm CT


To find free or low-cost HUD-certified housing counseling agencies in your area, please call 1-800-569-4287 or
visit the HUD website at www.hud.gov.

For more information about available programs and guidance on your options, call 888-995-HOPE (4673). Call
24 hours a day, 7 days a week, 365 days a year for help in more than 170 languages.




                                                                           STOLER_PENNYMAC_001445
                                                  45DaySPOC - 171
        Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 10 of 79 PageID #: 540




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
your wages or salary earned in the last sixty days.

OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
814-9710 or visit http://dfr.oregon.gov.

  This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, ifyour
    account is subject to pending bankruptcy proceedings or ifyou have received a discharge in bankruptcy, this statement is for
                      informational purposes only and is not an attempt to collect a debt against you personally.

                                                             Licensing Information

 ii)
  aW,Mw,.:1? Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818-224-7442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available
in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC.
All loan programs subject to borrowers meeting appropriate underwriting conditions This is not a commitment to lend. Other restrictions
apply. All rights reserved. (01-2018)
                                                                                                   STOLER PENNYMAC 001446
                                                                    45DaySPOC - 171                             -                   -   74530037
                                            IX] CORRECTED
                       Case 2:18-cv-00988 Document  50-19 (ifFiled 08/22/19 Page 11 of 79 PageID03/03/18
                                                             checked)                            #: 541
 RECIPIENT'S/LENDER'S name, street address, city or town, state or                                'Caution: The amount shown may 0MB No. 1545-0901
 province, country, ZIP or foreign postal code, and telephone no.                                 not be fully deductible by you.

        PENNYMAC LOAN SERVICES, LLC
                                                                                                  Limits based on the loan amount
                                                                                                  and the cost and value of the
                                                                                                  secured property may apply. Also,
                                                                                                                                       ~@17                  Mortgage
                                                                                                                                                               Interest
        p 0 BOX 514387                                                                            you may only deduct interest to the
        LOS ANGELES, CA 90051-4387                                                                extent it was incurred by you,                             Statement
                                                                                                  actually paid by you, and not        Substitute
                                                                                                  reimbursed by another person.       Fonm 1098
        PHONE NO. (800) 777-4001                                                                  1 Mortgage interest received from payer(s)/borrower(s)'
                                                                                                                                                                       CopyB
 RECIPIENT'S/LENDER'S federal identification number                                               $          1 , 582. 74                                           For Payer/
                                                                                                  2 Outstanding mortgage           3 Mortgage origination           Borrower
                XX-XXXXXXX                                                                        principal as of 1/1/2017         dale
 PAYER'S/BORROWER'S name, street address (Including apt. no.)                                     $     104,666.45                     04/10/2014                  The information in
 city or town, state or province, country, and ZIP or foreign postal code                                                                                      boxes 1 through 10 is
                                                                                                  4 Refund of overpaid             5 Mortgage insurance
                                                                                                                                                                          important tax
                                                                                                  interest                         premiums
                                                                                                                                                                   information and 1s
           0405906 01 AB 0.405 "AUTO T6 0 2999 25143-172622 -C01-P06351-I                         $      0.00                      $      420.39              being furnished to the
                                                                                                                                                                     Internal Revenue
                                                                                                  6 Points paid on purchase of principal residence
           11
                II II II 111 11IllIII 11 111 111 11111 I1 11111 11111 II111 II1 1111 1I111 1111   $          0.00
                                                                                                                                                                   Service. If you are
                                                                                                                                                            required to file a return,



                                                                                 ~
                                                                                                                                                            a negligence penalty or
           JESSICA L STOLER                                                                       7 Is address of property securing mortgage same as
                                                                                                                                                              other sanction may be
           212221STST                                                                             PAYER'S/BORROWER'S address?
                                                                                                                                                               imposed on you if the
           NITRO WV 25143-1726                                                                    tf "Yes," box is checked
                                                                                                  If "No," see box 8 or 9, below
                                                                                                                                                      •      IRS determines that an
                                                                                                                                                                underpayment of tax
                                                                                                                                                                results because you
                                                                                                                                                             overstated a deduction
                                                                                                  8 Address of property securing mortgage
                                                                                                                                                                     for this mortgage
                                                                                                  2122 21ST ST                                                   interest or for these
 10 Number of mortgaged properties 11 Other                       Real Estate Taxes Paid          NITRO WV 25143                                                   points, reported in
                                                                                                                                                                     boxes 1 and 6; or
                                                                                                  9 If property securing mortgage has no address,                 because you didn't
       1                                                $853,89                                   below is the description of the property                       report the refund of
                                                                                                                                                                    interest (box4); or
 Account number (see instructions)               PAYER' S/BORROWER' S taxpayer                                                                                because you claimed a
                                                 identification no.                                                                                             non-deductible item.



Form   1098                                        (Keep for your records)




                                                                                                                      STOLER_PENNYMAC_001447
           2999-01-b1- • 4059 • 6-0001- • 813413
                 Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 12 of 79 PageID #: 542

Instructions for Payer/Borrower
A person (including a financial institution, a governmental unit, and a cooperative   Box 2. Shows the outstanding mortgage principal on the mortgage as of
housing corporation) who is engaged in a trade or business and, in the course of      January 1, 2017.
such trade or business, received from you at least $600 of mortgage interest          Box 3. Shows the date of the mortgage origination.
(including certain points) on any one mortgage in the calendar year must furnish
this statement to you.                                                                Box 4. Do not deduct this amount. It is a refund (or credit) for overpayment(s)
                                                                                      of interest you made in a prior year or years. If you itemized deductions in the
  If you received this statement as the payer of record on a mortgage on which        year(s) you paid the interest, you may have to include part or all of the box 4
there are other borrowers, furnish each of the other borrowers with information       amount on the "Other income" line of your 2017 Form 1040. No adIustment to
about the proper distribution of amounts reported on this form. Each borrower is      your prior year(s) tax return(s) is necessary. For more information, see Pub. 936
entitled to deduct only the amount he or she paid and points paid by the seller       and Itemized Deduction Recoveries in Pub. 525.
that represent his or her share of the amount allowable as a deduction. Each
borrower may have to include in income a share of any amount reported in box 4.       Box 5. If an amount is reported in this box, it may qualify to be treated as
                                                                                      deductible mortgage interest. See the 2017 Schedule A (Form 1040) instructions
   If your mortgage payments were subsidized by a government agency, you              and Pub. 936.
may not be able to deduct the amount of the subsidy. See the instructions for
Form 1040, Schedule A, C, or E for how to report the mortgage interest. Also,         Box 6. Not all points are reportable to you. Box 6 shows points you or the seller
for more information, see Pub. 936 and Pub. 535.                                      paid this year for the purchase of your principal residence that are required to be
                                                                                      reported to you. Generally, these points are fully deductible in the year paid, but
Payer's/Borrower's taxpayer identification number. For your protection, this          you must subtract seller-paid points from the basis of your residence. Other
form may show only the last four digits of your SSN, ITIN, ATIN, or EIN.              points not reported in box 6 may also be deductible. See Pub. 936 to figure the
However, the issuer has reported your complete identification number to the           amount you can deduct.
IRS.
                                                                                      Box 7. If the address of the property securing the mortgage is the same as
Account number. May show an account or other unique number the lender has             the payer's/borrower's, the lender may have checked this box, and boxes 8 and
assigned to distinguish your account.                                                 9 will be blank. If not, either box 8 or 9 will be completed.
Box 1. Shows the mortgage interest received by the recipient/lender during the        Box 8. This is the address of the property securing the mortgage.
year. This amount includes interest on any obligation secured by real property,
including a home equity, line of credit, or credit card loan. This amount does not    Box 9. This is the description of the property securing the mortgage, if box
include points, government subsidy payments, or seller payments on a                  7 is not checked and box 8 is not completed.
"buydown" mortgage. Such amounts are deductible by you only in certain                Box 10. If more than one property secures the loan, shows the number of
circumstances. Caution: If you prepaid interest in 2017 that accrued in full by       properties mortgaged. If only one property secures the loan, this box may be blank.
January 15, 2018, this prepaid interest may be included in box 1. However, you        Box 11. The interest recipient may use this box to give you other information,
cannot deduct the prepaid amount in 2017 even though it may be included m             such as real estate taxes or insurance paid from escrow.
box 1. If you hold a mortgage credit certificate and can claim the mortgage
interest credit, see Form 8396. If the interest was paid on a mortgage, home          Future developments. For the latest information about developments related to
equity, line of credit, or credit card loan secured by your personal residence, you   Form 1098 and its instructions, such as legislation enacted after they were
may be subject to a deduction limitation.                                             published, go to www.irs.gov/form1098.




                                                                                                                   STOLER_PENNYMAC_001448
         2999- • 1-bL- • 405906-0001-0813413
      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 13 of 79 PageID #: 543



   PennyMaC-                                                                      IMPORTANT TAX INFORMATION ENCLOSED


                                                    P.O. BOX 514387
                                                    LOS ANGELES, CA 90051-4387




I ABOUT YOUR LOAN
  Enclosed is a Corrected 2017 IRS Form 1098.



I WHAT THIS MEANS
 PennyMac Loan SeNices, LLC ("PennyMac") mailed you a 2017 IRS Form 1098 prior to January 31, 2018, as
 required by IRS regulations. Deductions for mortgage insurance premiums ("MIP") had expired at the end of
 2016, so PennyMac was not allowed to report MIP you paid in 2017 in Box 5 of the Form 1098.

 However, on February 9, 2018, President Trump signed into law H.R. 1892, the "Bipartisan Budget Act of
 2018," which included tax legislation that extended the deductions for MIP paid in 2017. In late February, the
 IRS announced that lenders who furnished 1098s to borrowers in January 2018 that did not include MIP paid in
 2017 should furnish corrected 1098s that include such MIP payments. As a result, we are sending you the
 enclosed Corrected 2017 IRS Form 1098 that reflects MIP you paid last year in Box 5.



I WHAT DO I NEED TO DO?
 You do not need to contact PennyMac, and this information does not affect the servicing of your mortgage
 account. For additional information as to how this Corrected 2017 IRS Form 1098 may impact your 2017
 income taxes, we recommend that you consult with your tax professional.




Toll-Free: (800) 777-4001      Website: www.PennyMacUSA.com                   Payments:                            Correspondence:
M - F 6:00 AM - 6:00 PM PT     Secure Messaging Online:                       Standard Address:                    Attn: Correspondence Unit
SAT 7:00 AM - 11:00 AM PT      Create an account and/or log in to             PO Box 30597                         P.O. Box 514387
Toll-Free Fax (866) 577-7205   http://www.PennyMacUSA.com,                    Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                               then look for the Secured Message              Overnight Address:                   (Please do not send payments)
                               Center to communicate with us securely         Attn: Lockbox Operations POB 30597
                                                                              20500 Belshaw Ave.
                                                                              Carson. CA 90746
                                                                              Please do not send c
2999-01·b1·0405906·0002·0813412                              2017 YE Correction Insert
      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 14 of 79 PageID #: 544




  In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
  abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
  profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

  NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following
  types of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare);
  4) Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation
  benefits; 8) Public or private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study
  funds; and 11) Ninety percent of your wages or salary earned in the last sixty days.

  OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call
  (866) 814-971 O or visit http://dfr.oregon.gov.

   This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if
  your account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is
                   for informational purposes only and is not an attempt to collect a debt against you personally.


                                                              Licensing Information


  ~
 liNt,,'il/1;w Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
 91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
 Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
 Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
 Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement
 and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance.
 North Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-
 35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
 not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac
 Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend.
 Other restrictions apply. All rights reserved. (01-2018)


                                                               2017 YE Correction Insert
                                                                                                  STOLER_PENNYMAC 001450
2999- • 1-b1-0405906-0002-0813412
  Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 15 of 79 PageID #: 545
Account-                            Received: 03/13/2018                   Processed: 03/14/2018   Batch/Tran :986329/0023


 .-·
Perul}'Mr                                                                                                     AmoumDue:        $
                                                                                                                               s
  L~nNumber. -
                                                                                                                               $
                                                                                                                               s
                                                                                                     Total Amount Enclosed;    $                       •
  PENNYMAC LOAN SERVICES, LLC                                                                                o.t,, .......... .._..._~.-JdllaN!bldr;Jff/!/MdC,be,~

  PO BOX 660929
  DALI.AS, TX 75266-0929                                                                           JESSICA L STOLER
                                                                                                   212221STST
  •l1• 1•11111111 1111••1l•11•11111l1'll11•11 1h•1••1 11•1 11 •11••l1•1'                           NITRO, WI 25143-1726




                                                                                                        STOLER_PENNYMAC_001451
     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 16 of 79 PageID #: 546
Account : -              Received: 03/13/2018   Processed: 03/14/2018     Batch/Tran:986329/0023 Check No:6264


                                                                                                   ..,
                                                                                                         .:
                                                                                                              -·~ - - ......-   ;:,_,...



    JESSICA L STOLER
    212221STST                                                                             6264
    NITRO, WV 25143-1726                                           DATE   morch ~ fi            25-3/440



     ~~01:;~E ~n"8fY'O..C                   LfilO sero,·c~1 $_=foif~-~c,
   ~o-en b.Jrclr:ed +'oor Clad q 6Aco :::oo~ ~                                                                ==
     CHASEO
     JPMorgan Chase ~nk. N.A.
     -.cnase.com

     MEM~                                                                                                              •




                                                                              STOLER_PENNYMAC_001452
         Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 17 of 79 PageID #: 547
Account : 1003486781                           Received: 03/13/2018   Processed: 03/14/2018   Batch/Tran:986329/0023 Check No:6264



*
                                                                                                          --     ·'
                                                                                                                     j
                                                                                                                                 oi  m
                                                                                                                                     z
                                                                                                                                     CJ
                                                                                                                                     0
                                                                                                                                     :0
                                                                                                                                     (/J
                                                                                                                                     m
                                                                                                                                     :i:
                                                                                                                                     m
<                                                                                                                                    ::0
r-                                                                                                                                   m
e;.            . . . .. l                                046 Check21-DEP TO Bank of America
~        ~-~~:...-.~~;··
c:       -~          :. .,- -·.       ··   REGULUS-LA
                                           -
0    .   -                  .              '


" ....
C                                 ,   C
                                                                                 001
~             .:.:

"'       '    .      -
:;::-
.~..,
...                                                                                                           - ')
t-, . =..,
:r ;.. ,·
rr
                                                                                                          .
                                                                                                          -    ·--
                                                                                                                 '


C-: .                                                                                                     * :'




                                                                                                  STOLER_PENNYMAC_001453
         J        Case 2:18-cv-00988         Document
                           Contact Us: Customer               50-19/ Insurance:
                                                Service: 866.545.9070   Filed 866.318.0208
                                                                                08/22/19/ Web:
                                                                                           Page    18 of 79 PageID #: 548
                                                                                               www.PennyMacUSA.com


Aenn1JuMac®              I
                                                P.O.Box51438l
                                                Los Angeles, CA 90051-4387
                                                                                                                            Monthly Mortgage Statement

                                                                                                                                                       Statement Date:                                                        03/16/2018
                                                                                                                                                       Loan Number:
  JESSICA L STOLER
                                                                                                                                                       Amount Due as of
  2122 21STST                                                                                                                                          03/16/2018:                                                            $7,160.18
  NITRO, \W25143-1726
                                                                                                                                                       Please see below for information on the amount needed
                                                                                                                                                       to bring your loan current and avoid foreclosure. If you
                                                                                                                                                       want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                       due, please contact us at 866-545-9070 for the full
                                                                                                                                                       reinstatement amount.




Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in expenses
and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your loan and
avoid foreclosure.


         Loan Overview                             Current Loan Balances                                **Delinquency Notice**                                    Total Payment Breakdown
 Property Address:                             Principal Balance:                $103,829.95       Your loan became delinquent on 06/01/17                  Principal:                                                       $174.96
 2122 21STST                                   Escrow Balance:                     ($523.11)       and is now 289 days delinquent.                          Interest                                                         $372.72
 NITRO, VW25143                                Past Due Balance:                   $7,050.84                                                                Escrow:                                                        $157.27
 Loan Type:                                    Outstanding                                                                                                  Past Due Payment(s):                                          $7,050.84
 RHS                                           Late Charges:                             $0.00     Recent Account History                                   Outstanding Late Charges:                                         $0.00
                                               Credit Balance*                                        Due Date       Amt Due Pmt Date           Amt Paid Other Fees:                                $225.00
 Prepayment Penalty: No                        (since last statement):               $115.66                                                           NIA The total payment amount needed to bring the
                                                                                                      11/01/17        $704.95  N/A
 Interest Bate Information-                                                                           12/01/17        $704.95  NIA                     N/A accountcurrentis $7,160.18.
 Current Interest Rate:                                                               4.375%          01/01/18        $704.95  N/A                     N/A Accelerated Amount""*:                                     $104,462.40
                                                                                                      02/01/18        $704.95  N/A                    N/A "Theamountnecessarytopayoffyourloan asof
                                                                                                      03/01/18        $704.95  N/A                    NIA 03/16/2018. If you want to ensure your loan is
                                                                                                      04/01/18        $704.95  N/A                     NIA fully up-to-date on all amounts due, please
 Next Payment Change Date (Escrow):                                               08/01/18
 Reason For Payment Change:                                                 Escrow Analysis                                                                contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                            amount.

                     Transactions Since Your Last Statement
                                                                                                      Past Payments Breakdown
        Date                 Description                       Charges            Payments
       03/02/18   Property Preservation Fees                       $0.90                $0.00         Payment Elements                                         Paid Last Month                         Paid Year to Date
       03/02/18   Property Inspection Fees                        $15.00                $0.00         Principal                                                               $168.52                                   $168.52
       03/14/18   Payment                                          $0.00              $704.95         Interest                                                                $379.16                                   $379.16
       03/15/18   Payment                                          $0.00            ($705.62)         Escrow (Taxes & Insurance)                                              $157.94                                   $157.94
                                                                                                      Fees                                                                       $0.00                                    $0.00
                                                                                                      Credit Balance                                                           ($0.67)                                  $115.66
                                                                                                      Total                                                                   $704.95                                   $821.28




                   See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
               housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
               * Partial payments are credited to the a1TKJunt as ofthe date recehed but ere not applied to the account until enough funds .:re received to constitute a lull regular paynent




   •                                                                        Amount Due:                                  $7,160.18
                                                                                                                                                                                           $
PennyMac~                                                                                                                                                        Arnau nt Due:

                                                                                                                                                                                           $
   Loan Number:                                                                                                                                                                            $
                                                                                                                                                                                           $
                                                                                                                                                   Total Amount Enclosed:                  $
   PENNYMAC LOAN SERVICES, LLC                                                                                                                                 Clearly indicate in the boxes ab::J\e ho,v addrto·"\al func!,, need to be apPled

   PO BOX 660929
   DALLAS, TX 75266-0929                                                                                                                       JESSICA L STOLER
                                                                                                                                               212221STST
                                                                                                                                               NITRO, Vv\/25143-1726
                Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 19 of 79 PageID #: 549
                                    g      www.PennyMacUSA.com                                      ¾     PennyMac Customer Seryice-
                                                                                                                                                            ls:2JPennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                          Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                         M - F: 6:00 AM - 6:00 PM PT                             P.O. Box514387
  Contact Us                       EI sitio web y I as dec/araci on es estdn                       Sat: 7:00 AM - 11 :00 AM PT                             Los Angeles, CA 90051-4387
                                   disponibles en espanol.                                         Fax: (866) 577-7205                                     Notices of error or information requests
                                   Go Paperless today!                                                                                                     must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay, on our                          Pay-by-Phone: (800) 777-4001                             Check**: Mail to PennyMac:
                                   website, to set up recurring payments from                     (Fees may apply to use this service)                     Standard Address:
                                   the bank account of your choice.                               Western Union:                                           P.O. Box 660929
  How to Make a                    PayOnline: Make a one-time payment on                          Code City: PennyMac                                      Dallas, TX 75266-0929
  Payment                          our website.                                                   Pay To: Penn yMac Loan Services                          Overnight Address:
                                                                                                  Code State: CA                                           Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                             20500 Belshaw Ave.
                                                                                                                                                           Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bills are the responsibility of the homeowner;                                         Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you lll1lll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

• If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. ff funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




e        Equal Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(; 3043 Townsgate Rd, Suite 200, Wes~ake Village, CA 91361,818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department ofBusiness Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th S~ Suite 200, Denver ,CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the NJ. DepirtmentofBanking and Insurance. North Carolina Permit No. 104753, 112228. Rhode ~land Lender License# 20092600LL Washington Consumer Loan License# CL-35953. For more infomnation,
please visitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. lnfomnation, rates and pricing are subject to change without prior notice at the sole
discretion of PennyMac loan Services, LLC.All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not acommitment to lend. Other restrictions apply. />JI rights reserved. (01-2018)




          •      Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
                 Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.




  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining moneywil I then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your loan as unappl ied funds. For escrowed loans, we wil I accept a paymentthat is less than
  your periodic payment by an amount up to $50.00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For no n-€scrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your Ioan documents, owner/ insurer/guarantor    Off"121:JRCall'ENNl'.lfMIAC1                       ti0'01ts455account
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non-interest bearing account until additional funds sufficient to equal a periodic
  payment are received.
                                                      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 20 of 79 PageID #: 550




Pe~e
                                                                                         A ,~1ease aetacn ano ,etum w1m your paymenLA
                                                                               /\mount Due:                         $7,160.18
                                                                                                                                                    Amount Due:            $
                                                                                                                                                                           $
                                                                                                                                                                                    •
 LoanNumbe-                                                                                                                                                                $
                                                                                                                                                                           $
                                                                                                                                          Total Amount Enclosed:           $
 PENNYMAC LOAN SERVICES, LLC                                                                                                                      CIMrly lnOOte In th@ boX@s ~ how additir::'xw funds need to b@ 11pplil!d

 PO BOX 660929
 DALLAS, TX 75266-0929                                                                                                                  JESSICA L STOLER
                                                                                                                                        2122 215TST
 1
     11'   11
                ll111111 11111 •1l•11 111111l1 11111•11 111 1 111 1111 111 •11••l1•1 1                                                  NITRO, VN 25143-1726
                                                       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 21 of 79 PageID #: 551




  JESSICA L STOLER
  2122 21ST ST                                                                                                                                                                                       6265
  NITRO, WV 25143-1726                                                                       l··::·, -- · ·-.-~··-,DATE morch31 \ 2' 25~31440
                                                                /', , :, >
                                                                         ' .                                                                . ·,                                                 I

                                                                                                             Se.re i~c-es
                                                                                                      a                 •:'                 >     •   ~'~,.




   PAYTOTHE~nn~ntt.Q(Lo~
   ORDER OF                                               . .                  : ..
                                                                                                                                  $rJ~··:::c;·•"·oo"-~~
                                                                                                                                   1
                                                                                                                                        ·   • •         .      .:
                                                                                                                                                                                            I
                                                                                                                                                                                                /,~ss•.,V,~.f'~.-•~•-"•~--..i.

Seu::.(\                     ~,c:dJ·.f,oe
                                       :                  ('      '.·             '
                                                                                                                 0£Dd -:<;:> 0/100 DOLLARS @ 5?~:::
                                                                                                                                   ;,                  ·':'.   ;
   CHASE~---
         . .,
                                                          l,,,'.'.,,,_,~-..
                                                            •·~~:~;=      ,w,•• _,,.,., •.:, , .... , , - - - , . • ·
                                                                                                                                   ;·
                                                                                                                        -·:"'-°""' : • • •, ',,.,/
                                                                                                                                                  1   •;•:-

             rghan Chase Bank, N.A.                             "-:,. ,       .        ._ : .     >. •·, " ,:; t :· >"                                                                               ·                            I~


       MEM
             C

                                                                                      . ";
                                                                                              .:·.~'.·~.:./
                                                                                                '. ' ' ; : ' ·. ' ' '              ' ;
                                                                                                                                                               -
                                                                                                                                                               l ~
                                                                                                                                                                 '                                                         M'
                                                                                                                                                                                                                                   .~~
                                                                                                                                                                                                                                   ...
                                                                                                                                                                                                                                    t-1
                                                                                                                                                                                                                                 'lt~;
                                                                                          •.,·ST-                        -         -                                .                   -                                          q
                                                                                                                                                                                                                                   :~
                                                                                                                                                                                                                                  .i;;
----   - ------~------···   --------   .   --- -----     ----------                      --·······              ....    -----···                ···-···----     ·····-········------·
                                                                                                                                                                                                                                  I~~
         Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 22 of 79 PageID #: 552

           II                                    P.O. Box 514387

     PennyMac·                                   Los Angeles, CA 90051-4387                                       Notice Date: April 11, 2018

                                                                                                                  Loan N u m b e r : -
                                                                                                                  Property Address:
                                                                                                                  2122 21ST ST
                                                                                                                  NITRO WV 25143
 =
 =
      1111111111111 I•II 1111111111111111111-11111111111111111•111 •111111
-=    .A. 000572                          226
      JESSICA STOLER
      2122 21ST ST
      NITRO WV 25143-1726




       ABOUT YOUR LOAN
      PennyMac Loan Services, LLC ("PennyMac") wants to ensure that we provide you with timely information
      regarding your loan. This notice is to advise you about your recent payment we received in the amount of
      $705.00 and how the funds were applied.

       WHY YOU RECEIVED THIS NOTICE
       We have applied this payment towards your past due balance in accordance with the terms of your loan;
       however, the funds received are less than the total amount due to bring your loan current and out of delinquent
       status.

       By accepting and applying less than the total amount you owe, PennyMac has not waived its rights under the
       terms of your Mortgage Note and Security Instrument. In addition, the acceptance of these funds does not
       waive our right to either apply or return future payments if they are less than the total amount due.

       ACTION REQUIRED
      We may have sent you written notice of the total amount needed to bring your loan current and the expiration
      date on that notice still remains in effect. If we do not receive the remaining amount due, including any additional
      amounts (e.g. escrow amounts, fees, or other cost) incurred from subsequent payments, foreclosure
      proceedings may begin or continue.

      We will continue to report the past due status of your loan to the major credit bureaus as required by law until
      your loan is brought current or paid in full.

      If you need additional information regarding the amount needed to bring your loan current or pay off your loan,
      or if you are interested in options available to help you avoid foreclosure, please contact us using the information
      listed below.

      PENNYMAC APPRECIATES YOUR BUSINESS
      If you have any questions, please contact us at (866) 545-9070. Our office hours are 6:00 AM - 6:00 PM PT
      Monday - Friday, 7:00 AM - 11 :00 AM PT Saturday.




      Toll-Free: (866) 545-9070              Website: www.PennyMacUSA.com                     Payments:                            Correspondence:

      M - F 6:00AM - 6:00PM PT               Secure Messaging Online:                         Standard Address:                    Attn: Correspondence Unit
      SAT 7:00AM - 11 :ODAM PT               Create an account and/or log in to               P.O. Box 30597                       P.O. Box514387
      Toll-Free Fax: (866) 577-7205          http://www.PennyMacUSA.com,                      Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                             then look for the Secured Message                Overnight Address:                   (Please do not send payments)
                                             Center to communicate with us securely.          Attn: Lockbox Operations POB 30597
                                                                                              20500 Belshaw Ave.
                                                                                              Carson, CA 90746
                                                                                              (Please do not   send$,l.QLU..pENNYMAC_001458
     Page: 1 of 2                                                            PartialPaymentReceived - 226                                               77724194
          Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 23 of 79 PageID #: 553




=
=
=
N
N




    In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
    deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
    language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

    NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
    income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
    support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
    private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
    your wages or salary earned in the last sixty days.

    OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
    814-9710 or visit http://dfr.oregon.gov.

     This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
       account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                         informational purposes only and is not an attempt to collect a debt against you personally.

                                                                 Licensing Information



    ®.         Equal Housing Opportunity © 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
    91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
    Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
    Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
    17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
    Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
    and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
    Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
    more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available
    in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC.
    All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions
    apply. All rights reserved. (01-2018)

                                                                                                       STOLER_PENNYMAC_001459
       Page· 2 of 2                                                PartialPaymentReceived - 226
       IJ     Case 2:18-cv-00988        Document
                       Contact Us: Customer              50-19 / Insurance:
                                            Service: 866.545.9070 Filed 08/22/19           Page
                                                                            866.318.0208 / Web:   24 of 79 PageID #: 554
                                                                                                www.PennyMacUSA.com


AennuMac®        1,1,
                                                 P.O.Box514387
                                                 Los Angeles, CA 90051-4387
                                                                                                                           Monthly Mortgage Statement

                                                                                                                                                      Statement Date:                                                           04/11/2018
                                                                                                                                                      Loan Number:
  JESSICA L STOLER
                                                                                                                                                      Amount Due as of
  2122 21STST                                                                                                                                         04/11/2018:                                                               $7,208.02
  NITRO, Wv 25143-1726

                                                                                                                                                      Please see below for information on the amount needed
                                                                                                                                                      to bring your loan current and avoid foreclosure. If you
                                                                                                                                                      want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                      due, please contact us at 866-545-9070 for the full
                                                                                                                                                      reinstatement amount.




Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in expenses
and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your loan and
avoid foreclosure.


       Loan Overview                                Current Loan Balances                               **Delinquency Notice-                                   Total Payment Breakdown
 Property Address:                              Principal Balance:                 $103,660.82       Your loan became delinquent on 07/01/17               Principal:                                                         $175.60
 2122 21STST                                    Escrow Balance:                     ($1,020.17)      and is now 285 days delinquent.                       Interest                                                           $372.08
 NITRO, W\/25143                                Past Due Balance:                     $7,050.17                                                            Escrow:                                                            $157.27
 Loan Type:                                     Outstanding                                                                                                Past Due Payment(s):                                              $7,050.17
 RHS                                            Late Charges:                                $0.00   Recent Account History                                OJtstanding Late Charges:                                             $0.00
                                                Credit Balance•                                        Due Date     Amt Due Pmt Date           Amt Paid Other Fees:                              $272.89
 Prepayment Penalty: No                         (since last statement):                   $115.04      12/01/17      $704.95  N/A                   N/A n,e total payment amount needed to bring the

 Interest Bate Information·                                                                            01/01/18      $704.95  NIA                    N/A account current is $7,208.02.
 Current Interest Rate:                                                                   4.375%       02/01/18      $704.95  N/A                    N/A Accelerated Amount"*:                      $104,838.84
                                                                                                       03/01/18      $704.95  N/A                    N/A -Toe amount necessary to pay off your loan as of
                                                                                                       04/01/18      $704.95  NIA                    NIA 04/11/2018. ~you want to ensure your loan is
                                                                                                       05/01/18      $704.95  N/A
 Next Payment Change Date (Escrow):                                                  08/01/18                                                        NIA ful~up-to-dateon allamountsdue, please
 Reason For Payment Change:                                                   Escrow Analysis                                                            con ta ct us at 866-545-9070 for the fu II payoff
                                                                                                                                                         amount.

                   Transactions Since Your Last Statement
                                                                                                      Past Payments Breakdown
      Date                Description                           Charges             Payments
    03/20/18 Homeowners Insurance                                    $0.00               ($655.00)    Payment Elements                                        Paid Last Month                          Paid Year to Date
                Premium                                                                               Principal                                                             $169.13                                      $337.65
    03/30/18    Property Preservation Fees                           $1.05                  $0.00                                                                           $378.55                                      $757.71
                                                                                                      Interest
    03/30/18    Property Preservation Fees                           $0.89                  $0.00                                                                           $157.94                                      $315.88
                                                                                                      Escrow (Taxes & Insurance)
    03/30/18    Property Inspection Fees                            $15.00                  $0.00
                                                                                                      Fees                                                                     $0.00                                       $0.00
    03/30/18    Property Inspection Fees                            $15.00                  $0.00
                                                                                                      Credit Balance                                                         ($0.62)                                     $115.04
                                                                                                      Total                                                                 $705.00                                    $1,526.28




                  See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
              housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
             * Partiii payments are credited to the arrount as of the date recehed but are not applied to the account until enough funds are received to constitute a Ii.JI/ regular payment




                                                                              Amount Due:                               $7,208.02
Pe~nyMa,~                                                                                                                                                      Arnau nt Due:             $
                                                                                                                                                                                         $
   Loan Number!                                                                                                                                                                          s
                                                                                                                                                                                         $
                                                                                                                                                  Total Amount Enclosed:                 $
                                                                                                                                                             Ciearly indicate int he boxes at:o\€           add rtona 1.funds need to be ap::iied
   PENNYMAC LOAN SERVICES, LLC                                                                                                                                                                      '"ION


   PO BOX 660929
   DALLAS, lX 75266-0929                                                                                                                      JESSICA L STOLER
                                                                                                                                              212221STST
   •II •1•111111111111   11
                              11 1 I11111111111111 1 11 111 1 111 111'1llil1 11 11' 11                                                        NITRO, WV 25143-1726




                                                                                                                                                                  ~~~M~0PJ~8~oso172
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 25 of 79 PageID #: 555
                                     Q    www.PennyMacUSA.com                                                Penny Mac Customer Serv;ce·                    G    PennyMac Loan Services, LLC
                                    Available 24/7 on al I your devices:                           (800) 777-4001                                          Attn: Correspondence Unit
 How to                             PC, Tablet, and Mobile.                                        M - F: 6:00 AM - 6:00 PM PT                             P.O. Box 514387
 Contact Us                         EI sitio web y I as declaraci on es estdn                      Sat: 7:00 AM - 11 :00 AM PT                             Los Angeles, CA 90051 -4387
                                    disponibles en espaflol.                                       Fax:(866) 577-7205                                      Notices of error or information requests
                                    Go Paperless today!                                                                                                    must be mailed to this address.

                                    Auto-Pay•: Enroll in Auto-Pay, on our                          Pay-by-Phone: (800) 777-4001                            Check"" :Mail to PennyMac:
                                    website, to set up recurring payments from                     (Fees may apply to use this seNice)                     Standard Address:
                                    the bank account of your choice.                               Western Union:                                          P.O. Box660929
 How to Make a                      Pay Online: Make a one-time payment on                         Code City: PennyMac                                     Dallas, TX 75266-0929
 Payment                            our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                   Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                   ID Number. Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                           Carson, CA 90746

                                    Property Tax Bills:                                                                             General Insurance Questions: (866) 318-0208
                                    If you are escrowed for taxes and you receive a tax bill, you do                                Insurance Information: Anytime there is a change to your
                                    not need to take any action. (Please note: Supplemental/                                        insurance policy please provide your insurance carrier the below:
 Tax and
                                    Additional tax bills are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                    PennyMac will pay them from the escrow account upon request.)                                         PennyMac Loan Services, LLC
 Information
                                    Claim Settlement Checks: Call (866) 314-0498, when you                                               Its Successors and/ or Assigns
                                    receive an estimate of damages and/or a settlement check, to                                         P.O.Box6618
                                    receive information for negotiation of the check.                                                    Springfield, OH 45501-6618

 Credit Reporting                   We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                        may be reflected in your credit report

 Important                         This is an attempt by a debtcollectorto collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you .lllllll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

'If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send backyour
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.5.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (ii the use or threat of violence; (ii) the use ofobscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




®        Equ~ Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(; 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LL( and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department ofBusiness Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuantto Minn. Stat §47.206 (3) & (4).
Licensed by the NJ. DepartmentofBanking and Insurance. North Carolina Permit No. 104753, 112228. Rhode ~land Lender License# 20092600LL Washington Consumer Loan License# CL-35953. for more information,
please visitwww.pennymacusa.com/state-licenses. Loans not available in New York.Some products may not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole
discretion of Penny Mac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights reserved. (01-2018)


                 "i[ '"''"                              ''-'""'   X                                 x 1,/81;1«"   «

                 ,                            £                           lmpomillffi~~-'lloutMailed~Benti                                                                                                         .- "
                     Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                     received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

                     Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                     Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.
                     Please siqn and writerour account number on your check or money order.



  If you 1end uI your payment with additional funds and don 'tspecifyhow you wantthat money applied, we will first post payment(1) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fe€s before any funds are posted as a principal reduction.funds may be applied based on the perceived customer intent.For example, if the received
  amount iI equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we wil I accept a payment that is less than
  your periodic payment by an amount up to $50.00. Penny Mac wil I short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For no n-;;scrowed loans, we will accept a payment that is less than your periodic payment by an amount up to Sl 0.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor    OS1J'l!M£1!JRCapll!NN--                            t19011s4&1 account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non-1nterest bearing account until additional funds sufficient to equal a periodic
  payment are received.
    J       CaseContact
                  2:18-cv-00988           Document
                        Us: For Customer Service             50-19
                                                 call 800.777.4001       Filed
                                                                   or send        08/22/19
                                                                           us a secure message byPage    26 www.PennyMacUSAcom
                                                                                                 logging into of 79 PageID #: 556

AennuMac®
    1.T          I
                                 P.O.Box514387
                                 Los Angeles, CA 90051-4387
                                                                                Monthly Mortgage Statement

                                                                                                   Statement Date:                  04/11/2018
                                                                                                   Loan Number:



                      Transactions Since Your Last Statement -Continued
   Date                          Description                          Charges   Payments
 04/03/18                  Property Preservation Fees                   $0.95       $0.00
 04/03/18                   Property Inspection Fees                   $15.00       $0.00
 04/10/18                          Payment                              $0.00     $705.00




                                                                                            STOLER_PENNYMAC_001462
       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 27 of 79 PageID #: 557
          •
        PennyMac·                                                                                Notice Date: April 17, 2018
        P.O. BOX 514387
        LOS ANGELES, CA 90051-4387
                                                                                                 Loan Number: -
                                                                                                 Property Address:
                                                                                                 2122 21ST ST
                                                                                                 NITRO WV 25143




               JESSICA STOLER
               2122 21ST ST
               NITRO WV 25143




     ABOUT YOUR LOAN
     PennyMac wants to work with you to resolve your delinquency issues and help you manage the financial
     challenges that may be affecting your ability to pay your mortgage. Let us tell you about your options and show
     you how we can help.

I    WHAT THIS MEANS
     Your monthly mortgage payment is now past due. We have not received the payment due on July 01, 2017 or
     any subsequent payments. As a result, you may begin receiving foreclosure notices if you do not bring your
     mortgage current soon.

     I have been assigned as your Relationship Manager to assist you from falling further behind on your mortgage
     payments. My primary responsibility is to work with you and explore the home retention programs available to
     you. As your single point of contact, I am available to:

          •     Discuss programs such as:
                0
                     Repayment Plan - Repay your delinquent balance along with your regular monthly payments over a
                     period of time.
                0
                     Forbearance Plan - Make reduced payments or no payments over a period of time while you
                     resolve the circumstance of your default. Then, enter into a Repayment Plan or apply for a
                     Modification.
                0
                     Modification - Adjust the terms of your loan to potentially make your payments and/or debt more
                     manageable based on your household finances.
                0
                     Short Sale - Sell your home for less than the total amount you owe on your mortgage loan without
                     having to pay back the difference. This option may include relocation assistance to help you
                     transition to a new home.
               0
                     Deed-in-Lieu of Foreclosure - Transfer ownership of your property to the lender in lieu of a
                     foreclosure action and make no further payments on your mortgage loan. This option may also
                     include relocation assistance.




    IToll-Free: (866) 629-4570       Website: www.PennyMacUSA.com               Payments:                            Correspondence:

     M - F 8:30am-5:30pm CT          Secure Messaging Online:                   Standard Address:                    Attn: Correspondence Unit
     SAT 7 00 AM - 11 00 AM PT       Create an account and/or log in to         P O. Box 30597                       P.O. Box 514387
     Toll-Free Fax: (866) 577-7205   http://www.PennyMacUSA.com,                Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                     then look for the Secured Message          Overnight Address:                   (Please do not send payments)
                                     Center to communicate with us securely.    Attn: Lockbox Operations POB 30597
                                                                                20500 Belshaw Ave,
                                                                                Carson. CA 90746
                                                                                (Please do not send
                                                                      45DaySPOC - 171                                                     78208415
 Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 28 of 79 PageID #: 558



    •   Manage the required tasks to determine your eligibility for those programs, along with the time
        required by you to complete those activities to ensure compliance with all applicable requirements;
    •   Coordinate and track documents provided by you, and promptly notify you when additional
        information is required; and
    •   Provide you with a timely status of the evaluation of your application for those programs.

ACTION REQUIRED
Act now to get the help you need! Call me today to learn about your options and see if you qualify for a more
affordable payment. The sooner we know what you're facing, the more we can do to help you work through it.

Beware of fraudulent 'Making Home Affordable' offer letters that also include payment instructions that are not
directed to PennyMac. Whenever you make a payment, use only the address provided on your PennyMac
monthly statement. This includes Western Union and Money Gram payments. Please call us at (866) 545-9070
if you have any questions or need PennyMac's payment address.


QUESTIONS? CONTACT US
Should you have questions or require further assistance, please call me directly at (866) 629-4570 ext. 5678
Monday-Friday between the hours of 8:30am-5:30pm CT.

                                                Ryan Pruett
                                       PennyMac Loan Services, LLC
                                         (866) 629-4570 ext. 5678

PennyMac wants to make sure you are receiving the assistance you need in a timely manner should your
delinquency continue to progress.         If I am not available at the time of your call, there is a team of Loan
Specialists with similar skill sets that are available to assist you. Their names and numbers are listed below:

        Team Member Name               Team Member Phone Number                Team Member Office Hours

Aaron Alvarado                      (866) 629-4570 ext. 5058        8:00am-5:00pm CT
Alisa Walker                        (866) 629-4570 ext. 5135       , 8:00am-5:00pm CT
Broderick Whitten                   (866) 629-4570 ext. 5010        8:30am-5:30pm CT
Bryan Sims                          (866) 629-4570 ext. 5435        8:00am-5:00pm CT
Carlos Mejia                        (866) 629-4570 ext. 5009        8:00am-5:00pm CT
Cheryl McMillan                     (866) 629-4570 ext. 5904        8:00am-5:00pm CT
Crystal Jones                       (866) 629-4570 ext. 5496        8:30am-5:30pm CT
Debra Williams                      (866) 629-4570 ext. 5456        8:00am-5:00pm CT


To find free or low-cost HUD-certified housing counseling agencies in your area, please call 1-800-569-4287 or
visit the HUD website at www.hud.gov.

For more information about available programs and guidance on your options, call 888-995-HOPE (4673). Call
24 hours a day, 7 days a week, 365 days a year for help in more than 170 languages.




                                                                        STOLER_PENNYMAC_001464
                                                 45DaySPOC - 171
       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 29 of 79 PageID #: 559




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
your wages or salary earned in the last sixty days.

OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
814-9710 or visit http://dfr.oregon.gov.

 This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, ifyour
   account is subject to pending bankruptcy proceedings or ifyou have received a discharge in bankruptcy, this statement is for
                     informational purposes only and is not an attempt to collect a debt against you personally.

                                                             Licensing Information


®          Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available
in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC.
All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions
apply. All rights reserved. (01-2018)
                                                                                                   STOLER PENNYMAC 001465
                                                                    45DaySPOC - 171                             -                   -   78208415
          r      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 30 of 79 PageID #: 560
PennyMac®                                          P.O. Box 514387
                                                   Los Angeles, CA 90051-4387
                                                                                                                            Monthly Mortgage Statement
                                                                                                                       Contact Us:           Statement Date:                                                               05/16/2018
                                                                                                            Customer SeNice: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                          Insurance:        (866) 318-0208
                                                                                                            Insurance Claims: (866) 314-0498 Amount Due as of
  2122 21STST                                                                                               Web: wvvw.PennyMacUSAcom 05/16/2018:                                                                           $8,765.06
  NITRO, W\/25143-1726
                                                                                                                                                       Please see below for information on the amount needed
                                                                                                                                                       to bring your loan current and avoid foreclosure. If you
                                                                                                                                                       want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                       due, please contact us at 866-545-9070 for the full
                                                                                                                                                       reinstatement amount.




Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in expenses
and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your loan and
avoid foreclosure.


         Loan Overview                                Current Loan Balances                                 **Delinquency Notice-                                 Total Payment Breakdown
 Property Address:                                Principal Balance:                  $103,660.82       Your loan became delinquent on 07/01/17              Principal:                                                   $176.24
 212221STST                                       Escrow Balance:                      ($1,432.50)      and is now 320 days delinquent.                      Interest                                                     $371.44
 NITRO, vV\/25143                                 Past Due Balance:                      $7,755.12                                                           Escrow:                                                     $157.27
 Loan Type:                                       Outstanding                                                                                               Past Due Payment(s):                                        $7,755.12
 RHS                                              Late Charges:                                 $0.00   Recent Account History                              OUtstanding Late Charges:                                       $0.00
                                                  Credit Balance*                                         Due Date   Amt Due     Pmt Date        AmtPaid OtherFees:                                                       $304.99
 Prepayment Penalty: No                           (since last statement):                    $115,04      01/01/18     $704.95      N/A                N/A The total payment amount needed to bring the

 Interest Bate Information-                                                                               02/01/18     $704.95      N/A                N/A account current is $8,765.06.
 current Interest Rate:                                                                      4.375%       03/01/18     $704.95      N/A                N/A Accelerated Amount""*:                                  $105,28327
                                                                                                          04/01/18     $704.95      N/A                N/A .. The amount necessary to pay off your loan as of
                                                                                                          05/01/18     $704.95      N/A                NIA 05/16/2018 . lf you want to ensure your loan is
                                                                                                          06/01/18     $704.95      N/A
 Next Payment Change Date (Escrow):                                                    08/01/18                                                        N/A fully up-to-date on all amounts due, please
 Reason For Payment Change:                                                      Escrow Analysis                                                           contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                           amount.

                     Transactions Since Your Last Statement
                                                                                                         Past Payments Breakdown
        Date                   Description                         Charges             Payments
       04/20/18 Property Preservation Fees                             $1.05                    $0.00    Payment Elements                                      Paid Last Month                       Paid Year to Date
       04/20/18 Property Inspection Fees                              $15.00                    $0.00    Principal                                                               $0.00                               $337.65
       04/27/18 Mortgage Insurance                                     $0.00                ($412.33)    Interest                                                                $0.00                               $757.71
                 Disbursement                                                                                                                                                    $0.00
                                                                                                         Escrow (Taxes & Insurance)                                                                                  $315.88
       05/11 /18 Property Inspection Fees                             $15.00                   $0.00
                                                                                                         Fees                                                                    $0.00                                 $0.00
       05/11 /18 Property Preservation Fees                            $1.05                   $0.00
                                                                                                         Credit Balance                                                          $0.00                               $115,04
                                                                                                         Total                                                                   $0.00                             $1,526.28




                        See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
               housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
               * Partiii payments are credited to the arrount as ofthe date received but are not applied to the account until enough funds .:Ye received to constitute a full regular paynent




                                                                                                                                            "-
   •                                                                             Amount Due:                             $8,765.06
                                                                                                                                                                                          $
PennyMac~                                                                                                                                                        Arnau nt Due:

                                                                                                                                                                                          $
   Loan Number:                                                                                                                                                                           $
                                                                                                                                                                                          $
                                                                                                                                                   Total Amount Enclosed:
                                                                                                                                                                                          $
                                                                                                                                                               Clearly indicate in the boxes atx:n.e hON additb"\al funds need to be appled
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 660929
   DALLAS, TX 75266-0029                                                                                                                         JESSICA L STOLER
                                                                                                                                                 2122 21STST
   •Ii ,1,111111111111    11
                               11 1 11 11111111 11111 1 11111 1 111 111'1 11 •1111 11' 11                                                        NITRO, WV25143-1726




                                                                                                                                          STOLER             p~~~,r~,~Pa88'7 s s                                               121
              Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 31 of 79 PageID #: 561
                                    Q    www.PennyMacUSA.com                                        ~       PennyMac Customer SeNice·                      G    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                         Attn: Correspondence Unit
 How to                            PC, Tablet, and Mobile.                                         M - F: 6:00 AM - 6:00 PM PT                            P.O. Box 514387
 Contact Us                        EI sitio web y I as declaraci on es estdn                       Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en espanol.                                         Fax: (866) 577-7205                                    Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay, on our                           Pay-by-Phone: (800) 777-4001                           Check** :Mail to PennyMac:
                                   website, to set up recurring payments from                      (Fees may apply to use this service)                   Standard Address:
                                   the bankaccount of your choice.                                Western Union:                                          P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: Pen nyMac                                    Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a cha n9e to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bills are the responsibility of the homeowner;                                         Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O.Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you .ID.l!ll notify PennyMac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
*' When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (ii the use or threat of violence; (ii) the use ofobscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




'(i;r Equ~ Housing Opportunity© 2008-2018 Penny Mac loan Services, LL(, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. licensed by the Department ofBusiness Oversight under the California Residential
Mortgage lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may on~ be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the NJ. DepartmentofBanking and Insurance. North Carolina Permit No. 104753, 112228. Rhode ~land lender License# 20092600ll Washington Consumer loan License# Cl-35953. For more infonmation,
please visit www.pennymacusa.com/state-licenses. loans not available in New York. Some products may not be available in all states. lnfonmation, rates and pricing are subject to change without prior notice at the sole
discretion of PennyMac loan Services, LLC.All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not acommitment to lend. Other restrictions apply. ftJI rights reserved. (01-2018)


                                                                                                       ""                                       "'\,                                            "'tltf   O



              .,               , ,,                                       lmgortanHnlimalion Moul'Miiliil l@nenn                                                                                  "'                       :
                   Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                   received priorto 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
          •        Please make checks payable to PennyMac loan Services, l lC. Postdated checks are processed the same date as receipt.




  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.Far example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your loan as unappl ied funds. For escrowed loans, we wil I accept a payment that is less than
  your periodic payment by an amount up to $50.00. PennyMac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. for non-;cscrowed loans, we will accept a payment that is less than your periodic payment by an amount up to $1 0.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor   OffOl£ElR.Cap~N~ ttoo14f54&raccount,
  panial payments that are outside the tolerances described above maybe promptly returned to you.applied to your account, or held in a non-interest bearing account until additional funds sumcientto equal a periodic
  payment are received.
   Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 32 of 79 PageID #: 562

           1111




    PennyMac·                                                       Notice Date: June 12, 2018
    P.O. Box 514387
    Los Angeles, CA 90051-4387
                                                                    Loan Number
                                                                    Property Address:
                                                                    2122 21ST ST
                                                                    NITRO WV 25143




         JESSICA STOLER
         2122 21ST ST
         NITRO WV 25143



                                      Payoff Demand Statement
  Servicer: PennyMac Loan Services, LLC
  Loan Type: RHS
  Trustee: MASS. MUTUAL LIFE INS.CO.C/O BARINGS LLC

       A New Payoff Demand Statement Should Be Ordered Within 24 hours of the Payoff

I ABOUT YOUR LOAN
 A payoff request was received for the above referenced loan.

 If you have moved or your mailing address has changed, please provide us with your new mailing
 address so we can send important documents, notices and/or refund checks to you promptly. You can
 update your address online at www.PennyMacUSA.com or by calling Customer Service at (800) 777-
 4001.

 If you would like to reinstate your loan in order to bring it current, and not pay it in full, please contact us at
 (866) 545-9070 to obtain detailed information, including available options.

I WHAT THIS MEANS
 We've prepared your payoff quote and also included important information about paying off your mortgage. It's
 important that you read through this entire statement to ensure a smooth payoff process.

 If you have an impound account for taxes and or insurance and the next disbursement is within the good
 through date of June 19, 2018, you must request an updated Payoff Demand Statement 24 hours prior to
 payoff. An updated payoff statement can be most easily obtained on our website at www.PennyMacUSA.com
 or by calling (800) 777-4001 and speak to a Customer Service Representative.

 Title or Escrow Companies (authorized third party) may validate or obtain current payoff figures on our website
 by visiting www.ServicingPartners.PennyMacUSA.com.




                                                                            STOLER_P~.l~.~-b~46i 7
   Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 33 of 79 PageID #: 563


I PAYOFF
 Loan Number:

 This demand reflects the amount to pay your loan in full.


 Good Through:                                                                            June 19, 2018
 Loan Is Due For:                                                                           July 1, 2017
 Current Interest Rate:                                                                      4.37500 %

 Funds received after 06/19/2018 will be subject to an additional $12.43 of interest per day. Funds MUST be
 received no later than 12:00 PM PT, for same day processing. Payoffs are not posted on weekends or
 holidays. Interest will be added to the account for these days.

 Payoff Breakdown:


 Principal Balance:                                                                         $103,660.82

 Interest Due As Of 06/19/2018                                                                $4,758.81

 Pro Rata RHS Annual Premium:                                                                    $67.32

 Escrow Advance:                                                                              $1.432.50

 Property Preservation:                                                                         $337.09

 Funds in Suspense:                                                                            ($115.04)




Total Payoff Amount as of:
June 19, 2018                                                                                $110,141.50




                                                                      STOLER_P~-~~~~7
      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 34 of 79 PageID #: 564


    Scheduled Escrow Disbursement(s):
    These amounts may differ if your tax or insurance bills are more or less than the amount indicated
    below.
    Below are the next disbursement dates from your impound account:
    Property Tax                                         $427.42                        August, 2018
    Property Tax                                         $427.42                        February, 2019
    Hazard Insurance                                     $655.00                        April, 2019
    Mortgage Insurance                                   $403.91                        May, 2019


    Amounts listed in the Scheduled Escrow Disbursement(s) section above are based on the last known
    amounts and will be paid by PennyMac as long as the loan is active; however, pending disbursement
    amounts are not included in the Total Payoff Amount Due. You must request an updated demand for
    current payoff figures or include those amounts in your remittance.
    Note: The amount due in this statement does not include the Scheduled Escrow Disbursement(s) we
    provided on Page 2. You must request an updated Payoff Demand Statement 24 hours before payoff.
    ----           ----------        -------------------------------------------------------------------------------------------

    PAYOFF INSTRUCTIONS:

           1.   A late fee in the amount of $15.00 may be added after the 16th of the month.
           2.   Funds MUST be sent via wire transfer, cashier's check, or title check only. Personal checks may not
                be accepted as payoff funds and may result in additional interest accrual.
           3.   For Office of Foreign Assets Control ("OFAC") purposes, wire remittance must include borrower's full
                legal name, date of birth and property address. If this information is not provided, it will delay the
                receipt of funds causing additional interest and other costs to be incurred.
           4.   A fee of $1,000.00 will be imposed if this payoff is rescinded outside of the three day right to do so,
                unless prohibited by law. The $1,000.00 fee will be deducted from the payoff funds being returned to
                you.

I                  Wiring Instructions                                      Mail or OverniQht Instructions
    Bank Name: Bank of America                                    PennyMac Loan Services, LLC
    PennyMac Loan Services, LLC                                   Attention: Cash Management
    ABA #026009593                                                6101 Condor Drive
    Credit To: #1235983182                                        Moorpark, CA 93021
    Loan # 1003486781
    Attention: Payment Clearing                               I                                                               I

    PennyMac will prepare the release of lien and will submit for recording within the time limits established by
    each state.

    The amount indicated in this Payoff Demand Statement is subject to change for various reasons, including but
    not limited to the following:

           •    When a change of fifty ($50) dollars or more impacts the Total Payoff Amount during the Good
                Through Date, PennyMac will send an updated Payoff Demand Statement to the same fax or
                mailing address of this demand and any previous Statements will be null and void.
           •    Additional or anticipated fees and costs may be incurred during the Good-through Date period relating
                to collection, foreclosure, bankruptcy, or other defaults on your loan.
           •    Adjustments may be required to reflect disbursements made by, or payments owed to, your prior
                lender if the servicing of your loan was recently transferred to PennyMac.

                                                             Payoff Demand
                                                                                         STOLER_P~-~~AQ:'WiQ=7
Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 35 of 79 PageID #: 565

 •   A fee may be assessed and your payoff may be delayed if a payment is returned unpaid by your
     financial institution for any reason which includes additional interest owed.




                                                              STOLER_P~~~~~14i7~7
   Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 36 of 79 PageID #: 566



f WHAT YOU SHOULD DO

 Continue to make all payments as scheduled. Any surplus balances in your account will be released to you
 within twenty (20) days of payment in full.

 If you are enrolled in our Automatic Clearing House (ACH) program, it will automatically be cancelled when
 your loan is paid in full. You may cancel the ACH draft prior to the payoff by contacting Customer Service at
 least 3 business days prior to your scheduled payment date in order to avoid a draft from occurring prior to the
 payoff.

 If you pay via online bill payment, please contact your financial institution or third party provider to cancel the
 payments once your loan has been paid in full.


I OTHER IMPORTANT INFORMATION REGARDING YOUR PAYOFF
 The payoff amount is subject to our final verification once we receive payoff funds. If your loan is in default,
 regardless of the Good Through Date, all default related processes, including but not limited to foreclosure
 sale, will continue and all fees and costs incurred after this payoff quote is issued will continue to be assessed
 until the loan is paid in full.

We only accept payoff funds on business days. We reserve the right, except when prohibited, to adjust payoff
amount and refuse any insufficient funds for any reason, including, but not limited to, error in calculation of the
Total Amount Secured by Mortgage, previously dishonored checks, or money orders, stop payment of checks
or pending automatic mortgage payments or additional payments we made between the date of this payoff
statement and the date we received the funds.

Escrow Account
As your Servicer, we will pay tax and/or insurance payments that become due until your loan is paid in full if
you have an escrow account. You or your closing agent (if applicable) will need to request a refund for any
duplicate taxes or insurance payments made by you, attorney, Title or Escrow Company.

Insufficient Payoff Proceeds
We may use funds in your escrow account, if the payoff proceeds are insufficient to payoff your loan. If the
escrow balance is not enough to cover the shortage, the payoff funds will be returned and you will be required
to order a new Payoff Demand Statement.

Late Charges
The amounts shown in this Payoff Demand Statement assume that all funds remitted for your monthly
payments have cleared your bank account. A late charge and other fees may be assessed for payments that
we receive after the appropriate late charge grace period.

Credit Reporting
Payments received after 29 days from their due date may be reported as late to the credit reporting agencies.

Insurance Claim
If you are paying off your loan as a result of the recent insurance claim, please call us at 1(800) 777-4001 to
see if we can offer you assistance.




                                                    Payoff Demand
                                                                            STOLER_P~~~~~W~7
  Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 37 of 79 PageID #: 567


PENNYMAC APPRECIATES YOUR BUSINESS

If you have any questions, please call our Customer Service Department at (800) 777-4001, Monday through
Friday, between 6:00 AM to 6:00 PM PT, 7:00AM to 11 :ODAM PT on Saturday.




Toll-free: (800) 777-4001       Website: www.PennyMacUSA.com                Payments:                             Correspondence:
M-F 6:00AM - 6:00PM PT          Secure Messaging Online:                    Standard Address:                     Attn: Correspondence Unit
SAT 7:00 AM - 11 :ODAM PT       Create an account and/or log in to          P.O. Box 30597                        P.O. Box 514387
Toll-free Fax: (866) 577-7205   http://www.PennyMacUSA.com, then look for   Los Angeles, CA 90030-0597            Los Angeles, CA 90051-4387
                                the Secured Message Center to               Overnight Address:                    (Please do not send payments)
                                communicate with us securely.               PennyMac Loan Services
                                                                            Attn: Lock box Operations POB 30597
                                                                            20500 Belshaw Ave.
                                                                            Carson, CA 90746
                                                                            (Please do not send correspondence)




                                                                                             STOLER_P~-~MM~_Jl~'t4,7~7
   Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 38 of 79 PageID #: 568


                          FHA Loans Originated prior to January 21, 2015


                           Appendix 8 (C): Mortgagee Notice to Mortgagor (09/94)



This is in reply to your inquiry/request for payoff figures or offer to tender an amount to prepay in full your FHA-insured mortgage which this
company is servicing.

This notice is to advise you of the procedure which will be followed to accomplish a full prepayment of your mortgage.

PennyMac will only accept the prepayment on the first day of any month during the mortgage term; or accept the prepayment whenever
tendered with interest paid to the first day of the month following the date prepayment is received.

Note: It is to your advantage to arrange closings so that the prepayment reaches us on or before (as close to the end of the month as
possible) the first work day of the month.

If you have any questions regarding this notice, please contact our Customer Service Department at 1-(800)777-4001.




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in
abusive, deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or
profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following
types of income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare);
4) Spousal support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation
benefits; 8) Public or private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study
funds; and 11) Ninety percent of your wages or salary earned in the last sixty days.

OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call
(866) 814-9710 or visit http://dfr.oregon.gov.


 This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if
your account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is
                 for informational purposes only and is not an attempt to collect a debt against you personally.


                                                             Licensing Information


®       Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818-224-7442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business
Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement
and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance.
North Carolina Permit No. 104753, 112228. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-
35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac
Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend.
Other restrictions apply. All rights reserved. (01-2018)




                                                                  Payoff Demand
                                                                                                STOLER_P~-~~~~76"7
       I      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 39 of 79 PageID #: 569

PennyMac®                                        P.O. Box 514387
                                                 Los Angeles, CA 90051-4387
                                                                                                                         Monthly Mortgage Statement
                                                                                                                 Contact Us:           Statement Date:                                                                         06/16/2018
                                                                                                      Customer Service: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                    Insurance:        (866) 318-0208
                                                                                                      Insurance Claims: (866) 314-0498 Amount Due                                   as of
  2122 21STST                                                                                         Web: www.PennyMacUSAcom 06/16/2018:                                                                                      $9,470.01
  NITRO, W\/25143-1726
                                                                                                                                                     Please see below for information on the amoont needed
                                                                                                                                                     to bring your loan current and avoid foreclosure. If you
                                                                                                                                                     want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                     due, please contact us at 866-545-9070 for the full
                                                                                                                                                     reinstatement amount.




Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in expenses
and foreclosure -the loss of your home. Please see below for information on the amount needed to reinstate your loan and
avoid foreclosure.


       Loan Overview                               Current Loan Balances                              **Delinquency Notice-                                    Total Payment Breakdown
 Property Address:                             Principal Balance:                $103,660.82     Your loan became delinquent on 07/01/17                  Principal:                                                          $176.89
 212221STST                                    Escrow Balance:                    ($1,432.50)    and is now 352 days delinquent.                          Interest                                                            $370.79
 NITRO, VvV 25143                              Past Due Balance:                    $8,460.07                                                             Escrow:                                                            $157.27
 Loan Type:                                    Outstanding                                                                                                Past Due Payment(s):                                              $8,460.07
 RHS                                           Late Charges:                             $0.00   Recent Account History                                   Outstanding Late Charges:                                              $0.00
                                               Credit Balance*                                     Due Date       Amt Due     Pmt Date          Amt Paid Other Fees:                                                          $304.99
 Prepayment Penalty: No                        (since last statement):                $115.04      02/01/18        $704.95        NIA                N/A The total payment amount needed to bring the

 Interest Bate Information-                                                                        03/01/18        $704.95        NIA                N/A account current is $9,470.01 .

 Current Interest Rate:                                                               4.375%       04/01/18        $704.95        NIA                N/A Accelerated Amount""*:                                        $105,28327
                                                                                                   05/01/18        $704.95        N/A                N/A -Toe amount necessary to pay off your loan as of
                                                                                                   06/01/18        $704.95        N/A                NIA 06/16/2018 . If you want to ensure your loan is
                                                                                                   07/01/18        $704.95        N/A                NIA fully up-to-date on all amounts due, please
 Next Payment Change Date (Escrow):                                               08/01/18
 Reason For Payment Change:                                                 Escrow Analysis                                                              contact us at 86&-545-9070 for the fu II payoff
                                                                                                                                                          amount.

                   Transactions Since Your Last Statement
                                                                                                   Past Payments Breakdown
      Date                Description                          Charges            Payments
                                                                                                   Payment Elements                                         Paid Last Month                             Paid Year to Date
           NO TRANSACTION RECORDS PROCESSED THIS PERIOD                                            Principal                                                                     $0.00                                  $337.65
                                                                                                   Interest                                                                      $0.00                                  $757.71
                                                                                                   Escrow (Taxes & Insurance)                                                    $0.00                                  $315.88
                                                                                                   Fees                                                                          $0.00                                    $0.00
                                                                                                   Credit Balance                                                                $0.00                                  $115.04
                                                                                                   Total                                                                         $0.00                                $1,526.28




                 See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
             housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
             * Parti3 payments are credited to the arrount as ofthe date recehed but are not applied to the account until enough funds are received to constitute a n.J/1 regular payment




                                                                                                                                         ,I;,


  •                                                                          Amount Due:                              $9,470.01
                                                                                                                                                              Amount Due:                    $
PennyMac"
                                                                                                                                                                                             $
   Loan Number!                                                                                                                                                                              $
                                                                                                                                                                                             $
                                                                                                                                                  Total Amount Enclosed:                     $
                                                                                                                                                            Clearly indiG3te   in the   boxes ai::o-.e how a.dditb'lcllfu nds need to oe aA')led
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 66J929
   DALLAS, lX 75266-0929                                                                                                                        JESSICA L STOLER
                                                                                                                                                2122 21STST
   •Ii ,1,111111111111   11   11 1 11111111h 11111 1 1111 l'I" 111'111.1, 11 11' 11                                                             NITRO, W\/25143-1726




                                                                                                                                        STOLER             p~~~,l~\~:Pat~~ 4 6 • • 7 7
              Case 2:18-cv-00988 Document           50-19 Filed¾•½"""'08/22/19
                                                                          """ ""'1.    Page 40 "of,/::S\ 79 PageID     #: 570"
                  :    K1.
                                          "   ,m"
                                             ';;;t,~ffletlptgrtanHnroi"imltim\.,,"'"      w, •       ·*',,   , , "'         .' · , """"'     ffe




                       Q www.PennyMacUSA.com              ,1                         .        EJ PennyMac Loan Services, LLC
                                                           '-Q PennyMac Customer Service·
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                                  Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                         M - F: 6:00 AM - 6:00 PM PT                                     P.O. Box514387
  Contact Us                       EI sitio web y I as declaraci on es estan                       Sat: 7:00 AM - 11 :00 AM PT                                     Los Angeles, CA 90051-4387
                                   disponibles en espafiol.                                        Fax: (866) 577-7205                                             Notices of error or information requests
                                   Go Paperless today!                                                                                                             must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                           Pay-by-Phone: (800) 777-4001                                     Check"": Ma ii to PennyMac:
                                   website, to set up recurring payments from                     (Fees may apply to use this service)                             Standard Address:
                                   the bank account of your choice.                               Western Union:                                                   P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: PennyMac                                              Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan Services                                  Overnight Address:
                                                                                                  Code State: CA                                                   Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                                     20500 Belshaw Ave.
                                                                                                                                                                   Carson, CA 90746

                                   Property Tax Bills:                                                                                             General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                                Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                                        insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                                       Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                                         PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                               Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                                         P.O. Box6618
                                   receive information for negotiation of the check.                                                                    Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received ad ischarge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be a pp lied differently, you .l!lllll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via on fine bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




~ Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Wesnake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trille/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by tne Department a/Business Oversight under tne California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17tn St, Suite 200, Denvff, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This isnot an off ff to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates and pricing ;re subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)
                                                                   ~   "~       0:M"'   ill                           ~,,   '\li:'"""'""'"                                             111?    ""                              ,
                              -                       '!&ft            \;~ lmpoDltiiilirmamm                                '111111 lmenu                                     '                                ,'l!l) !th

          •      Payments w~h a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
          •       Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
          •       Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.



  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shorcages and fees before any funds are posted as a principal reduction.funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for a payment, it will be applied to your loan as unappl ied funds. For escrowed loans, we wii Iaccept a payment that is less than
  your periodic payment by an amount up to $50.00. PennyW,ac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage ir the future,
  which will result in an increase in your payment. for non-tscrowed loans, we will accept a paymertthat is less than your periodic payment by an amount upto $10.00. We will use a corporate advance, which will be
  billed to your account, to make the ful Iperiodic payrnent. Depending on the requirements of your Ioan documents, owner/ insurer/guarantor oS'T"c,t:EJR caPEHN~C1 ti091fs4JJ&account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account. or held 1n a non-interest bearing account until additional funds sufficient to equal a periodic
  payment are received
        Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 41 of 79 PageID #: 571
                                                                                                                                                         1 of4

                                                                                                             Escrow Account Disclosure Statement
                                                         P.O. Box 514387

                                       ac®               Los Angeles, CA 90051-4387
                                                                                                                      Statement Date: June 25, 2018
                                                                                                                      Loan N u m b e r : -

                                                                                                                      Property Address:
                                                                                                                      2122 21ST ST
=                                                                                                                     NITRO WV 25143
=
=
=    1111111 II 11 I III11 I II I I I ii 1111111I11111111 III IIII 11IIIII111 III111 I
     ~000026                                    211
                                                                                                                     [:2J   Questions? Visit our website@
                                                                                                                            www.PennyMacUSA.com
~
N    JESSICA L STOLER
     2122 21ST ST                                                                                                           (800) 777 - 4001 (Se Habla Espanol)
     NITRO, WV 25143-1726                                                                                                   M - F: 6:00 AM - 6:00 PM PT
                                                                                                                            Sat: 7:00 AM - 11 :00 AM PT



    Annual Escrow Atcou.ntReview

    At least once each year, PennyMac Loan Services, LLC ("PennyMac") reviews your escrow account to make sure there
    is enough money to pay your property taxes and/or insurance premiums. This statement informs you of any
    adjustments to your monthly payment, shows you how much money you currently have in your escrow account and
    how much you will need in the next 12 months.



    During the next year, your escrow account balance is projected to have a surplus (meaning more funds than necessary
    to pay your taxes and/or insurance as they come due). See Your Escrow Surplus on page 2 for more details.

                            Description                              Current Monthly Payment Amount                  New Monthly Payment Amount

           Principal and Interest                                                        $547,68                                 $547.68

           Escrow Payment                                                                $157.94                                 $159.47

           Overage Credit                                                                  $0.00                                  ($3.50)

           Total Payment Amount                                                          $705.62                                 $703.65

    Please start making the 'New Monthly Payment Amount' on August 01, 2018. Payments due prior to this date should
    be made at the 'Current Monthly Payment Amount' shown.




    Over the next year, PennyMac expects to pay $1,913.75 from your escrow account. Your new monthly escrow payment
    is$159.47.
                                           Escrow Item Description                          Annual Amount             Monthly Amount
                                   Mortgage Insurance:                                             $403.91
                                   County Tax:                                                     $854.84

                                   Hazard Ins:                                                     $655.00
                                   Total Payments from Escrow:                                 $1,913.75     712 =           $159.47




                                                                                                                     STOLER_PENNYMAC_001477
      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 42 of 79 PageID #: 572
                                                                                                             2of4


 l>rojede~ EscroviAccountActivity (Continued)
Below is a projection of escrow account activity from August 01, 2018 through July 31, 2019. These amounts may
change when the actual payments become due.

                                                                                       Mortgage
                                          Escrow         Tax          Insurance        Insurance       Projected
                 Month                   Deposit(s)   Payment(s)     Payment(s)       Payment{s)        Balance

      Beginning Escrow Balance                                                                           $612.68
      Aug 2018                             $159.47     $427.42           $0.00              $0.00        $344.73
      Sep 2018                             $159.47       $0.00           $0.00              $0.00        $504.20
      Oct2018                              $159.47       $0.00           $0.00              $0.00        $663.67
      Nov 2018                             $159.47       $0.00           $0.00              $0.00        $823.14
      Dec2018                              $159.47       $0.00           $0.00              $0.00        $982.61
      Jan 2019                             $159.47       $0.00           $0.00              $0.00      $1,142.08
      Feb2019                              $159.47     $427.42           $0.00              $0.00        $874.13
      Mar 2019                             $ 159.47      $0.00           $0.00              $0.00      $1,033.60
      Apr 2019                             $159.47       $0.00         $655.00              $0.00        $538.07
      May2019                              $159.47       $0.00           $0.00          $403.91          $293.63 1
      Jun 2019                             $159.47       $0.00           $0.00              $0.00        $453.10
      Jul2019                              $159.47       $0.00           $0.00              $0.00        $612.57
      Ending Escrow Balance                                                                              $612.57
      Totals                             $1,913.64     $854.84         $655.00          $403.91
  1
      Lowest projected balance.




Based on the projected activity above, our review shows that you will have a surplus of $42.00. This amount will
remain in your escrow account and your monthly payment will be reduced by ($3.50) over the next 12 months. See
Your New Mortgage Payment on page 1 for more details.
                       Lowest Projected Balance                                   $293.63

                       Minimum Required Balance                                   $251.63

                       Escrow Surplus                                              $42.00

PennyMac requires a minimum balance up to one-sixth of the estimated total annual payments from your escrow
account, unless state law or your mortgage contract requires less, to help cover any unexpected increase in taxes
and/or insurance. The minimum required balance does not include mortgage insurance.




                                                                           STOLER_PENNYMAC_001478
              Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 43 of 79 PageID #: 573

                                                           P.O. Box 514387
                                                ©          Los Angeles, CA 90051-4387                                     Notice Date: July 09, 2018
                                            C
                                                                                                                          Loan N u m b e r -
                                                                                                                          Property Address:
                                                                                                                          2122 21ST ST
                                                                                                                          NITRO WV 25143


-
"""""'
          hi 1h 11ll'l 1 ,11 I' 1111 I I• 1111 11 111lhl lil1I ll 11 11 1111111111,111 h
          .A. 008577                                127
  ~       JESSICA STOLER
          2122 21ST ST
          NITRO WV 25143-1726




           ABOUT YOUR LOAN
           As your servicer, PennyMac Loan Services, LLC (PennyMac) respects your privacy and the safety of your
           personal information is important to us.

           WHY YOU RECEIVED THIS NOTICE
           We have enclosed our annual privacy notice which outlines how PennyMac handles and safeguards your
           personal information.

          WHAT YOU SHOULD DO
           Please review and retain a copy for your records.

           PENNYMAC APPRECIATES YOUR BUSINESS
          If you have any questions regarding this notice, you can find information at www.PennyMacUSA.com/Privacy
          or call our Customer Service Department at (800) 777-4001. Our office hours are 6:00 AM to 6:00 PM PT
          Monday through Friday, 7:00 AM to 11 :00 AM PT on Saturday.




         Toll-Free: (800) 777-4001                   Website: www.PennyMacUSA.com                      Payments:                            Correspondence:

          M - F 6:00AM - 6:00PM PT                   Secure Messaging Online:                          Standard Address:                    Attn: Correspondence Unit
          SAT 7:00AM - 11 :ODAM PT                   Create an account and/or log in to                P.O. Box 30597                       P.O. Box 514387
          Toll-Free Fax: (866) 577-7205              http://www.PennyMacUSA.com,                       Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                                     then look for the Secured Message                 Overnight Address:                   (Please do not send payments)
                                                     Center to communicate with us securely.           Attn: Lockbox Operations POB 30597
                                                                                                       20500 Belshaw Ave.

                                                                                                       ~~;:~;d~~0;~:~~ .§,lQJ,&&_PENNYMAC_001487
         Page: 1 of 4                                                               AnnualFederalPrivacyPackage - 127                                            83304224
                                                                                                                                                                7
                Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 44 of 79 PageID #: 574




-
    ,,.
    N




          In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
          deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
          language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

          NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
          income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
          support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
          private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
          your wages or salary earned in the last sixty days.

          OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
          814-9710 or visit http://dfr.oregon.gov.

            This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
              account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                                informational purposes only and is not an attempt to collect a debt against you personally.

                                                                       Licensing Information


          1i:r
           iiM,,,;g Equal Housing Opportunity © 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
          91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
          Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
          Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
          17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
          Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
          and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
          Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License#
          CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
          not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan
          Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
          restrictions apply. All rights reserved. (05-2018)
                                                                                                            STOLER_PENNYMAC_001488
             Page: 2 of 4
       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 45 of 79 PageID #: 575
                                                                                                                Rev. 06/2018

                        WHAT DOES PENNYMAC LOAN SERVICES, LLC
       FACTS            DO WITH YOUR PERSONAL INFORMATION
                        Financial companies choose how they share your personal information. Federal law gives
                        consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                        how we collect, share, and protect your personal information. Please read this notice
                        carefully to understand what we do.

                        The types of personal information we collect and share depend on the product or service you
=                       have with us. This information can include:
w
~
                            Social Security Number and Employment Information
                            Account Balances and Payment History
                            Transaction History and Credit History
                        When you are no longer our customer, we continue to share your information as described in
                        this notice.

                        All financial companies need to share customers' personal information to run their everyday
                        business. In the section below, we list the reasons financial companies can share their
                        customers' personal information; the reasons PennyMac Loan Services, LLC chooses to
                        share; and whether you can limit this sharing.




      For our everyday business purposes -- such as to
      process your transactions, maintain your account(s),
      respond to court orders and legal investigations, or                         Yes                    No
      report to credit bureaus

      For our marketing purposes -- with service providers
      we use to offer our products and services to you                             Yes                    No

      For joint marketing with other financial companies                           No               We don't share

      For our affiliates' everyday business purposes --
      information about your transactions and experiences                          Yes                    No

      For our affiliates' everyday business purposes --
      information about your creditworthiness                                      No               We don't share

      For our affiliates to market to you                                          No               We don't share

      For nonaffiliates to market to you                                           No               We don't share

                                 Call 866-601-3518 or go to www.pennymacusa.com/privacy




                                                                                   STOLER_PENNYMAC_001489
    Page: 3 of 4                               AnnualFederalPrivacyPackage - 127
           Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 46 of 79 PageID #: 576

                ',%,,,


                 ,
                     ''!l;,
                     ,~'      '"·fl
        Who is providing this notice?               PennyMac Loan Services, LLC


        How does PennyMac Loan                      To protect your personal information from unauthorized access and use,
        Services protect my personal                we maintain physical, electronic, and procedural safeguards that comply
        information?                                with state and federal law. These measures include computer
-
-----                                               safeguards and secured files and buildings.

    ~   How does PennyMac Loan                      We collect your personal information, for example, when you:
        Services collect my personal                •   apply for a loan or provide your mortgage information
        information?                                •   give us your contact information or give us your income information
                                                    •   provide account information
                                                    We also collect your personal information from others, such as credit
                                                    bureaus, affiliates, or other companies.
        Why can't I limit all sharing?              Federal law gives you the right to limit only
                                                     • Sharing for affiliates' everyday business purposes - information
                                                          about your creditworthiness
                                                     • Affiliates from using your information to market to you
                                                     •    Sharing for nonaffiliates to market to you
                                                    State laws and individual companies may give you additional rights to
                                                    limit sharing. See below for more on your rights under state law.


        Affiliates                                  Companies related by common ownership or control. They can be
                                                    financial and nonfinancial companies.
                                                    •    Our affiliates include companies with a PennyMac or PNMAC
                                                         name; financial companies such as PennyMac Financial
                                                         Services, Inc.
        Nonaffiliates                               Companies not related by common ownership or control. They can be
                                                    financial or nonfinancial companies.
                                                    •    PennyMac Loan Services does not share with nonaffiliates so they
                                                         can market to you.
        Joint marketing                             A formal agreement between nonaffiliated financial companies that
                                                    together market financial products or services to you.
                                                    •    PennyMac Loan Services doesn't jointly market.


        California Residents: Under California law, we will not share your information with non-affiliated third parties except as
        required or permitted by law, including, for example, with your consent or to service your account. We will limit sharing among
        affiliated companies as required by California law. We will provide a separate short form notice describing the rights of
        California residents to opt out under California law, including rights to opt out of affiliate sharing.
        Nevada Residents: This notice is provided to you pursuant to state law. You may be placed on our internal Do Not Call List
        by calling (866) 601-3518, or writing to PennyMac Loan Services. LLC, Attn: Corporate Privacy, PO Box 788, Moorpark, CA
        93020-9903. For more information, contact us at the address above. You may also contact the Nevada Attorney General's
        office: Bureau of Consumer Protection, Office of the Nevada Attorney General, 555 E. Washington St., Suite 3900, Las
        Vegas, NV 89101, Phone number: (702) 486-3132; email: BCPINFO@ag.state.nv.us.
        Vermont Residents: We will not disclose nonpublic personal financial information about you with nonaffiliated third parties
        (other than as permitted by law) unless you authorize us to make that disclosure. Your authorization must be in writing or, if
        you agree, in electronic form. We will not share information about your creditworthiness with affiliated companies except with
        your consent. but we may share information about our transactions or experiences with you witt1 affiliated companies without
        your consent




                                                                                             STOLER_PENNYMAC_001490
        Page: 4 of 4                                     AnnualFederalPrivacyPackage - 127
       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 47 of 79 PageID #: 577

         Ill                                      P.O. Box 514387

         nnyMac®                                  Los Angeles, CA 90051-4387                                         Notice Date: July 10, 2018

                                                                                                                     Loan N u m b e r : -
                                                                                                                     Property Address:
                                                                                                                     2122 21ST ST
                                                                                                                     NITRO WV 25143
=
=
    •1•111'1 11-1 1III hI'h' II •I I1l•11pll111-11111,, 11111 111 1111,1, ,,
     .A.001254                            226
~
N   JESSICA STOLER
    2122 21ST ST
    NITRO WV 25143-1726




     ABOUT YOUR LOAN
     PennyMac Loan Services, LLC ("PennyMac") wants to ensure that we provide you with timely information
     regarding your loan. This notice is to advise you about your recent payment we received in the amount of
     $20.00 and how the funds were applied.

     WHY YOU RECEIVED THIS NOTICE
     We have applied this payment towards your past due balance in accordance with the terms of your loan;
     however, the funds received are less than the total amount due to bring your loan current and out of delinquent
     status.

     By accepting and applying less than the total amount you owe, PennyMac has not waived its rights under the
     terms of your Mortgage Note and Security Instrument. In addition, the acceptance of these funds does not
     waive our right to either apply or return future payments if they are less than the total amount due.

     ACTION REQUIRED
     We may have sent you written notice of the total amount needed to bring your loan current and the expiration
     date on that notice still remains in effect. If we do not receive the remaining amount due, including any additional
     amounts (e.g. escrow amounts, fees, or other cost) incurred from subsequent payments, foreclosure
     proceedings may begin or continue.

     We will continue to report the past due status of your loan to the major credit bureaus as required by law until
     your loan is brought current or paid in full.

    If you need additional information regarding the amount needed to bring your loan current or pay off your loan,
    or if you are interested in options available to help you avoid foreclosure, please contact us using the information
    listed below.

     PENNYMAC APPRECIATES YOUR BUSINESS
     If you have any questions, please contact us at (866) 545-9070. Our office hours are 6:00 AM - 6:00 PM PT
     Monday - Friday, 7:00 AM - 11 :00 AM PT Saturday.




     Toll-Free: (866) 545-9070               Website: www.PennyMacUSA.com                       Payments:                            Correspondence:

     M - F 6:00AM - 6:00PM PT                Secure Messaging Online:                           Standard Address:                    Attn: Correspondence Unit
     SAT 7:00AM - 11 :00AM PT                Create an account and/or log in to                 P.O. Box 30597                       P.O. Box 514387
     Toll-Free Fax: (866) 577-7205           http://www.PennyMacUSA.com,                        Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                             then look for the Secured Message                  Overnight Address:                   (Please do not send payments)
                                             Center to communicate with us securely.            Attn: Lockbox Operations POB 30597
                                                                                                20500 Belshaw Ave.
                                                                                                Carson, CA 90746
                                                                                                (Please do not   send$,"J;.Q,1,.ERJ'EN NY MAC_001491
    Page: 1 of 2                                                               PartialPaymentReceived - 226                                               83342651
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 48 of 79 PageID #: 578




----a

-----
-----
----a

-----




        In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
        deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
        language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

        NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
        income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
        support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
        private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
        your wages or salary earned in the last sixty days.

        OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
        814-971 O or visit http://dfr.oregon.gov.

          This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
            account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                              informational purposes only and is not an attempt to collect a debt against you personally.

                                                                     Licensing Information


         ti:?
          b,t,,?M::, Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
        91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
        Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business
        Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
        17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
        Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
        and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
        Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License#
        CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
        not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan
        Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
        restrictions apply. All rights reserved. (05-2018)

                                                                                                          STOLER_PENNYMAC_001492
           Page: 2 of 2                                                PartialPaymentReceived - 226
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 49 of 79 PageID #: 579
       '
PennyMac®                                     P.O. Box 514387
                                              Los Angeles, CA 90051-4387
                                                                                                                           Monthly Mortgage Statement
                                                                                                                       Contact Us:                    Statement Date:                                                      07/16/2018
                                                                                                        Customer Service: (800) 777--4001 Loan Number:
  JESSICA L STOLER                                                                                      In su ran ce:     (866) 3 18-0208
                                                                                                        Insurance Claims: (866) 314-0498 Amount Due                               as of
  2122 21STST                                                                                           Web: wwvv.PennyMacUSAcom 07/16/2018:                                                                            $10,205.76
  NITRO, Wv 25143-1726
                                                                                                                                                      Please see below for information on the amount needed
                                                                                                                                                      to bring your loan current and avoid foreclosure. If you
                                                                                                                                                      want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                      due, please contact us at 866-545-9070 for the full
                                                                                                                                                      reinstatement amount.




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



      Loan Overview                              Current Loan Balances                                 **Delinquency Notice**                                   Total Payment Breakdown
 Property Address:                           Principal Balance:                 $103,660.82       Your loan became delinquent on 07/01/17                  Principal:                                                     $177.53
 212221STST                                  Escrow Balance:                     ($1,432.50)      and is now 381 days delinquent.                          Interest:                                                      $370.15
 NITRO, VvV 25143                            Past Due Balance:                    $9,165.02                                                                Escrow:                                                      $155.97
 Loan Type:                                  Outstanding                                                                                                   Past Due Payment(s):                                        $9,165.02
 RHS                                         Late Charges:                              $0.00     Recent Account History                                   Outstanding Late Charges:                                       $0.00
                                             Credit Balance*                                         Due Date      Amt Due     Pmt Date        Amt Paid Other Fees:                              $337.09
 Prepayment Penalty: No                      (since last statement):                $155.04          03/01/18       $704.95      N/A                N/A The total payment amount needed to bring the

 Interest Bate Information-                                                                          04/01/18       $704.95      N/A                 N/A account current is $10,205.76.
 current Interest Rate:                                                             4.375%           OS/01/18       $704.95      N/A                 N/A Accelerated Amount0               :                       $105,27537
                                                                                                     06/01/18       $704.95      N/A                 N/A -Toe amount necessary to payoff your loan asof
                                                                                                     07/01/18       $704.95      N/A                 NIA 07/16/2018 . If you want to ensure your loan is
                                                                                                     08/01/18       $703.65      N/A
 Next Payment Change Date (Escrow):                                             08/01/19                                                             N/A ful~ up-to-date on all amounts due, please
 Reason For Payment Change:                                               Escrow Analysis                                                                  contact us at 86&-545-9070 for the fu II payoff
                                                                                                                                                           amount.

                   Transactions Since Your Last Statement
                                                                                                     Past Payments Breakdown
      Date             Description              Charges                          Payments
    07/02/18    Payment                                          $0.00               $20.00         Payment Elements                                         Paid Last Month                        Paid Year to Date
    07/03/18    Property Preservation Fees                       $1.05                $0.00         Principal                                                                  $0.00                                $337.65
    07/03/18    Property Inspection Fees                        $15.00                $0.00         Interest                                                                   $0.00                                $757.71
    07/09/18    Payment                                          $0.00               $20.00         Escrow (Taxes & Insurance)                                                 $0.00                                $315.88
    07/12/18    Property Preservation Fees                       $1.05                $0.00         Fees                                                                       $0.00                                  $0.00
                                                                                                    Credit Balance                                                            $40.00                                $155.04
                                                                                                    Total                                                                     $40.00                              $1,566.28




                 See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
             housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
             * Part/ii payments are credited to the arrount as ofthe date recehed but are not applied to the account unt!I enough funds are received to constitute a Ii.JI/ regular pa;,ment




                                                                                                                                          /4

                                                                           Amount Due:                                 $10,205.76
Pe~nyMaC''                                                                                                                                                     Amount Due:               $
                                                                                                                                                                                         $
   Loan Number: 1                                                                                                                                                                        $
                                                                                                                                                                                         $
                                                                                                                                                  Total Amount Enclosed:                 $
                                                                                                                                                             Clearly 111dicate in the boxes aOO\.€ hON addrtbr1a1fu nds need to be af:'9iied
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 660929
   DALLAS, TX 75266-0929                                                                                                                       JESSICA L STOLER
                                                                                                                                               212221STST

   •11• 1•111111111111 11 11• 1111111111 11111 1 1111 l'I" 111'1llil1 11 11' 11                                                                NITRO, 'vW25143-1726




                                                                                                                                        STOLER              p~~~a'Mifra~8~16 s • 21
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 50 of 79 PageID #: 580
                    .. , · '                                                         al•Bliitinl lnfo. .tion                                                                               ,,,;,;;;":·
                                    Q      www.PennyMacUSA.com                                             Penny Mac Customer Service·                     G    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                         Attn: Correspondence Unit
 How to                            PC, Tablet, and Mobile.                                                                                                P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
 Contact Us                        EI sitio web y I as declaraci on es estdn                       Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en espaiiol.                                        Fax:(866) 577-7205                                     Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay, on our                           Pay-by-Phone: (800) 777-4001                           Check** :Mail to Penny Mac:
                                   website, to set up recurring payments from                      (Fees may apply to use this seNice)                    Standard Address:
                                   the bank account of your choice.                                Western Union:                                         P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                          Code City: PennyMac                                    Dallas, TX 75266-0929
 Payment                           our website.                                                    Pay To: Penn yMac Loan Services                        Overnight Address:
                                                                                                   Code State: CA                                         Attn: Lockbox Operations POB 30597
                                                                                                   ID Number: Enter loan Number                           20500 Belshaw Ave.
                                                                                                                                                          Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                 Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you .IIll!ll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

• If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via onfine bi/I payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (£Fl) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, areturn service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.
In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




tit     Equ~ Housing Opportunity© 2008-2018 PennyMac Loan Services, LL(, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Tr~e/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under the California Residential
Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595.Massachusetts Mortgage Lender License# ML35953. Minnesota: Th~ is not an offer to enter into an il(_Jreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)
                                                                                                  "'~ ~                                                                                          zw
   "
   "
                          "
                          ·             , "                               l•ortanllnf:mmation .ll:loulMailiillRB~
                                                                                                                      "   ""
                                                                                                                                                                       If,
                                                                                                                                                                      "'")t}ti
                                                                                                                                                                                            .011r:!fu '                "i-:
                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
          •      Please make checks payable toPennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.




  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining moneywil I then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.far example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your loan as unappl ied funds. For escrowed loans, we wil I accept a payment thatis Iess than
  your periodic payment by an amount up to $50.00. Penny Mac wil I sho rtyo ur escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will resultin an increase in your payment. For non-,;scrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $1 0.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor 0$7T'~l!lllcaplENN~C1 ttoo'1s494account,
  partial payments that are outside the tolerances described above may be promptly returned to you.applied to your account, or held in anon-interest bearing account until additional funds suffi'ci entto equal aperiodic
  payment arerffeived.
    II      Case 2:18-cv-00988
               Contact                   Document
                       Us: For Customer Service             50-19
                                                call 800.777.4001       Filed
                                                                  or send        08/22/19
                                                                          us a secure message by Page     51www.PennyMacUSAcom
                                                                                                 logging into of 79 PageID #: 581

RennIJrvMac®
        .
                                P.O.Box514387
                                Los Angeles, CA 90051-4387
                                                                                   Monthly Mortgage Statement

                                                                                                    Statement Date:                 07/16/2018
                                                                                                    Loan Number:



                     Transactions Since Your Last Statement - Continued
  Date                          Description                           Charges      Payments
 07/12/18                  Property Inspection Fees                       $15.00       $0.00




                                                                                               STOLER_PENNYMAC_001495
             Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 52 of 79 PageID #: 582


               '                                         P.O. Box 514387

         PennyMac®                                       Los Angeles, CA 90051-4387                                          Notice Date: July 03, 2018

                                                                                                                            Loan N u m b e r -
                                                                                                                            Property Address:
                                                                                                                            2122 21ST ST
                                                                                                                            NITRO WV 25143

------   'I' 11111 I'll• pil I 11 ,I I 1111 I1111, ,lpl 11111I11111111, 11111•111111
          .A. 004269                             226
  ~
  N
          JESSICA STOLER
          2122 21ST ST
          NITRO WV 25143-1726




          ABOUT YOUR LOAN
          PennyMac Loan Services, LLC ("PennyMac") wants to ensure that we provide you with timely information
          regarding your loan. This notice is to advise you about your recent payment we received in the amount of
          $20.00 and how the funds were applied.

          WHY YOU RECEIVED THIS NOTICE
          We have applied this payment towards your past due balance in accordance with the terms of your loan;
          however, the funds received are less than the total amount due to bring your loan current and out of delinquent
          status.

          By accepting and applying less than the total amount you owe, PennyMac has not waived its rights under the
          terms of your Mortgage Note and Security Instrument. In addition, the acceptance of these funds does not
          waive our right to either apply or return future payments if they are less than the total amount due.

          ACTION REQUIRED
          We may have sent you written notice of the total amount needed to bring your loan current and the expiration
          date on that notice still remains in effect. If we do not receive the remaining amount due, including any additional
          amounts (e.g. escrow amounts, fees, or other cost) incurred from subsequent payments, foreclosure
          proceedings may begin or continue.

          We will continue to report the past due status of your loan to the major credit bureaus as required by law until
          your loan is brought current or paid in full.

          If you need additional information regarding the amount needed to bring your loan current or pay off your loan,
          or if you are interested in options available to help you avoid foreclosure, please contact us using the information
          listed below.

          PENNYMAC APPRECIATES YOUR BUSINESS
          If you have any questions, please contact us at (866) 545-9070. Our office hours are 6:00 AM - 6:00 PM PT
          Monday - Friday, 7:00 AM - 11 :00 AM PT Saturday.




          Toll-Free: (866) 545-9070                Website: www.PennyMacUSA.com                         Payments:                            Correspondence:

          M - F 6:00AM - 6:00PM PT                 Secure Messaging Online:                             Standard Address:                    Attn: Correspondence Unit
          SAT 7:00AM - 11 :00AM PT                 Create an account and/or log in to                   P.O. Box 30597                       P.O. Box514387
          Toll-Free Fax: (866) 577-7205            http://www.PennyMacUSA.com,                          Los Angeles, CA 90030-0597           Los Angeles, CA 90051-4387
                                                   then look for the Secured Message                    Overnight Address:                   (Please do not send payments)
                                                   Center to communicate with us securely.              Attn: Lockbox Operations POB 30597
                                                                                                        20500 Belshaw Ave.
                                                                                                        Carson, CA 90746
                                                                                                        (Please do not   send$,T.Q,l,,-i&J'ENNYMAC_001496
         Page: 1 of 2                                                                  PartialPaymentReceived - 226                                               82310246
           Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 53 of 79 PageID #: 583




=
=
=
=
N
N




    In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
    deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
    language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

    NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
    income from being taken to pay the debt: 1) Supplemental security income (SSI}; 2) Social security; 3) Public assistance (welfare); 4) Spousal
    support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
    private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
    your wages or salary earned in the last sixty days.

    OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
    814-971 O or visit http://dfr.oregon.gov.

      This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
        account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                          informational purposes only and is not an attempt to collect a debt against you personally.

                                                                 Licensing Information



    ®         Equal Housing Opportunity © 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
    91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
    Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
    Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
    17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
    Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
    and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
    Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License#
    CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
    not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan
    Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
    restrictions apply. All rights reserved. (05-2018)

                                                                                                      STOLER_PENNYMAC_001497
       Page. 2 of 2                                                PartialPaymentReceived - 226
         II      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 54 of 79 PageID #: 584

PennyMac®                                         P.O. Box 514387
                                                  Los Ange Jes, CA 90051-4387
                                                                                                                           Monthly Mortgage Statement
                                                                                                                    Contact Us:            Statement Date:                                                                 08/16/2018
                                                                                                         Customer Service: (800) 777--4001 Loan Number:
  JESSICA L STOLER                                                                                       Insurance:        (866) 318-0208
                                                                                                         Insurance Claims: (866) 314-0498 Amount Due as of
  2122 21STST                                                                                            Web: www.PennyMacUSAcom 08/16/2018:                                                                            $10,909.41
  NITRO, \N\/25143-1726
                                                                                                                                                      Please see below for information on the amount needed
                                                                                                                                                      to bring your loan current and avoid foreclosure. If you
                                                                                                                                                      want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                      due, please contact us at 866-545-9070 for the full
                                                                                                                                                      reinstatement amount




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



         Loan Overview                               Current Loan Balances                               **Delinquency Notice**                                  Total Payment Breakdown
 Property Address:                               Principal Balance:                 $103,660.82      Your loan became delinquent on 07/01/17                Principal:                                                    $178.18
 212221STST                                      Escrow Balance:                     ($1,861.30)     and is now 412 days delinquent.                        Interest                                                      $369.50
 NITRO, 'NV 25143                                Past Due Balance:                    $9,868.67                                                             Escrow:                                                      $155.97
 Loan Type:                                      Outstanding                                                                                                Past Due Payment(s):                                        $9,868.67
 RHS                                             Late Charges:                               $0.00   Recent Account History                                 Outstanding Late Charges:                                       $0.00
                                                 Credit Balance*                                      Due Date      Amt Due Pmt Date            Amt Paid Other Fees:                                                      $337.09
 Prepayment Penalty: No                          (since last statement):                  $155.04                                                     N/A The total payment amount needed to bring the
                                                                                                       04/01/18       $704.95       N/A
                                                                                                       05/01/18       $704.95       N/A               N/A account current is $10,909.41 .
 Interest Bate Information-
 current Interest Rate:                                                                   4.375%       06/01/18       $704.95       N/A               N/A Accelerated Amount"*:                                    $105,704.17
                                                                                                       07/01/18       $704.95       N/A               NIA -Toeamountnecessarytopayoffyourloan asof
                                                                                                       08/01/18       $703.65       N/A               NIA 08/16/2018. lfyou want to ensure your loan is
                                                                                                       09/01/18       $703.65       N/A               N/A fully up-to-date on all amounts due, please
 Next Payment Change Date (Escrow):                                                   08/01/19
 Reason For Payment Change:                                                    Escrow Analysis                                                            contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                           amount.

                     Transactions Since Your Last Statement
                                                                                                       Past Payments Breakdown
        Date                Description                          Charges             Payments
       08/03/18 CountyTax                                             $0.00           ($428.80)       Payment Elements                                        Paid Last Month                       Paid Year to Date
                                                                                                      Principal                                                                 $0.00                                $337.65
                                                                                                      Interest                                                                  $0.00                                $757.71
                                                                                                      Escrow (Taxes & Insurance)                                                $0.00                                $315.88
                                                                                                      Fees                                                                      $0.00                                  $0.00
                                                                                                      Credit Balance                                                            $0.00                                $155.04
                                                                                                      Total                                                                     $0.00                              $1,566.28




                   See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
               housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
               * Part/ii payments are credited to the arrount as ofthe date received but are not applied to the account unt!I enough funds are received to constitute a nil/ regular payment




   •                                                                           Amount Due:                             $10,909.41
                                                                                                                                                                Amount Due:              $
PennyMac~
                                                                                                                                                                                         s
   Loan Number:                                                                                                                                                                          $
                                                                                                                                                                                         s
                                                                                                                                                  Total Amount Enclosed:                 $
                                                                                                                                                              Dearly indiGl'le in the boxes aOO-.e hovv ad::litbr,a'furd> need to be applied
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 660929
   DALLAS, lX 75266-0929                                                                                                                       JESSICA L STOLER
                                                                                                                                               2122 21 ST ST
   •Ir .1,11111111'1 11   11
                               11• 11'1111111 11111•11 111 1 111 111'1 11 .1, 11 11' 11                                                        NITRO, \N\/2S143-1726




                                                                                                                                          STOLER            PE~~~~~i--Rra~8~868671
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 55 of 79 PageID #: 585
                                    Q    www.PennyMacUSA.com                                        ~-:i   PennyMac Customer Service·                      B    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                         Attn: Correspondence Unit
 How to                            PC, Tablet, and Mobile.                                         M - F: 6:00 AM - 6:00 PM PT                            P.O. Box 514387
 Contact Us                        El sitio web y las decloraciones estdn                          Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en espariol.                                        Fax: (866) 577-7205                                    Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay•: Enroll in Auto-Pay,on our                            Pay-by-Phone: (800) 777-4001                           Check""; Mail to PennyMac:
                                   website, to set up recurring payments from                      (Fees may apply to use this service)                   Standard Address:
                                   the bank account of your choice.                               Western Union:                                          P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: Pen nyMac                                    Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                  ID Number. Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson,CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                 Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box 6618
                                   receive information for negotiation of the check                                                      Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used forth at purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you l'.Illlll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted 011 your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via on/ine bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send backyour
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use ofobscene or profane language; and (iii) repeated phone calls made with the intent ta annoy, abuse, or harass.




~ Equal Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(; 3043 Townsgate Rd,Suite 200, Westjake Village, CA 91361,818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department ofBusiness Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th si Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking and Insurance. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
notice at the sale discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)

              &~:, ,,"'                       "{%,                        l111offlffl1ilnfo1malmdflUMllliments                                                                  ,,,, ,             ' , "
          •      Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
          •       Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.




  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based or a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept a payment that is less than
  your periodic payment by an amount up to $50 .00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. Fornon-e,crowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use acorporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantoroM0t:eJtcap1EffN~AIC1 ti0911s499account.
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non-interest bearing account until additional funds su mci ent to equal aperiodic
   payment are received.
       I        Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 56 of 79 PageID #: 586

PennyMac®                                         P.O. Box 514387
                                                  Los Angeles, CA 90051-4387
                                                                                                                         Monthly Mortgage Statement

                                                                                                                     Contact Us:                    Statement Date:                                                      09/17/2018
                                                                                                        Customer Service: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                      Insurance:        (866) 318-0208
                                                                                                        Insurance Claims: (866) 314-0498 Amount Due                             as of
  2122 21STST                                                                                           Web: www.PennyMacUSAcom 09/17/2018:                                                                           $11,661.21
  NITRO, W\/25143-1726
                                                                                                                                                   Please see below for information on the amount needed
                                                                                                                                                   to bring your loan current and avoid foreclosure. If you
                                                                                                                                                   want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                   due, please contact us at 866-545-9070 for the full
                                                                                                                                                   reinstatement amount.




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



       Loan Overview                                 Current Loan Balances                              **Delinquency Notice**                                Total Payment Breakdown
 Property Address:                               Principal Balance:                $103,660.82      Your loan became delinquent on 07/01/17              Principal:                                                   $179.27
 212221STST                                      Escrow Balance:                    ($1,861.30)     and is now 444 days delinquent.                      Interest:                                                    $368.41
 NITRO, VVV 25143                                Past Due Balance:                  $10,572.32                                                           Escrow:                                                      $155.97
 Loan Type:                                      Outstanding                                                                                             Past Due Payment(s):                                       $10,572.32
 RHS                                             Late Charges:                              $0.00   Recent Account History                               Outstanding Late Charges:                                       $0.00
                                                 Credit Balance*                                     Due Date     Amt Due Pmt Date           Amt Paid Other Fees:                              $385.24
 Prepayment Penalty: No                          (since last statement):                 $155.04     05/01/18      $704.95  NIA                   N/A The total payment amount needed to bring the
 Interest Bate Information·                                                                          06/01/18      $704.95  N/A                    N/A account current is $11,66121.
 Current Interest Rate:                                                                  4.375%      07/01/18      $704.95  N/A                    N/A Accelerated Amount**:                                     $105,75232
                                                                                                     08/01/18      $703.65  N/A                    N/A -The amount necessary to pay off your loan as of
                                                                                                     09/01/18      $703.65  N/A                    NIA 09/17/2018. If you want to ensure your loan is
                                                                                                     10/01/18      $703.65  N/A
 Next Payment Change Date (Escrow):                                                     08/01/19                                                   N/A fully up-to-date on all amounts due, please
 Reason For Payment Change:                                                  Escrow Analysis                                                            contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                        amount.

                   Transactions Since Your Last Statement
                                                                                                     Past Payments Breakdown
      Date                   Description                         Charges           Payments
    08/1 7/18   Property Preservation Fees                           $1.05                 $0.00     Payment Elements                                      Paid Last Month                        Paid Year to Date
    08/1 7/18   Property Inspection Fees                            $15.00                 $0.00     Principal                                                               $0.00                                $337.65
    09/17/18    Property Inspection Fees                            $15.00                 $0.00     Interest                                                                $0.00                                $757.71
    09/17/l 8   Property Inspection Fees                            $15.00                 $0.00     Escrow (Taxes & Insurance)                                              $0.00                                $315.88
    09/17/18    Property Preservation Fees                           $1.05                 $0.00     Fees                                                                    $0.00                                  $0.00
                                                                                                     Credit Balance                                                          $0.00                                $155.04
                                                                                                     Total                                                                   $0.00                              $1,56628




                  See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
              housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
             * Partial payments are credited to the arrount as of the date recehed but ;re not applied to theaccountunt/1/ enough funds ;re received to constitute a full regular payment




  '                                                                           Amount Due:                            $11,661.21
                                                                                                                                                                                       $
PennyMac®                                                                                                                                                    Amount Due:

                                                                                                                                                                                       $
   Loan Number:                                                                                                                                                                        $
                                                                                                                                                                                       $
                                                                                                                                                Total Amount Enclosed:
                                                                                                                                                                                       $
                                                                                                                                                           Clearly indiGlte In the boxes atD\€ h(.MI additiJ,;a1 funds need to   oe a~led
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 6c:D929
   DALLAS, lX 75266-0929                                                                                                                    JESSICA L STOLER
                                                                                                                                            2122 21ST ST
   •h •1•111111111111 !111     1
                                   111111111111111 1 1111 l'I" 111 1 111 •1111 11' 11                                                       NITRO, VVV 25143-1726




                                                                                                                                      STOLER             p~~~a'MifPaBfB s 7 2 3 2 •
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 57 of 79 PageID #: 587
                                    Q      www.PennyMacUSA.com                                             PenoyMac Customer Service·                      lS2J PennyMac Loan Services, LLC
                                   Available24/7 on all your devices:                              (800) 777-4001                                         Attn: Correspondence Unit
 How to                            PC, Tablet, and Mobile.                                                                                                P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
 Contact Us                        EI sitio web y I as declaroci on es estdn                       Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en esp:ifiol.                                       Fax: (866) 577-7205                                    Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay, on our                          Pay-by-Phone: (800) 777-4001                            Check"' :Mail to PennyMac:
                                   website, to set up recurring payments from                     (Fees may apply to use this seNice)                     Standard Address:
                                   the ban kaccount of your choice.                               Western Union:                                          P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: PennyMac                                     Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson,CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance lnformation:Anytimethere is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                 Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation oft he check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you ID.llll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check ta make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send bock your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




(S;J Equal Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(, 3043 Townsgate Rd,Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org}. Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department ofBusiness Oversight under the California Residential
Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not ar offer to enter into ar agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Bar~ng ard lnsurarce. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode lslard Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. lnfonmation, rates and pricing are subject to charge without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)




                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

                 Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                 Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.
                 Please sign and write your account number on your check or money order.



  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s} to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.Far example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl~ng excess funds to an
  escrow shortage based on the payment hierarchy. If themoneyyou sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept apayment that is less than
  your periodic payment by an amount up to $50.00. PennyMacwill short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For non.,ascrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor Off(!)t;l!IRcapll!NN¥WflAl8 tlg01f1s501 account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non~ nterest bearing account until additional funds suf!Tcientto equal aperiodic
  payment are received.
       J       Case 2:18-cv-00988
                  Contact                    Document
                          Us: For Customer Service              50-19
                                                   call 800.777.4001 or sendFiled   08/22/19
                                                                             us a secure            Pageinto
                                                                                         message by logging 58www.PennyMacUSAcom
                                                                                                               of 79 PageID #: 588

riennuMac®
0          P.0.BoxSl 4 38?                                                        Monthly Mortgage Statement
     IJ •                  90051-4387
                                   Los Angeles, CA


                                                                                                    Statement Date:                  09/17/2018
                                                                                                    Loan Number:



                        Transactions Since Your Last Statement -Continued
      Date                          Description                         Charges   Payments
    09/17/18                 Property Preservation Fees                   $1.05       $0.00




                                                                                              STOLER_PENNYMAC_001502
      Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 59 of 79 PageID #: 589
                     II

       PennyMac·                                                                                            Notice Date: October 15, 2018
       P.O. BOX 514387
       LOS ANGELES, CA 90051-4387                                                                          Loan Number:--
                                                                                                           Property A d d r ~
                                                                                                           2122 21ST ST
                                                                                                           NITRO WV 25143




              JESSICA STOLER
              2122 21ST ST
              NITRO WV 25143




    ABOUT YOUR LOAN
    PennyMac wants to work with you to resolve your delinquency issues and help you manage the financial
    challenges that may be affecting your ability to pay your mortgage. Let us tell you about your options and show
    you how we can help.

    WHAT THIS MEANS
    Your monthly mortgage payment is now past due. We have not received the payment due on July 01, 2017 or
    any subsequent payments. As a result, you may begin receiving foreclosure notices if you do not bring your
    mortgage current soon.

    I have been assigned as your Relationship Manager to assist you from falling further behind on your mortgage
    payments. My primary responsibility is to work with you and explore the home retention programs available to
    you. As your single point of contact, I am available to:

         •       Discuss programs such as:
                 0
                          Repayment Plan - Repay your delinquent balance along with your regular monthly payments over a
                          period of time.
                 0
                          Forbearance Plan - Make reduced payments or no payments over a period of time while you
                          resolve the circumstance of your default. Then, enter into a Repayment Plan or apply for a
                          Modification.
                 0
                          Modification - Adjust the terms of your loan to potentially make your payments and/or debt more
                          manageable based on your household finances.
                 0
                          Short Sale - Sell your home for less than the total amount you owe on your mortgage loan without
                          having to pay back the difference. This option may include relocation assistance to help you
                          transition to a new home.
                 0
                          Deed-in-Lieu of Foreclosure - Transfer ownership of your property to the lender in lieu of a
                          foreclosure action and make no further payments on your mortgage loan. This option may also
                          include relocation assistance.




I


!
I
I
    Toll-Free:   (866)629-4570
    M - F 8:30am-5:30pm CT
    SAT 7:00 AM - 11:00 AM PT
    Toll-Free Fax: (866) 577-7205
                                       Website: www.PennyMacUSA.com

                                       Secure Messaging Online:
                                       Create an account and/or log in to
                                       http://www.PennyMacUSA.com,
                                       then look for the Secured Message
                                       Center to communicate with us securely.
                                                                                        Payments:

                                                                                        Standard Address:
                                                                                        P.O. Box 30597
                                                                                        Los Angeles, CA 90030-0597
                                                                                        Overnight Address:
                                                                                        Attn: Lockbox Operations POB 30597
                                                                                                                             Correspondence:

                                                                                                                             Attn: Correspondence Unit
                                                                                                                             P.O. Box 514387
                                                                                                                             Los Angeles, CA 90051-4387
                                                                                                                             (Please do not send payments)
                                                                                                                                                             j
                                                                                                                                                             I

                                                                                                                                                             I




                                                                                        20500 Belshaw Ave.
                                                                                        Carson, CA 90746
                                                                                                            d
~ - - - - - - - - ------··· ·-- - - - - - - - - - - - - - - ------               - - ... (Please do not_~e"-    smt'EfrlpENNYMAC 001603
                                                                    45DaySPOCBrochure - 280                           -                 -         91327472
  Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 60 of 79 PageID #: 590



    •   Manage the required tasks to determine your eligibility for those programs, along with the time
        required by you to complete those activities to ensure compliance with all applicable requirements;
    •   Coordinate and track documents provided by you, and promptly notify you when additional
        information is required; and
    •   Provide you with a timely status of the evaluation of your application for those programs.

ACTION REQUIRED
Act now to get the help you need! Call me today to learn about your options and see if you qualify for a more
affordable payment. The sooner we know what you're facing, the more we can do to help you work through it.

Beware of fraudulent 'Making Home Affordable' offer letters that also include payment instructions that are not
directed to PennyMac. Whenever you make a payment, use only the address provided on your PennyMac
monthly statement. This includes Western Union and Money Gram payments. Please call us at (866) 545-9070
if you have any questions or need PennyMac's payment address.


QUESTIONS? CONTACT US
Should you have questions or require further assistance, please call me directly at (866) 629-4570
Monday-Friday between the hours of 8:30am-5:30pm CT.

                                               Ryan Pruett
                                       PennyMac Loan Services, LLC
                                             (866) 629-4570

PennyMac wants to make sure you are receiving the assistance you need in a timely manner should your
delinquency continue to progress.         If I am not available at the time of your call, there is a team of Loan
Specialists with similar skill sets that are available to assist you. Their names are listed below:

                          Team Member Name                          Team Member Office Hours

                       Abigail Zuniga Cisneros                          8:00am-5:00pm CT
                          Broderick Whitten                             8:30am-5:30pm CT
                             Carlos Mejia                               8:00am-5:00pm CT
                           Cheryl McMillan                              8:00am-5:00pm CT
                            Christy Hayes                               8:30am-5:30pm CT
                            Crystal Jones                               8:30am-5:30pm CT
                           Debra Williams                               8:00am-5:00pm CT
                            Elsie Sherman                               8:00am-5:00pm CT


To find free or low-cost HUD-certified housing counseling agencies in your area, please call 1-800-569-4287 or
visit the HUD website at www.hud.gov.

For more information about available programs and guidance on your options, call 888-995-HOPE (4673). Call
24 hours a day, 7 days a week, 365 days a year for help in more than 170 languages.




                                                                            STOLER_PENNYMAC_001504
                                              45DaySPOCBrochure - 280
       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 61 of 79 PageID #: 591




In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane
language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.

NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of
income from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal
support, maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or
private pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of
your wages or salary earned in the last sixty days.

OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (866)
814-971 O or visit http://dfr.oregon.gov.

  This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
    account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
                      informational purposes only and is not an attempt to collect a debt against you personally.

                                                             Licensing Information



 ®Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA
91361, 818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan
Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business
Oversight under the California Residential Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700
17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential Mortgage
Licensee # MB.6760595. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement
and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. North
Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License#
CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may
not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan
Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other
restrictions apply. All rights reserved. (05-2018)
                                                                                                  STOLER PENNYMAC 001505
                                                                45DaySPOCBrochure - 280                         -                   -   91327472
           Ill     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 62 of 79 PageID #: 592

PennyMac®                                              P.O. Box 514387
                                                       Los Angeles, CA 90051-4387
                                                                                                                            Monthly Mortgage Statement
                                                                                                                      Contact Us:           Statement Date:                                                                   10/16/2018
                                                                                                           Customer Service: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                         Insurance:        (866) 318-0208
                                                                                                           Insurance Claims: (866) 314-0498 Amount Due                              as of
  2122 21STST                                                                                              Web: www.PennyMacUSAcom 10/16/2018:                                                                             $12,380.91
  NITRO, W\/25143-1726
                                                                                                                                                       Please see below for information on the amount needed
                                                                                                                                                       to bring your loan current and a=id foreclosure. If you
                                                                                                                                                       want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                       due, please contact us at 866-545-9070 for the full
                                                                                                                                                       reinstatement amount




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure- the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



           Loan Overview                                  Current Loan Balances                            **Delinquency Notice**                                 Total Payment Breakdown
 Property Address:                                    Principal Balance:              S103,660.82      Your loan became delinquent on 07/01/17               Principal:                                                      $179.93
 212221STST                                           Escrow Balance:                  (S 1,861.30)    and is now 473 days delinquent.                       Interest:                                                       $367.75
 NITRO, vV\/25143                                     Past Due Balance:                Sl 1,275.97                                                           Escrow:                                                      $155.97
 Loan Type:                                           Outstanding                                                                                            Past Due Payment(s):                                       $11,275.97
 RHS                                                  Late Charges:                            SO.DO   Recent Account History                                Outstanding Late Charges:                                          $0.00
                                                      Credit Balance*                                    Due Date     Amt Due    Pmt Date        Amt Paid Other Fees:                                                       $401.29
 Prepayment Penalty: No                               (since last statement):               S155.04      06/01/18      $704.95     N/A                 N/A The total payment amount needed to bring the

 Interest Bate Information-                                                                              07/01/18      $704.95     N/A                 N/A account current is $12,380.91.
 Current Interest Rate:                                                                     4.375%       08/01/18      $703.65     N/A                 N/A Accelerated Amount0               :                        $105,76837
                                                                                                         09/01/18      $703.65     N/A                 N/A -The amount necessary to pay off your loan as of
                                                                                                         10/01/18      $703.65     NIA                 N/A 10/16/2018. If you want to ensure your loan is
                                                                                                         11/01/18      $703.65     N/A
 Next Payment Change Date (Escrow):                                                    08/01/19                                                        N/A fu I~ up-to-date on al I amounts due, please
 Reason For Payment Change:                                                      Escrow Analysis                                                            contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                            amount.

                       Transactions Since Your Last Statement
                                                                                                        Past Payments Breakdown
          Date                     Description                       Charges           Payments
         10/12/18 Property Inspection Fees                              S15.00                SO.DO     Payment Elements                                       Paid Last Month                         Paid Year to Date
         10/12/18 Property Preservation Fees                             Sl.05                SO.OD     Principal                                                                 SO.DO                                 S337.65
                                                                                                        Interest                                                                  SO.OD                                 S757.71
                                                                                                        Escrow (Taxes & Insurance)                                                SO.DO                                 S315.88
                                                                                                        Fees                                                                      SD.OD                                   SD.DO
                                                                                                        Credit Balance                                                            SO.DO                                 S155.04
                                                                                                        Total                                                                     SO.DO                              S 1,566.28




                     See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
                 housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
                 * Part/ii payments are credited to the arrount as of the date recehed but are not applied to the accountunt/1 enough funds ;re received to constitute a nil/ regular paynent




                                                                                  Amount Due:                            S12,380.91
   II'                ,-,:,
                                                                                                                                                                 Arnau nt Due:             $
PennyMac
                                                                                                                                                                                           $
     Loan Number:                                                                                                                                                                          $
                                                                                                                                                                                           $
                                                                                                                                                    Total Amount Enclosed:                 $
                                                                                                                                                               Clearly !fldiGlte 1n the boxes al:o>,e hON addftb,,al funds need to ::ie applied
    PENNYMAC LOAN SERVICES, LLC
    POBOX6W929
    DALLAS, TX 75266-0929                                                                                                                       JESSICA L STOLER
                                                                                                                                                2122 21STST
    •II •1•111111111111 1'    11     1
                                         111111111111111 1 1111 l'I" 111'1llil1 11 11' 11                                                       NITRO, W\125143-1726




                                                                                                                                          STOLER             p,~~irMi--s<>:ra~r!275976
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 63 of 79 PageID #: 593
                                    g      www.PennyMacUSA.com                                      ~      PeonyMac Customer Service·                      G    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                         Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                                                                                P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
  Contact Us                       EI sitio web y I as declaraci on es estcin                      Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en espanol.                                         Fax:(866) 577-7205                                     Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                           Pay-by-Phone: (800) 777-4001                            Check**: Mail to PennyMac:
                                   website, to set up recurring payments from                     (Fees may apply to use this seNice)                     Standard Address:
                                   the bank account of your choice.                               Western Union:                                          P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: PennyMac                                     Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan SeNices                          Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O.Box6618
                                   receive information for negotiation of the check                                                      Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior paymentadjustrnents: To request funds for a prior payment be applied differently, you IIl!.lll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application offunds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

• If you are enrolled in a PennyMoc Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with a check, you authorize PennyMoc either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check ta make an EFT, funds may be withdrawn from your account on the same day PennyMoc receives yaur payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your laan whether processing your payment as a check ar an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




~ Equal Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(, 3043 TownsgateRd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department a/Business Oversight under the California Residential
Mortgage Lending Act. Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking and Insurance. North Carolina Pemnit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. lnfomnation, rates and pricing are subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)




                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

          •      Please make checks payable toPennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                 Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.
                 Please sign and write your account number on _rour check or money order.


  If you send us your payment with additional funds and don 'tspecifyhow you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment, it will be applied to your Ioan as unappl ied funds. For escrowed loans, we wil I accept apayment that is Iess than
  your periodic payment by an amount up to $50.00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For non-<>scrowed loans, we will accept apayment thatis less than your periodic payment by an amount up to $10.00. We will use acorporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor off~ettcaP,ll!NM-- ttoo1ts5017account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in anon-interest bearing account until additional funds su fncient to equal aperiodic
  payment are received.
       I        Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 64 of 79 PageID #: 594

PennyMac®                                         P.O. Box 514387
                                                  Los Angeles, CA 90051-4387
                                                                                                                          Monthly Mortgage Statement
                                                                                                                  Contact Us:           Statement Date:                                                               11/16/2018
                                                                                                       Customer Service: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                     Insurance:        (866) 318-0208
                                                                                                       Insurance Claims: (866) 314-0498 Amount Due                              as of
  2122 21STST                                                                                          Web: www.PennyMacUSAcom 11/16/2018:                                                                         $13,084.56
  NITRO, WV 25143-1726
                                                                                                                                                    Please see below for information on the amount needed
                                                                                                                                                    to bring your loan current and avoid foreclosure. If you
                                                                                                                                                    want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                    due, please contact us at 866-545-9070 for the full
                                                                                                                                                    reinstatement amount.




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



       Loan Overview                                Current Loan Balances                              **Delinquency Notice**                                  Total Payment Breakdown
 Property Address:                              Principal Balance:                $103,660.82      Your loan became delinquent on 07/01/17                Principal:                                               $180.58
 212221STST                                     Escrow Balance:                    ($1,861.30)     and is now 504 days delinquent.                        Interest:                                                $367.10
 NITRO, Wl/25143                                Past Due Balance:                  $11,979.62                                                             Escrow:                                                  $155.97
 Loan Type:                                     Outstanding                                                                                               Past Due Payment(s):                                   $11,979.62
 RHS                                            Late Charges:                              $0.00   Recent Account History                                 OUtstanding Late Charges:                                   $0.00
                                                Credit Balance*                                     Due Date       Amt Due Pmt Date           Amt Paid Other Fees:                              $401.29
 Prepayment Penalty: No                         (since last statement):                 $155.04      07/01/18       $704.95  N/A                   N/A The total payment amount needed to bring the
 Interest Bate Information·                                                                          08/01/18       $703.65  N/A                    N/A account current is $13,08456 .
 Current Interest Rate:                                                                 4.375%       09/01/18       $703.65  N/A                    N/A Accelerated Amount0             :                     $105,768.37
                                                                                                     10/01/18       $703.65  N/A                    N/A -The amount necessary to pay off your loan as of
                                                                                                     11/01/18       $703.65  N/A                    NIA 11/16/2018. lfyouwantto ensure your loan is
                                                                                                     12/01/18       $703.65  NIA
 Next Payment Change Date (Escrow):                                                 08/01/19                                                        N/A fu I~ up-to-date on all amounts due, please
 Reason For Payment Change:                                                  Escrow Analysis                                                            contact us at 86&-545-9070 for the fu II payoff
                                                                                                                                                        amount.

                    Transactions Since Your Last Statement
                                                                                                    Past Payments Breakdown
       Date                Description                          Charges            Payments
                                                                                                    Payment Elements                                        Paid Last Month                     Paid Year to Date
           NO TRANSACTION RECORDS PROCESSED THIS PERIOD                                             Principal                                                                $0.00                             $337.65
                                                                                                    Interest                                                                 $0.00                             $757.71
                                                                                                    Escrow (Taxes & Insurance)                                               $0.00                             $315.88
                                                                                                    Fees                                                                     $0.00                               $0.00
                                                                                                    Credit Balance                                                           $0.00                             $155.04
                                                                                                    Total                                                                    $0.00                           $1,566.28




                  See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
              housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
              * Pa!tici payments are crecfited to the anvunt as ofthe date recei\€d but ,:re not applied to theaccountunt/1 enough funds ere received to constitute a lull regular payment




   '               .,.,                                                      Amount Due:                              $13,084.56
                                                                                                                                                              Amount Due:             $
PennyMac
                                                                                                                                                                                      $
   Loan Number                                                                                                                                                                        $
                                                                                                                                                                                      $
                                                                                                                                                Total Amount Enclosed:                $
                                                                                                                                                            (early indcate 1n the boxes ato-e hovv addrtbnalfu nds need to be aq:iled
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 6ffl929
   DALLAS, lX 75266-0929                                                                                                                    JESSICA L STOLER
                                                                                                                                            212221STST
   •Ii "•II 111111'1'1    11
                               11• 11'1111111 11111•11'11 1 111 111'1 11 "1 11 11' 11                                                       NITRO, W\/25143-1726




                                                                                                                                       STOLER             p~~~iJMif:Pa8rt979623
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 65 of 79 PageID #: 595
                                    g    www.PennyMacUSA.com                                               PeooyMac Customer Service·                      G    PennyMac Loan Services, LLC
                                   Available 24/7 on all your devices:                             (800) 777-4001                                         Attn: Correspondence Unit
 How to                            PC, Tablet, and Mobile.                                                                                                P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
 Contact Us                        EI sitio web y Ias dec/araci on es estdn                        Sat: 7:00 AM - 11 :00 AM PT                            Los Angeles, CA 90051-4387
                                   disponibles en espanol.                                         Fax: (866) 577-7205                                    Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                            Pay-by-Phone: (800) 777-4001                           Check"* :Mail to PennyMac
                                   website, to set up recurring payments from                      (Fees may apply to use th is service)                  Standard Address:
                                   the bank account of your choice.                               Western Union:                                          P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                         Code City: PennyMac                                     Dallas, TX 75266-0929
 Payment                           our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                  ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance pol icy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your accountto credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained wi II be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To requestfunds for a prior payment be applied differently, you filYll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application offunds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMoc Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as o check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMoc receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.
In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




e      Equ~ Housing Opportunity© 2008-2018 Penny Mac Loan Services, LL(, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of8usiness Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML3595 3. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3 I& (4).
Licensed by the N.J. Department of Ban~ng and Insurance. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, please visit www.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)




                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

                 Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                 Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.
                 Please siqn and write your account number on your check or money order.


  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as aprincipal reduction.funds may be applied based on the perceived customer intent.for example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds to an
  escrow shortage based on the payment hierarchy. If themoneyyou sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept a paymentthatis less than
  your periodic payment by an amount up to $50 .00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For non-€scrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor os,rl!)t:l!JltcapEffN¥ffil- tto91ts509account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non ~nterest bearing account until additional funds su fncient to equal aperiodic
  payment are received.
            It     Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 66 of 79 PageID #: 596

PennyMac®                                         P.O. Box 514387
                                                  Los Angeles, CA 90051-4387
                                                                                                                              Monthly Mortgage Statement

                                                                                                                          Contact Us:                    Statement Date:                                                    12/17/2018
                                                                                                           Customer Service: (800) 777-4001 Loan Number:
  JESSICA L STOLER                                                                                         In su ran ce:     (866) 3 18-0208
                                                                                                           Insurance Claims: (866) 314-0498 Amount Due                               as of
  2122 21STST                                                                                              Web: www.PennyMacUSAcom 12/17/2018:                                                                          $13,820.31
  NITRO, Wl/25143-1726
                                                                                                                                                         Please see below for information on the amount needed
                                                                                                                                                         to bring your loan current and avoid foreclosure. If you
                                                                                                                                                         want to ensure your loan is fully up-to-date on all amounts
                                                                                                                                                         due, please contact us at 866-545-9070 for the full
                                                                                                                                                         reinstatement amount




  Your loan is severely delinquent, and as such, foreclosure action has begun. Failure to cure your default may result in
  expenses and foreclosure - the loss of your home. Please see below for information on the amount needed to reinstate your
  loan and avoid foreclosure.



         Loan Overview                               Current Loan Balances                                **Delinquency Notice**                                   Total Payment Breakdown
 Property Address:                              Principal Balance:                 $103,660.82       Your loan became delinquent on 07/01/17                  Principal:                                                  $181.24
 2122 21STST                                    Escrow Balance:                     ($1,861.30)      and is now 535 days delinquent.                           Interest                                                   $366.44
 NITRO, VW25143                                 Past Due Balance:                   $12,683.27                                                                Escrow:                                                   $155.97
 Loan Type:                                     Outstanding                                                                                                   Past Due Payment(s):                                    $12,683.27
 RHS                                            Late Charges:                              $0.00     Recent Account History                                   Outstanding Late Charges:                                    $0.00
                                                Credit Balance*                                         Due Date       Amt Due     Pmt Date        Amt Paid Other Fees:                              $433.39
 Prepayment Penalty: No                         (since last statement):                $155.04                                                          NIA The total payment amount needed to bring the
                                                                                                        08/01/18        $703.65       NIA
 Interest Rate loformation-                                                                             09/01/18        $703.65       NIA                N/A account current is $13,82031 .
 Current Interest Rate:                                                                 4.375%          10/01/18        $703.65       NIA                N/A Accelerated Amount'"*:                                $105,800.47
                                                                                                        11/01/18        $703.65       N/A                N/A -Toe amount necessary to pay off your loan as of
                                                                                                        12/01/18        $703.65       N/A                N/A 12/17/2018. tfyou wantto ensure your loan is
                                                                                                        01/01/19        $703.65       N/A
 Next Payment Change Date (Escrow):                                                 08/01/19                                                             N/A fully up-to-date on all amounts due please
 Reason For Payment Change:                                                   Escrow Analysis                                                                 contact us at 866-545-9070 for the fu II payoff
                                                                                                                                                              amount.

                       Transactions Since Your Last Statement
                                                                                                        Past Payments Breakdown
        Date                  Description                          Charges          Payments
       12/07/18 Property Preservation Fees                           $1.05                $0.00         Payment Elements                                         Paid Last Month                     Paid Year to Date
       12/07/18 Property Inspection Fees                            $15.00                $0.00         Principal                                                                 $0.00                              $337.65
                                                                                                        Interest                                                                  $0.00                              $757.71
                                                                                                        Escrow (Taxes & Insurance)                                                $0.00                              $315.88
                                                                                                        Fees                                                                      $0.00                                $0.00
                                                                                                        Credit Balance                                                            $0.00                              $155.04
                                                                                                        Total                                                                     $0.00                            $1,566.28




                     See the fol lowing pages for Important Con sum er Information. To find free or low-cost HUD-certified
                 housing counseling agencies in your area, please call 1.800569.4287 or visit the HUD website at www.hud.gov.
                 * Partiii paymen'tS are credited to the am:Junt as ofthe date received but are not applied to the account until enough funds are received to constitute a full regular payment




                                                                                         k·                                                   &

   •                                                                          Amount Due:                                 $13,820.31
                                                                                                                                                                   Amount Due:             $
PennyMac''
                                                                                                                                                                                           $
   Loan Number: -
                                                                                                                                                                                           $
                                                                                                                                                                                           $
                                                                                                                                                     Total Amount Enclosed:                $
                                                                                                                                                                 (early indicate in the boxes ato\€ "ION addrtonal funds need to be applied
   PENNYMAC LOAN SERVICES, LLC
   PO BOX 660929
   DALLAS, TX 75266-0929                                                                                                                          JESSICA L STOLER
                                                                                                                                                  2122 21ST ST

   •h 1•111111I11111 !1 11 111111 h11111 'II 11l'I 111'1 11 •11 11' 11
        I
                            11   1
                                                              II
                                                                             11                                                                   NITRO, Wv' 25143-1726




                                                                                                                                                                      ~~~~~i-RPa~l~683279
               Case 2:18-cv-00988 Document      50-19 Filed 08/22/19 Page 67 of 79 PageID #: 597
                                             lfberhtapprtant lnfQrmation
                       Q www.PennyMacUSA.com            PennyMac Customer Service· C:J PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                          Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                                                                                 P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
  Contact Us                       El sitio web y las dec/aracionesestdn                           Sat: 7:00 AM - 11 :00 AM PT                             Los Angeles, CA 90051-4387
                                   disponibles en esp:ifiol.                                       Fax:(866) 577-7205                                      Notices of error or information requests
                                   Go Paperless today!                                                                                                     must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                            Pay-by-Phone: (800) 777-4001                            Check** :Mail to PennyMac:
                                   website, to set up recurring payments from                      (Fees may apply to use this service)                    Standard Address:
                                   the bank account of your choice.                                Western Union:                                          P.O. Box 660929
  How to Make a                    Pay Online: Make a one-time payment on                          Code City: PennyMac                                     Dallas, TX 75266-0929
  Payment                          our website.                                                    Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                   Code State: CA                                          Attn: Lockbox Operations POB 30597
                                                                                                   ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                           Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
  Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
  Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                         PennyMac Loan Services, LLC
  Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, orother defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used forth at purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you Dlllll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) If you pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, areturn service charge may be assessed to your loan whether processing your payment as acheck or an EFT, as allowed by applicable law.
In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




'(;1 Equal Housing Opportunity© 2008-2018 PennyMac Loan Services, LL(, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMl5 ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML3595 3. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking illd Insurance. North Carolina Permit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For
more information, please visit www.pennymacusa.com/state-licen ses. Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)




                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

                 Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                 Please do not send cash. Payment instructions are imited to the information provided by Penny Macon the payment coupon only.
                 Please sign and write your account number on }'_Our check or money order.



  If you send us your payment with additional funds and don 'tspecifyhow you want that money applied, we will first post payment(s) to bring your loan current. Any remaining moneywil I then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodicpitjmentdue plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds toan
  escrow shortage based on the payment hierarchy. If the money you sentwasn 't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept a payment that is less than
  your periodic payment by an amount up to $50 .00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For non~scrowed loans, we will accept a payment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor Off~l!IRcapEffM~- tlOO"IS5'fl1 account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non-interest bearing account until additional funds su fncient to equal a periodic
  eayment are received.
            •       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 68 of 79 PageID #: 598

 PennyMac®                                           P.O. Box 514387
                                                     Los Angeles, CA 90051-4387
                                                                                                                               Monthly Mortgage Statement
                                                                                                                         Contact Us:           Statement Date:                                                              01/16/2019
                                                                                                              Customer Service: (800) 777-4001 Loan Number:
      JESSICA L STOLER                                                                                        Insurance:        (866) 318-0208
                                                                                                              Insurance Claims: (866) 314-0498 Amount Due
      2122 21 STST                                                                                            Web: WVvVV.PennyMacUSAcom 02/01/19:
                                                                                                                                                                                                                      $14,540.01
      NITRO, WV25143-1726                                                                                                                                If the payment is received after 02/16/19, a late fee of
                                                                                                                                                         $15.00 will be charged. If the Amount Due changes based
                                                                                                                                                        on the terms of your mortgage, the late fee amount may
                                                                                                                                                        also change.
                                                                                                                                          Please see below for information on the amount needed to bring your
                                                                                                                                          loan current and avoid foreclosure. Wyou want to ensure your loan is
                                                                                                                                          fully up-to-date on all amounts due, please contact us at 866-545-9070
                                                                                                                                          for the full reinstatement amount.



      Your loan is delinquent. Failure to pay your loan current may result in expenses and foreclosure - the loss of your home.
      Please contact us so we can discuss options that could get you back on track and keep you in your home. Call
      1-866-545-9070 to speak with one of our Loan Specialists.



            Loan Overview                                    Current Loan Balances                               **Delinquency Notice**                                Total Payment Breakdown
      Property Address:                                   Principal Balance:                $103,660.82     Your loan became delinquent on 07/01/17
                                                                                             ($1,861.30)                                                           Principal:                                              $181.90
                                                          Escrow Balance:                                  and is now 565 days delinquent.
     212221STST                                           Past Due Balance:                                                                                        Interest:                                               $365.78
                                                                                             $13,386.92
     NITRO, WV25143                                                                                                                                                Escrow:                                                 $155.97
                                                                                                                                                                   Next Payment Due:                                       $703.65
     Loan Type:                                           Outstanding
     RHS                                                  Late Charges:                           $0.00                                                            Past Due Payments:                                   $13,386.92
                                                          Credit Balance•                                                                                          Outstanding Late Charges:                                  $0.00
     Prepayment Penalty: No                               (since last statement):              $155.04     Recent Account History                                 Other Fees:                                              $449.44
                                                                                                                                                                  Total Amount Due:                                     $14,540.01
                                                                                                                                                                  The total payment amount needed to bring the
                                                                                                           Due Date    Amt Due Pmt Date           Amt Paid         account current is $14,540.01 .
        Interest Rate Information:                                                                         09/01/18     $703.65  N/A                  N/A
        Current Interest Rate:                                                           4.375%            10/01/18     $703.65  N/A                  N/A
        Next Payment Change Date (Escrow):                                             08/01/19            11/01/18     $703.6S  N/A                  N/A
                                                                                 Escrow Analysis           12/01/18     $703.6S  N/A                  N/A
        Reason For Payment Change:
                                                                                                           01/01/19     $703.65  N/A                  N/A
                                                                                                           02/01/19     $703.65  N/A                  N/A



                        Transactions Since Your Last Statement                                             Past Payments Breakdown
           Date           Description                               Charges            Payments
                                                                                                           Payment Elements                                    Paid Last Month                       Paid Year to Date
         01/02/19 Property Inspection Fees                            $15.00               $0.00
         01/02/19 Property Preservation Fees                           $1.05               $0.00           Principal                                                              $0.00                                   $0.00
                                                                                                           Interest                                                               $0.00                                   $0.00
                                                                                                           Escrow (Taxes & Insurance)                                             $0.00                                   $0.00
                                                                                                           Fees                                                                   $0.00                                 $0.00
                                                                                                           Credit Balance                                                         $0.00                               $155.04
                                                                                                           Total                                                                  $0.00                                 $0.00


                       See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
                   housing counseling agencies in your area, please call 1.800.569.4287 or visit the HUD website at www.hud.gov.
"'This is the amount credited to your account that typically is not enough to apply as a regular payment Once additional funds are received that add up to a regular payment, these funds generally will be applied
accordingly




   '                                                                             Current Month's Payment Due:                 $703.65
                                                                                                                                                                                           $
 PennyMac"'                                                                      Past Due Payments:                         $13,386.92              Current Payment Due:
                                                                                 Late Charge if
                                                                                 After 02/16/19:                               $15.00
                                                                                                                                                       Additional Principal:               $
        Loan Numberl                                                             Current Month's Payment if                                              Additional Escrow:                $
                                                                                 After 02/16/19:
                                                                                 Outstanding Late Charges:
                                                                                                                               $718.65
                                                                                                                                 $0.00
                                                                                                                                                                           Other:          $
                                                                                 Other Fees:                                   $449.44
                                                                                 Amount Due 02/01 /19:                      $14,540.01
                                                                                                                                                  Total Amount Enclosed:                   $
       PENNYMAC LOAN SERVICES, LLC                                                                                                                            Clearly indicate int he boxes aOO\.e hON ;,dditbnal furds need to be applied

       PO BOX 6ffl929
       DALLAS, lX 75266-0929                                                                                                                    JESSICA L STOLER
                                                                                                                                                2122 21STST
        •h "•II 111111'1'1 1111   1
                                      I 1'11111 h11111 'II 111 1111 l'l'I II.ti 11 11' 11                                                       NITRO, \'VI/ 25143-1726




                                                                                                                                                                  -~~~~~ifPa~1~386926
               Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 69 of 79 PageID #: 599
                                    Q    www.PennyMacUSA.com                                               PennyMac Customer Service·                      ~ PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                         Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                                                                                P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
  Contact Us                       EI sitio web y I as dec/araci on es estcin                                                                             Los Angeles, CA 90051 -4387
                                                                                                   Sat: 7:00 AM - 1 1:00 AM PT
                                   disponibles en espaiiol.                                        Fax: (866) 577-7205                                    Notices of error or information requests
                                   Go Paperless today!                                                                                                    must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                            Pay-by-Phone: (800) 777-4001                           Check** :Mail to PennyMac:
                                   website, to set up recurring payments from                      (Fees may apply to use this seNice)                    Standard Address:
                                   the bank account of your choice.                                Western Union:                                         P.O. Box 660929
 How to Make a                     Pay Online: Make a one-time payment on                          Code City: PennyMac                                    Dallas, TX 75266-0929
 Payment                           our website.                                                    Pay To: Penn yMac Loan Se,vices                        Overnight Address:
                                                                                                   Code State: CA                                         Attn: Lockbox Operations POB 30597
                                                                                                   ID Number: Enter Loan Number                           20500 Belshaw Ave.
                                                                                                                                                          Carson, CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
 Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
 Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                         PennyMac Loan Services, LLC
 Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you rnw notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) If you pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with acheck, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, areturn service charge may be assessed to your loan whether processing your payment as acheck or an EFT, as allowed by app/icoble law.
In accordance with the fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use ofobscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




~ Equal Housing Opportunity© 2008-2018 Penny Mac Loan Services, LLC: 3043 Townsgate Rd,Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under the California Residential
Mortgage Lending Act Colorado: Regulated by the Division of Real Estate. Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #3 3027. Illinois Residential
Mortgage Licensee# MB.6760595. Massachusetts Mortgage Lender License# ML35953. Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat §47.206 (3) & (4).
Licensed by the N.J. Department of Banking and Insurance. North Carolina Penmit No. 104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. for
more information, pleasevisitwww.pennymacusa.com/state-licenses. Loans not available in New York. Some products may not be available in all states. lnfonmation, rates and pricing are subject to change without prior
notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply. All rights
reserved. (05-2018)



                  Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                  received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.
                  Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                  Please do not send cash. Payment instructions are imited to the information provided by Penny Mac on the payment coupon only.
                  Please sign and write your account number on _l'Our check or money order.


  If you send us your payment with additional funds and don 'tspecify how you wantthat money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer intent.for example, if the received
  amount is equal to the periodic payment due pl us an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charged ue amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the mo neyyou sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. for escrowed loans, we will accept a payment that is less than
  your periodic payment by an amount up to $50.00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. for non-,,scrowed loans, we will accept a payment that is less than your periodic payment by an amount up to $1 0.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor Oft~l!IRcaiaeMN~ tf00'1S!Jf!5account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non ~nterest bearing account unti additiona I funds su fncientto equal a periodic
  payment are received.
                    Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 70 of 79 PageID #: 600

                                                                                ............i   --~--,--·--         , ••   -··-·-·,·--,.


 REC1PIENT'SILENOER'S nam'1, street address, dty or !own. state at                                  ·caution: 1he amount sh<:w,n may no!           OMS No. 1545-0901
 province, ,country. ZIP Of foreign pc,;!al code. and tel<,phone tm.                                be lully <led1Jctible t,y yoo
                                                                                                                                                                                     Mortgage
      PENNYMAC LOAN SERVICES, LLC
                                                                                                    Lirni1s b.as..ed on the loan atnnunt ana
                                                                                                    the costarn! value a! the wcu,ITTJ
                                                                                                    property may apply. Also. you may only
                                                                                                                                                        @18                            Interest
      PO BOX 514387                                                                                 dedud m~eres1 ta the- e:rli,m1 ,t '#3~

      LOS ANGELES, CA 90051
                                                                                                    incmrnd by you. actually paid by yrn,
                                                                                                    and no! reimbur<..ed by arot~er person.
                                                                                                                                                                                     Statement
      (800)777-4001                                                                                                                                  Substitute
                                                                                                                                                      Form 1098
                                                                                                    1 Mmtgag,e int.,rest r<>ei>ived from payer{s)/bQn'ower(s)'
                                                                                                                                                                                                CopyE
                                                                                                    $ 757.71                                                                                 For Payer
 RECIPIENT'S/LENDER'S TIN                      PAYER'S/SORROWER'S TlN                               2 Outstanding ma,'igage                    3 Mortgage origlnafion date                    Borrowe
                                                                                                    principal as of 111/2018
                                                                                                                                                                                  The information in boxei
 XX-XXXXXXX
                                                                                                    $ 103,998.47                                  4/10/2014                   1 through 9 is important ta:
                                                                                                    4 Refund of overpaid imerest               5 Mortgage ins,mmce                information and is befn!
                                                                                                                                               ~erniums
                                                                                                    $                                                                          furnished to the !RS. !fycn
 PAYER"S/BORROVl'ER'S name                                                                                  0.00                               $ 412.33                       are required to file a return
 .JESSICA L STOLER                                                                                  6 Points paid or purchase of pri~cipal residence                               a negfigence pena!ty o
                                                                                                    $       0.00                                                                     other sanction may bi
=A~   m   mmm=,~v              w,   mnm,mmmm             ,,,,,_,,,,_,,,,                ,,_,,,_,,
                                                                                                                                                                                imposed on you ifthe IR1:
Street addmss {mcluding apt. no.)                                                                   1   D If address of property s.ecurinq mortgage is the. same as                     determines that a1
                                                                                                    PAYEfni,<'SORROWE!'<'S address. the bo• is chocked. or 1l1e              underpayment of tax result:
 2122 21STST                                                                                        address. or desc.flption ls. entered in b;JX 8.
                                                                                                                                                                                because you overstated ,
C1ty or tO'N~1, state or rw.•:ntlnGe, country_ and ZIP or foreign postat code                       & Addres;s or descript,on of voperty se·cuMn g mortgage (sc-e              deduction for this rnortgag e
                                                                                                    mstruc:tion5)                                                              interest or for these point:
 NITRO, WV 25143                                                                                                                                                               reported in boxes 1 and 6
                                                                                                        2122 21STST                                                                 or because you didn'
                                                                                                        NITRO, WV 25143                                                      report the refund of interes
9 Number of proportio.s oowring           10 Other REAL ESTATE TAXES PAID
th& rn011ga9e                                                                                                                                                                      (box 4); or because ym
                    1                     $    856.22                                                                                                                             claimed a noodecluctiblE
                                                                                                                                                                                                       rtem
Ac.count number isoo instructions)




 Form       1098                           (Keep for your records)                                          w·ww. irs. gov/Form 1098              Department of the Treasury - Internal Revenue Service


If Box 5 ('.vfor1 gage Insurance Prcrnmms J is populated, tha1 amount may not be deductible. Please consult the IRS or your tax advisor
to determine the deductibility.




                                                                                                                                               STOLER_PENNYMAC_001514
          Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 71 of 79 PageID #: 601

Instructions for Payer/Borrower
A person (mduding a financial institution, a governmental un,t. and a cooperative        Box 2. Shows the oulsbnding mortgage pnnctpal on the mortgage as of
housing oorporn1ion) who is engaged in a trade or bus,ness and, in the co1Jrse of        Janumy 1, 2018
such trade or busmess, received from you al IBasi $600 of mortgage m!erest               Box 3. Shows the date of the mmtgage 1'.lrigin.atioo.
(including certain points) on any one mortgage in the calender year must furnish
thrs stJ!emen! to you.                                                                   Bo:ic 4. Do not deduct this amount. It is a re!und (or ct-e-dii) for ovmpaymMt(s)
                                                                                         of interest you made in a prior year or years. ti you i!emized deductions 1n the
  If you received !his statement as the payer of record cm a mortgage an which           year{s} you paid the ,nierest, you may Mve lo include part or alt of lhe b<1l< 4
there are other borrowers, !urmsh each of the other oonowen; with informahon             amount on tbe 'Other ,ncome•· line of your 2018 Form 1040, No adiustment lo
about the proper distribution of amoun!s reported on this form. Each borrower is         your prfo, yea,{5) tax mtumls) is necessary, For mr,re infonnath;n, see Pub 936
enMed to deducr only !he arnour.t he or sha p~id ,,nd pom!s !)(lid by the seller Iha!    and ltem,zed Deduction Recovenes m Pub. 525.
represent his or her share of !he amount allowable as a deduciion. EwJi borrower
m;iy have to im::iude in inchme a sh;,re of ilrl)' amount report«! ir, box 4.            Bo:ic 5. ti an am(lunt is reported in this box, ii may qualify to be tt~a!ed as
                                                                                         deductible mortgage interest. See tne 2013 Schedule A (Forrn 1()40) ,nstruciJons
  II your mortgage payments were subsid,zed by a government agencv, you may              and P,ib. 916.
not t,e able to deduct the amount of !he subsidy. See the instructions for Form
1040, Schedule A. C, or E for how to report !he mortgage interest Also, for more         Box 6. Not all points are reportable lo you. Box 6 shows paints you or the seller
information, see Pub. 936 and Pub. 5:35.                                                 paid this year for !he purchase of your pdocipal residence that am required 10 be
                                                                                         reported to you. Generally, 1hese ;:,omts are fully dedud1ble m the year paid, but
Pa11er's/Borrower's taxpayer identification number (TIN!, for y'Our protection.          you must subtract. seller-paid poinl$ From the basis <>f your residence. other
th1s form may show only the last four digits of your TIN {SSN. IT!N, ATIK or EIN).       points not reported tn box 6 may also be deductible. See Pub. 936 !o figure the
However, the issuer has reported your complete TIN lo the IRS,                           amount yoti can deduct
Account number. May show an account or other unique number !he lender has                Box 7, II !he address of the property securing the mortgage rs the same as
assigned to distinguish your account                                                     the payer's/borrtiwer's, either the b(,t h1ils been t;hecked, or box 8 has been
Box 1. Shows the mortgaiie m!Bres! received by the recrpieri!.l)ender during !he         completed.
yeac This amount includes interest on any obligation secured by real property,           Box 8. This 1s lhe address or dfrs.ctipt,cn oi llw property securing the mortgage.
including a home equ,ty, hne of crnd•t or credit card loan. This amount does nol
include poirrts, govemment subsidy payments, a, seller payments on a 'bu;,down·'         Box 9, If more than one property 5ecures !he !oan, sho-ws the m,mber of prvperties
mortgage. Such amounts are de<luciible by you only in certain drcumstzinces.             securing the mortgage. ll only one property secures !he foan, !his box may be
Caution: If you prepaid mterest in 2018 that ac,,,'TIJed m full by Jan11;,ry 15, 2019,   blank.
this prepani mterest may be included in box I. However, you coonct dedoct !he            Box 10. 'i he mlerest recipient may use !his oox lo give you other in!ormation.
prep;,ir;/ amount in 2018 even though it mil¥ be included in box 1. If you hold a        suc;h as real e5tate taxes or ins1Jrance paid from eSctow,
mortg.;ge credit certificate and can da,m the mortgage interest credit. see Forrn
8396. If !he interest was paid on a mortgage, home equity, line of credit or cmdil       Future developments, Fm the la1est mtorma!icm about deve!npments related to
card loan seairBd by your personal residence, you may be subjeci to a deduction          Form 1098 and 1ts instmdJOns, such as legislation enao!ed after ihey were
limitation.                                                                              published. go to www.1rs.gov!Form109B.




                                                                                                               STOLER_PENNYMAC_001515
Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 72 of 79 PageID #: 602

Servicemembers Civil Relief                      U.S. Department of Housing                             0MB Approval 2502-0584
Act Notice Disclosure                              and Urban Development                                           Exp 3/31/2021
                                                      Office of Housing

Le~al Ri(:;hts and Protecrions Under the SCRA
Servicemembers on "active duty" or ·•active service;· or a spouse or dependent of such a servicemember may be entitled to
certain legal prok'ctions and debl reliefpursuant to the Servicemembers Civil Relief Act ( 50 USC §§ 3901-4043)
(SCRA).


Who May Be Entjtloo to Legal Protections ( 1ndcr the SCRA?
    •     Regular members of the U.S. Armed Forces (Army, Navy. Air Force f'v1arine Corps and Coast
          Guard).
    •     Reserve and National Guard personnel who have been activated and are on F~x!eral active duty
    •     National Guard personnel under a call nr order to active duty for more than 30 consecutive days under
          section 502(t) of title 32, United Statc-s Code. for prnposes of responding to a national emergency
          declared by the President and supponed by Federal funds
    •     Active service members of the commissioned corps of the Public I lealth Service and the National
          Oceanic and Atmospheric Administrntion.
    •     Certain United States citizens serving with the am1ed fr.wees of a nation with which the United States
          is allied in the prosecution of a war or military action.

What l,cpal Protections Are Seryiccmemhcrs Entitled To Jrpder 1hc SCRA?
    •     The SCRA states that a debt incurred by a servicemember, or ~rvicemember and spouse jointly. prior to
          entering military service shall nol bear interest al a rate above 6 % during the period of military service and one
          yearthereafter, in the case of an obligation or liability consisting of a mortgage, trust deed. or other security in the nature
          of a mortgage, or during the period of military service in the case ofany otherobl igation or liability.
    •     The SCRA states that in a legal action to enforce a debt against real estate !hat is filed during, or within one
          year allerthe servicemember's military service, a court may stop the proceedings for a period of time. or
          adjust the debt. In addition. the sale. foreclosure, or seizure of real estate shall not be valid ifit occurs during
          or within one year after the servicemember's military service unless the creditor has obtained a valid court
          order approving the sale. foreclosure. or seizure of the real estate.
    •     The SCRA contains many other protections besides those applicable to home loans.

How Docs A Scrviccmcmber or Dependent Reguest Relief Under the SCRA?
    •     In order to request relief under the SCRA from loans with interest rates above 6-0;; a servicemember or spouse
          must provide a written request to the lender, together with a copy of the servicemembcr's military orders.
          PennyMac Loan Servkes, LLC. P.O. Box 514387 Los Angfles, CA 90051-4387, or call Toll-Free 866-545-9070.
    •     There is no requirement under the SCRA, however. for a servicemember to provide a \\Titten notice or a copy
          of a servicemernber's military orders to the !ender in connection with a foreclosure or other debt enforcement
          action against real estate. Under these circumstances, lenders shollld inquiR'. about the military status of a
          person by searching the Department ofDefonsc·s Defonse Manpower Data Center's website, contacting the
          serviccmember. and examining their files for indicia of military service. Although there is no requirement for
          serviccmemhers to alert the lender of their military status in these situations, it still is a good idea for the
          servicemember lo do so.

How Does a Senjcememher or DeJ>endeot Obtain Information Ahout the SCRA?
    •     Servicemembcrs and dependents with questions about the SCRA should contact their unit's Judge Advocate. or
          their installation's Legal Assistance Oflicer. A military legal assistance office locator fhr all branches of the
          Armed Forces is available at !)Hp: kga1as,i,:,tam:e.law.af.mikomem 1nca1or.php

    •     '".\1ilitary OneSource" is the U.S. Department ofDefcnse·s information resource. If you are listed as entitled to
          legal protections under the SCRA (see above). please go to www         ..... , --··-             or call 1-800-
          342-96-4 7       free from the Lnited Srntcs) to find out more information. Dialing instructions for areas outside
          the United Stales are provided on the website

                                                                                                                       form HUD-92070
                                                                                           STOLER_PENNYMAC_~(51~
            •       Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 73 of 79 PageID #: 603

 PennyMac®                                        P.O. Box 514387
                                                  Los Angeles, CA 90051-4387
                                                                                                                             Monthly Mortgage Statement
                                                                                                                     Contact Us:           Statement Date:                                                                  02/16/2019
                                                                                                          Customer Service: (800) 777-4001 Loan Number:
      JESSICA L STOLER                                                                                    Insurance:        (866) 318-0208 A
                                                                                                          Insurance Claims: (866) 314-0498   mount Due
      2122 21STST                                                                                         Web: www.PennyMacUSAcom 03/01/19:
                                                                                                                                                                                                                      $15,275.76
      NITRO, VN25143-1726                                                                                                                               If the payment is received after 03/16/19, a late fee of
                                                                                                                                                        $15.00 will be charged. If the Amount Due changes based
                                                                                                                                                       on the terms of your mortgage, the late fee amount may
                                                                                                                                                       also change.
                                                                                                                                         Please see below for information on the amount needed to bring your
                                                                                                                                         loan current and avoid foreclosure. If you want to ensure your loan is
                                                                                                                                         fully up-to-date on all amounts due, please contaa us at 866-545-9070
                                                                                                                                         for the full reinstatement amount.



      Your loan is delinquent. Failure to pay your loan current may result in expenses and foreclosure - the loss of your home,
      Please contact us so we can discuss options that could get you back on track and keep you in your home. Call
      1-866-545-9070 to speak with one of our Loan Specialists.



            Loan Overview                                 Current Loan Balances                               **Delinquency Notice**                                  Total Payment Breakdown
     Property Address:                                 Principal Balance:             $103,660.82       Your loan became delinquent on 07/01/17
                                                                                                                                                                  Principal:                                                $182.57
                                                       Escrow Balance:                 ($2,290.1 O)    and is now 597 days delinquent.
     2122 21STST                                                                                                                                                  Interest:                                                 $365.11
                                                       Past Due Balance:               $14,090.57
     NITRO, WV25143                                                                                                                                               Escrow:                                                   $155.97
                                                                                                                                                                  Next Payment Due:                                         $703.65
     Loan Type:                                        Outstanding
     RHS                                               Late Charges:                         $0.00                                                                Past Due Payments:                                     $14,090.57
                                                       Credit Balance*                                                                                            Outstanding Late Charges:                                   $0.00
     Prepayment Penalty: No                            (since last statement):           $155.04       Recent Account History                                    Other Fees:                                                $481.54
                                                                                                                                                                 Total Amount Due:                                       $15,275.76
                                                                                                                                                                 The total payment amount needed to bring the
                                                                                                       Due Date       Amt Due     Pmt Date        Amt Paid       account current is $15,275.76.
        Interest Rate Information:                                                                      10/01/18        $703.65     N/A                N/A
        Current Interest Rate:                                                         4.375%           11/01/18        $703.65     NIA                N/A
        Next Payment Change Date (Escrow):                                           08/01/19           12/01/18        $703.65     N/A                N/A
                                                                               Escrow Analysis          01/01/19        $703.65     N/A                N/A
        Reason For Payment Change:
                                                                                                        02/01/19        $703.65     N/A                N/A
                                                                                                        03/01/19        $703.65     N/A                N/A




                        Transactions Since Your Last Statement                                         Past Payments Breakdown
           Date              Description                           Charges          Payments
                                                                                                       Payment Elements                                       Paid Last Month                        Paid Year to Date
         01/24/19    Property Inspection Fees                        $15.00              $0.00
         01/24/19    Property Preservation Fees                       $1.05              $0.00         Principal                                                                 $0.00                                    $0.00
         02/01/19    County Tax                                       $0.00          ($428.80)         Interest                                                                  $0.00                                    $0.00
         02/11/19    Property Preservation Fees                       $1.05              $0.00         Escrow (Taxes & Insurance)                                                $0.00                                    $0.00
                                                                                                       Fees                                                                      $0.00                                   $0.00
                                                                                                       Credit Balance                                                            $0.00                                 $155.04
                                                                                                       Total                                                                     $0.00                                   $0.00


                        See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
                    housing counseling agencies in your area, please call 1.800.569.4287 or visit the HUD website at www.hud.gov.
* This is the amount credited to your account that typically is not enough to apply as a regular payment Once additional funds are received that add up to a regular payment these funds generally will be applied
accordingly



                                                                                                                                             k


   •                                                                           Current Month's Payment Due:                 $703.65
                                                                                                                                                                                          $
 PennyMac"                                                                     Past Due Payments:                        $14,090.57                 Current Payment Due:
                                                                               Late Charge if
                                                                               After 03/16/19:                                $15.00
                                                                                                                                                      Additional Principal:               $
        Loan Number:                                                           Current Month's Payment if                                               Additional Escrow:                $
                                                                               After 03/16/19:
                                                                               Outstanding Late Charges:
                                                                                                                            $718.65
                                                                                                                              $0.00
                                                                                                                                                                           Other:         $
                                                                               Other Fees:                                  $481.54
                                                                               Amount Due 03/01/19:                      $15,275.76
                                                                                                                                                  Total Amount Enclosed:                  $
        PENNYMAC LOAN SERVICES, LLC                                                                                                                          Clearly indicate int he boxes abo-.e ho.v addrt:ona:funds need to be ap;:,lied

        PO BOX 660929
        DALL.AS, 1X 75266-0929                                                                                                                   JESSICA L STOLER
                                                                                                                                                 2122 21ST ST
        •II •1•11111111'1'1 11• 11'll l11lr 11111•11 111
                             11                             1 11
                                                             1     1'1 111 •11 11' 11
                                                                     1        11                                                                 NITRO, W-./ 25143-1 726




                                                                                                                                          STOLER             p~~~a--mifPa81~• 9 • 571
              Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 74 of 79 PageID #: 604
                                    Q     www.PennyMacUSA.com                                       \\.,, PennyMac Customer Service·                        G    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777-4001                                          Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                                                                                 P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
  Contact Us                       Elsitio webylas declaracionesestdn                                                                                      Los Angeles, CA 90051-4387
                                                                                                   Sat: 7:00 AM - 11 :00 AM PT
                                   disponibles en esJXJflol.                                       Fax: (866) 577-7205                                     Notices of error or information requests
                                   Go Paperless today!                                                                                                     must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay, on our                           Pay-by-Phone: (800) 777-4001                            Check"": Mail to PennyMac:
                                   website, to set up recurring payments from                      (Fees may apply to use this seNice)                     Standard Address:
                                   the ban kaccount of your choice.                                Western Union:                                          P.O. Box 660929
  How to Make a                    Pay Online: Make a one-time payment on                          Code City: Pen nyMac                                    Dallas, TX 75266-0929
  Payment                          our website.                                                    Pay To: PennyMacLoan Services                           Overnight Address:
                                                                                                   Code State: CA                                          Attn: Lockbox Operations
                                                                                                   ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                           Carson,CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance lnformation:Anytimethere is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance policy please provide your insurance carrier the below:
  Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
  Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                         PennyMac Loan Services, LLC
  Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O.Box6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To requestfunds for a prior payment be applied differently, you lllllll notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application offunds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

• If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
chanqe.) Ifyou pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time e/ectronfr: fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (ii the use or threat of violence; (ii) the use ofobscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




~ Equal Housing Opportunity© 2008-2019 Penny Mac Loan Sernces, LL(, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 3595 3 (www.nmlsconsumeraccess.org). Trade/sernce
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department of Business Oversight under the California Residential
Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residenti~ Mortgage Licensee #33027. Massachusetts Mortgage Lender License# ML35953.
Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4).Licensed by the NJ. Department ofBanking and Insurance. North Carolina Permit No.
104753, 112228, 112874, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not
available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC All loan programs
subject to borrowers meeting appropriate underwriting conditions. This is not a commitment to lend. Other restrictions apply.All rights reserved. (02-2019)




                 Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

                 Please make checks payable toPennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
                 Please do not send cash. Payment instructions are imited to the information provided by Penny Macon the payment coupon only.
                 Please sign and write your account number on your check or money order.



  If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as aprincipal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than applying excess funds to an
  escrow shortage based on the payment hierarchy. If the money you sent wasn't enough for apayment. it will be applied to your loan as unapplied funds. for escrowed loans, we will accept a payment that is less than
  your periodic payment by an amount up to $50.00. Penny Mac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For non-€scrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending on the requirements of your loan documents, owner/ insurer/guarantor   OS1f'Ol21:JRCapEffN-- tl001ts!f f8account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non-interest bearing account until additional funds su rncientto equal aperiodic
  payment are received.
    II      CaseContact
                  2:18-cv-00988           Document
                        Us: For Customer Service            50-19
                                                 call 800.777.4001      Filed
                                                                   or send       08/22/19
                                                                           us a secure message byPage
                                                                                                  logging 75
                                                                                                          into of 79 PageID #: 605
                                                                                                               www.PennyMacUSAcom

oennyMac®
ri                               P.O.Box51 4 38?
                                 Los Angeles, CA 90051-4387
                                                                                  Monthly Mortgage Statement

                                                                                                     Statement Date:                 02/16/2019
                                                                                                     Loan Number:


                      Transactions Since Your Last Statement - Continued
   Date                          Description                           Charges    Payments
 02/11/19                   Property Inspection Fees                     $15.00       $0.00




                                                                                              STOLER_PENNYMAC_001519
Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 76 of 79 PageID #: 606

 Servicemembers Civil Relief                    U.S. Department of Housing                              0MB Approval 2502-0584
 Act Notice Disclosure                            and Urban Development                                            Exp 3/31/2021
                                                     Office of Housing

 1,egaJ Bights and Protections t:nder the SCRA

certain legal protections and debt reliefpursuantto the Scrvicemembcrs Civil Relief Act (50 USC
(SCRA).
                                                                                                              ~*
Servicemernbers on "actlve duty'" or ·'active service," or a spouse or dependent of such a ser\icernember may be emitled to
                                                                                                       3901-4043)



 Who May Be Entitled to Lepal Protectjons J1nder the SCRA?
    •     Regular members of the U.S. Armed Forces (Army, Navy. Air Force l\farine Corps and Coast
          Guard).
    •     Reserve and National Guard personnel who have been actl\'ated and are on Federal active duty
    •     National Guard personnel under a call or order to active duty for more than 30 consecutive days under
          section 502(1) of title 32, United States Code. for prnposes of responding to a national emer<Jency
          dcclare.d by the President and supported by Federal fonds
    •     Active service members ofthe commissioned corps of the Public Health Service and the National
          Oceanic and Atmospheric Administration.
    •     Certain United States citizens serving with the armed forces ofa nation with \vhich the United States
          is allied in the prosecution of a war or military action.

What Legal Protcetions Arc Seryjcemcmbers Entitled To JJuder the S(RA?
    •     The SCRA states that a deb! incurred by a servicemernber, or servicemernber ,rnd spouse jointly. prior w
          entering military service shall not bear interest at a rate above 6 ~,;, during the period of military service and one
          year thereafter. in the case ofan obligation or liability consisting of a mortgage. ln!St deed. or other security in the nature
          of a mortgage, or during the period of military service in the case ofany otherobligatk,n or liability.
    •     The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or \Vithin one
          year afterthe servicememher's military sen·ice. a court may stop the proceedings for a period of time. or
          adjust the debt. In addition. the sale. foreclosure, or seizure of real estate shall not be valid ifit occurs during
          or within one year after the servicemember's military service unless the creditor has obtained a valid court
          order approving the sale. foreclosure, or seizure of the real estate.
    •     The SCRA contains many other protections besides those applicable to home loans.

 How Docs A Scrvicemcmhcr or Dependent Reguest Relief Under the SCRA?
    •     In order to request relief under the SCRA from loans v.,.ith interest rates above 6% a servicemembcr or spouse
          must provide a written request to the lender. together with a copy of tile servicemcmber·s military orders.
          Pennyl\fac Loan SerYkes, LLC, P.O. Box 514387 Los Angell.'5, CA 90051-4387, or call Toll-Free 866-545-'>070.
    •     There is no requirement under the SCRA, however. for a servicemember to provide a \vntten notice or a copy
          ofa servicemember's military orders to the lender tn connection with a foreclosure or other debt enforcement
          action against real estate. Under these circumstances, lenders should inquire about the military status ofa
          person by searching the Department ofDefonse·s Defense ManpO\ver Data Center's website, contacting the
          servicemember, and examining their files for indicia of military service. Although there is no requirement for
          servicemembers to alert the lender of their military status in these situations, it still is a good idea for the
          servicemember to do so.

How Does a Senicemember or lkpendent Obtain Information About the SCRA?
    •     Servicemembers and dependents with questions abolll the SCRA should contact their unit's Judge Advocate, or
          their installation's Legal Assistance Oflicer. A military legal assistance office locator for all branches of the
          /\rmed Forces is available at Imp: le1.:ulassis1m1ce.tav,:.af.mih::on1ent loc,,h,r,php

    •     '·Military OneSource" is the U. S. Department of Defense's mformation resource. lfyou are listed as entitled to
          legal protections under the SCRA (sec above}, please go to "                ""iY'···"·"··'     or ca!! 1-800-
          342-9647 (to!! free frum the Cnited States) to flnd out more information. Dialing instructions for areas outside
          the United Stales are provided on the website.

                                                                                                                       form HUD-92070
                                                                                           STOLER_PENNYMAC_Q,0,1(5~
             • Case 2:18-cv-00988                                    Document 50-19 Filed 08/22/19 Page 77 of 79 PageID #: 607

 PennyMac®                                             P.O. Box 514387
                                                       Los Angeles, CA 90051-4387
                                                                                                                                  Monthly Mortgage Statement
                                                                                                                          Contact Us:           Statement Date:                                                                  03/16/2019
                                                                                                               Customer Service: (800) 777-4001 Loan Number:
      JESSICA L STOLER                                                                                         Insurance:        (866) 318-0208
                                                                                                               Insurance Claims: (866) 314-0498 Amount Due
      2122 21STST                                                                                              Web: WV'M'.PennyMacUSAcom 04/01/19:
                                                                                                                                                                                                                           $15,995.46
      NITRO, 1/N 25143-1726                                                                                                                                   If the payment is received after 04/16/19, a late fee of
                                                                                                                                                              $15.00 will be charged. If the Amount Due changes based
                                                                                                                                                              on the terms of your mortgage, the late fee amount may
                                                                                                                                                              also change.
                                                                                                                                                Please see below for information on the amount needed to bring your
                                                                                                                                                loan current and avoid foreclosure. f you want to ensure your loan is
                                                                                                                                                fully up-to-date on all amounts due, please contact us at 866-545-9070
                                                                                                                                                for the full reinstatement amount.



      Your loan is delinquent. Failure to pay your loan current may result in expenses and foreclosure - the loss of your home.
      Please contact us so we can discuss options that could get you back on track and keep you in your home. Call
      1-866-545-9070 to speak with one of our Loan Specialists.



             Loan Overview                                     Current Loan Balances                              **Delinquency Notice**                                  Total Payment Breakdown
      Property Address:                                     Principal Balance:               $103,660.82      Your loan became delinquent on 07/01/17
                                                                                                                                                                      Principal:                                                  $183.23
                                                            Escrow Balance:                   ($2,290.1 O)   and is now 625 days delinquent.
     212221STST                                                                                                                                                       Interest:                                                   $364.45
                                                            Past Due Balance:                 $14,794.22
     NITRO, 'vW 25143                                                                                                                                                 Escrow:                                                     $155.97
                                                                                                                                                                      Next Payment Due:                                           $703.65
     Loan Type:                                             Outstanding
     RHS                                                    Late Charges:                           $0.00                                                             Past Due Payments:                                      $14,794.22
                                                            Credit Balance*                                                                                           Outstanding Late Charges:                                    $0.00
     Prepayment Penalty: No                                 (since last statement):             $155.04      Recent Account History                                  Other Fees:                                                 $497.59
                                                                                                                                                                     Total Amount Due:                                        $15,995.46
                                                                                                                                                                     The total payment amount needed to bring the
                                                                                                             Due Date    Amt Due        Pmt Date      Amt Paid       account current is $15,995.46.
        Interest Rate Information:                                                                           11/01/18         $703.65     N/A             N/A
        Current Interest Rate:                                                             4.375%            12/01/18         $703.65     N/A             N/A
        Next Payment Change Date (Escrow):                                               08/01/19            01/01/19         $703.65     N/A             N/A
                                                                                                             02/01/19         $703.65     N/A             N/A
        Reason For Payment Change:                                                 Escrow Analysis
                                                                                                             03/01/19         $703.65     N/A             N/A
                                                                                                             04/01/19         $703.65     N/A             N/A




                        Transactions Since Your Last Statement                                               Past Payments Breakdown
             Date           Description                               Charges            Payments
                                                                                                             Payment Elements                                     Paid Last Month                         Paid Year to Date
           03/13/19 Property Inspection Fees                            $15.00               $0.00
           03/13/19 Property Preservation Fees                           $1.05               $0.00           Principal                                                                $0.00                                    $0.00
                                                                                                             Interest                                                                 $0.00                                    $0.00
                                                                                                             Escrow (faxes & Insurance)                                               $0.00                                    $0.00
                                                                                                             Fees                                                                    $0.00                                   $0.00
                                                                                                             Credit Balance                                                          $0.00                                 $155.04
                                                                                                             Total                                                                   $0.00                                   $0.00


                        See the following pages for Important Consumer Information. To find free or low-cost HUD-certified
                    housing counseling agencies in your area, please call 1.800.569.4287 or visit the HUD website at www.hud.gov.
* This is the amount credited to your account that "typically is not enough to apply as a regular payment. Once additional funds are received that add up to a regular payment, these funds generally wt!! be applied
accordingly




       •                                                                           Current Month's Payment Due:                 $703.65
 PennyMac"                                                                         Past Due Payments:                         $14,794.22                Current Payment Due:                   $
                                                                                   Late Charge if
                                                                                   After 04/16/19:                                 $15.00
                                                                                                                                                           Additional Principal:               $
        LoanNumbe-                                                                 Current Month's Payment if                                               Additional Escrow:                 $
                                                                                   After 04/16/19:
                                                                                   Outstanding Late Charges:
                                                                                                                                 $718.65
                                                                                                                                   $0.00
                                                                                                                                                                               Other:          $
                                                                                   Other Fees:                                   $497.59
                                                                                   Amount Due 04/01/19:                       $15,995.46
                                                                                                                                                       Total Amount Enclosed:                  $
        PENNY MAC LOAN SERVICES, LLC                                                                                                                             C~arly 1ndlcatl? int he boxes aOO'.t' ho,v additbna:funds '1eed to be a po lied
        PO BOX 66J929
        DALLAS, TX 75266-0929                                                                                                                        JESSICA L STOLER
                                                                                                                                                     212221STST
        •Ii "•II 1111111111   11
                                   11• 1111111111 11111•11 111 1 111 111'1 11 "1 11 11' 11                                                           NITRO, \W25143-1726




                                                                                                                                                                    b~~i~~~fPa8f~794229
              Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 78 of 79 PageID #: 608
                                    Q      www.PennyMacUSA.com                                             PennyMac Customer Service-                       B    PennyMac Loan Services, LLC
                                   Available 24/7 on al I your devices:                            (800) 777--4001                                         Attn: Correspondence Unit
  How to                           PC, Tablet, and Mobile.                                                                                                 P.O. Box 514387
                                                                                                   M - F: 6:00 AM - 6:00 PM PT
  Contact Us                       EI sitio web y I as declaraci on es estdn                                                                               Los Angeles, CA 90051--4387
                                                                                                   Sat: 7:00 AM - 11 :00 AM PT
                                   disponibles en espaflol.                                        Fax: (866) 577-7205                                     Notices of error or information requests
                                   Go Paperless today!                                                                                                     must be mailed to this address.

                                   Auto-Pay*: Enroll in Auto-Pay,on our                           Pay-by-Phone: (800) 777--4001                           Check**: Mail to PennyMac:
                                   website, to set up recurring payments from                     (Fees may apply to use this seNice)                     Standard Address:
                                   the ban kaccount of your choice.                               Western Union:                                          P.O. Box 660929
  How to Make a                    Pay Online: Make a one-time payment on                         Code City: PennyMac                                     Dallas, TX 75266-0929
  Payment                          our website.                                                   Pay To: Penn yMac Loan Services                         Overnight Address:
                                                                                                  Code State: CA                                          Attn: Lockbox Operations
                                                                                                  ID Number: Enter Loan Number                            20500 Belshaw Ave.
                                                                                                                                                          Carson,CA 90746

                                   Property Tax Bills:                                                                              General Insurance Questions: (866) 318-0208
                                   If you are escrowed for taxes and you receive a tax bill, you do                                 Insurance Information: Anytime there is a change to your
                                   not need to take any action. (Please note: Supplemental/                                         insurance pol icy please provide your insurance carrier the below:
  Tax and
                                   Additional tax bil Is are the responsibility of the homeowner;                                        Mortgagee Clause:
  Insurance
                                   PennyMac will pay them from the escrow account upon request.)                                          PennyMac Loan Services, LLC
  Information
                                   Claim Settlement Checks: Call (866) 314-0498, when you                                                Its Successors and/ or Assigns
                                   receive an estimate of damages and/or a settlement check, to                                          P.O. Box 6618
                                   receive information for negotiation of the check.                                                     Springfield, OH 45501-6618

 Credit Reporting                  We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account
 Information                       may be reflected in your credit report.

 Important                         This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your
 Consumer                          account is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for
 Information                       informational purposes only and is not an attempt to collect a debt against you personally.

 Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you .!lll!i1 notify Penny Mac within 90 days of the original
 transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions. Review the
 Periodic & Partial Payment Policy below for more information.

• If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The principal curtailment amount will not
change.) Ifyou pay vio online bill payment, please update the payment amount with your financial institution to ensure timely processing ofyour payment.
•• When you pay with a check, you authorize PennyMac either to use infarmatian from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the payment as a check transaction.
When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your payment. Please note that your financial institution will not send back your
check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing your payment as a check or an EFT, as allowed by applicable law.

In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive, deceptive, and unfair debt collection efforts, including but not limited
to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and (iii) repeated phone calls made with the intent to annoy, abuse, or harass.




(i;r Equal Housing Opportunity© 2008-2019 Penny Mac Loan Services, LL(; 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361, 818-224-7 442. NMLS ID# 35953 (www.nmlsconsumeraccess.org). Trade/service
marks are the property of PennyMac Loan Services, LLC and/or its subsidiaries or affiliates. Arizona Mortgage Banker License# 0911088. Licensed by the Department ofBusiness Oversight under the California Residential
Mortgage Lending Act Colorado: Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential Mortgage Licensee #33027. Massachusetts Mortgage Lender License# ML35953.
Minnesota: This is not an offer to enter into an agreement and an offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the NJ. Department ofBanking and Insurance. North Carolina Pem1it No.
104 753, 112228, 11287 4, 112877. Rhode Island Lender License# 20092600LL. Washington Consumer Loan License# CL-35953. For more information, please visit www.pennymacusa.com/state-licenses. Loans not
available in New York. Some products may not be available in all states. lnfom1ation, rates and pricing are subject to change without prior notice at the sole discretion of PennyMac Loan Services, LLC All loan programs
subject to borrowers meeting appropriate undervvriting conditions. This is not acommitment to lend. Other restrictions apply. All rights reserved. I02-2019)




          •      Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PT. Overnight payments with a coupon are processed the same day as receipt when
                 received prior to 10:30 AM PT. Payments not processed the same day are effective dated to the date of receipt.

          •      Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
          •      Please do not send cash. Payment instructions are imited to the information provided by Penny Macon the payment coupon only.
                 Please siqn and write your account number on .rour check or money order.


  If you send us your payment with additional funds and don 'tspecifyhowyou want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be applied based on a
  payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as aprincipal reduction. Funds may be applied based on the perceived customer intent.For example, if the received
  amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, Penny Mac may apply the excess funds to late charge due amounts rather than appl0ng excess funds to an
  escrow shortage based on the payment hierarchy. If themoneyyou sent wasn't enough for apayment, it will be applied to your loan as unapplied funds. For escrowed loans, we will accept apayment that is less than
  your periodic payment by an amount up to $50.00. PennyMac will short your escrow account by the amount necessary to make the full periodic payment. Please note this may cause an escrow shortage in the future,
  which will result in an increase in your payment. For no n-,>scrowed loans, we will accept apayment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be
  billed to your account, to make the full periodic payment. Depending On the requirements of your loan documents, owner/ insurer/guarantor Off~!JRCaPll!NM¥Me too1tss22account,
  partial payments that are outside the tolerances described above may be promptly returned to you, applied to your account, or held in a non~nterest bearing account until additional funds sufficientto equal a period if
  payment are received.
Case 2:18-cv-00988 Document 50-19 Filed 08/22/19 Page 79 of 79 PageID #: 609

 Servicemembers Civil Relief                      U.S. Department of Housing                             0MB Approval 2502-0584
 Act Notice Disclosure                              and Urban Development                                           Exp 3131/2021
                                                       Office of Housing

 Legal Riehts and Protections Under the SCRA
 Servicemembers on ''at1ive duty" or ·'active service." or a spouse or dependent of such a servicemembcr may be entitled to
 certain legal protections and debt reliefpursuantto the Servicemembers Civil Relief Act (50 USC §§ 3901-4043)
 {SCRA).


 Who May Be Entitled to Jaal Protections Jlnder the SCRA'!
     •     Regular members of the U.S. Am1ed Forces (Army, :'Javy. Air Force l'v1arine Corps and Coast
           Guard).
     •     Reserve and National Guard personnel who have been activated and are on Federal active duty
     •     National Guard personnel under a call or order to active duly for more than 30 conSccutive days under
           section 502.(t) of title 3 2, United Stales Code. for purposes of rt..'Sponding to a national emergency
           declared by the President and supported by Federal funds
     •     Active service members of the commissioned corps of the Public Health Service and the National
           Oceanic and Atmospheric Administration.
     •     Certain United States citizens serving with the am1ed forces ofa nation with which the United States
           is allied in the prosecution of a war or military action.

 What Leeal Protections Are Seryicemcmbers Entitled To linder the SCRA?
     •     The SCRA states that a debt incurred by a servk:emember. or servicemember and spouse jointly. prior to
           entering military service shall no! bear in!en::st at a rnte above 6 %) during the perkxl of military service and one
           year thereafter. in the case ofan obligation or liability consisting of a mortgage. trust deed. or other security in the nature
           ofa mortgage. or during the period of military service in the caseofanyotherobligationor liability.
     •     The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one
           year after the servicememher·s military service, a court may stop the proceedings for a period of time. or
           adjust ,he debt. !n addition. the sale. foreclosure. or seizure of real estate shall not be valid if it occurs during
           or within one year after the servicemember's military service unless the creditor has obtained a valid coun
           order approving the sale. foreclosure. or seizure of the real estate.
     •     The SCRA contains many other protections besides those applicable to home loans.

 How     Docs A Scrvicemember or Dependent Request Relief Under the SCR4?
     •     In order to request relief under the SCRA from loans with interesl rates above 6°'.ii a servicemember or spouse
           must provide a written request to the lender, together with a copy of the servicemernber·s military orders.
           PennyMac Loan Sen-ices, LLC. P.O. Box 514387 Los Angeles, CA 90051-4387, or call Toll-Free 866-545-9070.
     •     There is no requirement under the SCRA, however. for a servicernember to provide a \Hitt en notice or a copy
           of a servicernember·s military orders to the lender in connection with a foreclosure or other debt enforcement
           act\on against real estate. Under these circumstances, lenders should inquire about the military status of a
           person by searching the Department ofDefonse's Defense Manpower Data Center's website, contacting the
           servicemcmber. and examining their files for lndicia of military service. Although there is no requirement for
           servicemembers to alert the lender of their military status in these situations. it still is a good idea for the
           servicernember lo do so,

 How Does a Secyicemember or Ikuendent Obtain Information About the SCRA?
     •     Servicemembcrs and dependents with questions abollt the SCRA should contact their uni rs Judge Advocate, or
           their installation's Legal Assistance omcer. A military legal assistance of!ke locator for all branches of the
           Armed Forces is available at hop: 'iesalas¼i,,tam:i;;Jaw,;.tfmi! conk•nt'loc.11oq1hp

     •     "\1ilitary OneSourcc"' is the U. S. Department of Defonse"s informarion resource. lf you arc listed as entitled to
           legal protections under the SCRA (sec above), please go to \v\\\\tnilit:.uin.iwsourc~,r:ni!lggalor ca!l 1-800-
           34:!-%4 7 (toll frc~' frnm the L nited States) to find out more information. Dialing instructions for areas omside
           the United States are provided nn the website.

                                                                                                                        form HUD-92070
                                                                                            STOLER_PENNYMAC_~i5!)3
